Good morning, ladies and gentlemen. Before moving on to the items on the agenda, I must inform you of something you already know. We will not have the opportunity to listen to President Mahmoud Abbas today.
A few hours after arriving in Strasbourg yesterday, our guest today, President Mahmoud Abbas, had to return to Ramallah. This was of course due to the dreadful and deplorable events that took place in Jericho and which have created a violent and dangerous situation.
Last night I informed him that Parliament understood perfectly well that the crisis created in Palestine obliged him to return to his country to take control of the situation.
Destiny and fate have led to a highly symbolic situation. His having to leave Strasbourg having just arrived without being able to come to Parliament has something of the symbolism of Greek tragedy about it.
Mr Abbas represents the majority of Palestinians who still support a negotiated solution to the conflict with Israel despite all of the suffering and all of the disappointments they have been through. He represents those people who, despite everything, still believe that it is possible to find a solution by peaceful means.
He is a man who has been trying to achieve peace through negotiations since the seventies and his presence here amongst us today would therefore have been a golden opportunity to support his approach; another opportunity missed as a result of an unnecessary and illegal military operation and the violence that it has caused.
The whole world is now wondering why and how such a military operation can help to strengthen Israel's security, why and how the humiliating pictures we have seen on the television or the destruction of that prison by bulldozers can contribute to Israel's security. We Europeans will have to pay for a new prison, like so many other things destroyed during these tragic confrontations.
The violence that has followed this military action is extremely worrying. As you know, the news this morning confirms that there are three western hostages, including two European citizens − two French citizens. There have been rumours of more kidnappings, but they have not been confirmed.
Last night, before Mr Abbas left for the airport, I visited him in his hotel and he told me of the efforts he had been making during the day to stop this military operation and to prevent the spiral of violence before it became uncontrollable.
The President of the Palestinian National Authority asked me to explain to you his reasons for having to return to his country, in order to try to control the situation and to prevent any more kidnapping of Western citizens, which is currently causing huge concern. The European Union staff who were controlling the border between Gaza and Egypt have also had security problems.
Furthermore, I must inform you that President Abbas has promised to return to Strasbourg and to speak to the European Parliament as soon as he can: probably during the next part-session in April. If that happens, we will then have the opportunity to hear how he intends to tackle the serious crisis in his country.
I asked him whether he wanted the speech that he was going to make today to be distributed to the Members of Parliament in writing. Mr Abbas felt that it had become out of date and that it was better to see how the current situation develops, and that he wanted to come to see us as soon as that situation allowed him.
I believe that this is a good time for the leaders of the political groups who wish to do so to speak. Some of them have asked to do so. Those who wish to speak may therefore do so for the relatively brief period of three minutes.
. Mr President, Mr President of the Commission, ladies and gentlemen, we are all deeply concerned by the events that have occurred in the Middle East, and our group very much regrets that the President of the Palestinian Authority, Mahmoud Abbas, is unable to speak to the European Parliament today.
At your proposal, Mr President, the chairmen of the groups decided to invite Mr Abbas here, because we see him as a man of self-control, conciliation and peace. We therefore deeply regret that he cannot speak here today. Mr President, you have explained the circumstances surrounding this.
In such situations, we are really pretty much helpless. I would warn against jumping to hasty conclusions: we must be circumspect, and we must not exacerbate the spiral of violence. However, we must demand an investigation into the storming of the prison in Jericho. We must get an answer as to why this happened, and this answer must be convincing, if indeed there can be an answer at all.
As I am warning against hasty conclusions, at a time like this it is worth reminding ourselves of the principles. We advocate an Israeli state within secure borders, but we also want a Palestinian state within secure borders. The Israelis have the same status as the Palestinians, and the Palestinians have the same status as the Israelis. I am convinced that, despite the pictures we have seen on television, the majority of people in both Israel and Palestine want to live peacefully. We want to encourage everyone to follow this path to reach an understanding. We call on all parties to put an end to the violence and to release the hostages – both European and non-European – because human dignity is a right for everybody.
I hope that the European Union will be able to make a contribution to peace in the region, in an objective, fair, non-partisan statement. Our group supports anything that can help bring peace to the Middle East. We very much hope – as you said, Mr President – that the time will soon come when the President of the Palestinian Authority, Mr Abbas, can make his speech to the European Parliament. That is our heartfelt wish.
. Mr President, ladies and gentlemen, I should like to echo the comments made by Mr Poettering and, in particular, by you, Mr President. We all deplore the events of the last few hours. We particularly regret that Mahmoud Abbas is unable to speak to us. We regret it not for our own sake but because he would have been able to come: the fact that he was already here, that he was able to come to this Parliament, that he could accept our invitation, was an encouraging sign, in particular that we are able to receive the elected Palestinian president here. In so doing, we were providing a situation in which – as Mr Poettering just said – we are working together step by step towards a Palestinian state, by giving Mr Abbas his due, namely the future leadership of a state, representing his country in the region as an equal partner on the basis of full sovereignty. That must be our aim. And every little contribution that we can peacefully make to that is a job well done.
It would have been good if Mr Abbas had been able to take advantage of this situation, but that has now been postponed. We quite deliberately say postponed, because we hope that we will be able to welcome Mr Abbas here as soon as possible.
With regard to the recent events in Jericho, however, which I discussed, last night and this morning with those Members who have been in the area as election observers for the past few weeks, my group is asking the question that always arises in international politics in such circumstances: ? Who benefits from what happened? Of course, we can only speculate about that, and speculation is not an answer.
However, I do have three questions. The first question is: does it actually benefit anybody to storm this prison? The answers we are currently getting from the Israeli media are not adequate. I do not think it makes sense that a state whose services are able to carry out targeted assassinations needs to storm a prison when it comes to the potential release of detainees held there. Surely there are ways to prevent that without needing to storm the jail.
My second question is this: Why was this action carried out at all, when international observers were monitoring this prison as part of an international agreement? Why was this international commitment not honoured? Why was it not used?
Thirdly, I hope that this action was not motivated by any internal political reasons in Israel. It would be fatal if the internal political events that are due to take place in March were the real reason. We would find that very regrettable, because it benefits nobody. It might bring short-term domestic success, but it would harm the entire region in the long term.
. Mr President, on behalf of the Liberal and Democratic Group, I too regret the fact that Mr Abbas has had to return home in such circumstances and I express my group’s thanks to you for the statement that you made last night on this matter.
It certainly seems to us that where the tectonic plates of the world’s three great monotheistic religions – Christianity, Judaism and Islam – are rubbing up against each other and causing sparks to fly, we need to proceed with extreme caution. This House should not underestimate the risk of a wider conflagration in the Middle East. The tragic events of 9/11 and the equally tragic response have seriously threatened the chances for continued peace in our world. Just as European Union diplomacy with Iran is being undermined by George Bush riding roughshod over the Non-Proliferation Treaty in his dealings with India, so our diplomacy on the Middle East is being jeopardised by the actions of Israel yesterday. I hope that the European Union, through the Council and Commission, will protest in the strongest terms to the Israeli Government about these actions.
There are questions to be asked about whether there was a conspiracy between the British and American monitors guarding the prison who left shortly before the Israelis moved in, and I hope the Council will come back to this House with a report once we know the full facts of the situation.
Nothing can justify the attack on the prison. Nor can anything justify the hostage-taking that followed. I hope we will be able to move quickly to restore calm and confidence and I hope that we will be able to see Mr Abbas back in this Chamber in a much more serene set of circumstances, so that we can discuss seriously with all sides how we can create a secure and lasting peace in that troubled region.
. Mr President, ladies and gentlemen, the fact that Mahmoud Abbas was unable to speak here is not tragic, but hard to tolerate politically, because this would have been a forum for presenting a perspective of the current situation in the Middle East.
Unilateral policies like the ones currently being pursued in that region lead to catastrophe, and by that I mean the unilateral policies of both sides. Unilateral mutual contempt leads to a dehumanisation of action. We can see this in practice in that region. In principle, we in the European Union, the Council, the Commission and Mr Solana must insist on one thing: there must be no more unilateral politics. Israel cannot decide on its own what the Palestinian state should look like. That is not on, and the international community cannot tolerate it. The Palestinians and their Hamas-led government cannot decide on their own how and when force may or may not be used against Israel. Europe and the world cannot simply close their eyes to this.
If both sides believe that their legitimate position can give them a universally valid right to action, allowing them not to talk to each other and to hold each other in contempt, then the international community must put an end to it. That also means that the decision of when and how Israel takes action in the Palestinian areas cannot lie purely in Israeli hands, even in the event of security problems. Mr Schulz, it is perfectly clear: there are domestic elections. Mr Olmert and the Kadima party said they would return settlements. By so doing, they scored points with the left wing. Now they want to score points with the right wing, and so they took this action. Let us have no illusions: it was pure electioneering. The worst aspect of this affair is that the future of this region is being sacrificed for an election.
I would therefore say to everyone here: we must not deceive ourselves. The Israeli action was outrageous. The prison in Jericho was no longer a prison. That is also the truth. They could hold a press conference with 500 journalists in there. I would like to see a prison anywhere in the world – and I have been jailed a few times – where you could hold a press conference with 500 journalists. Both were unilateral, unacceptable actions, and we must simply recognise that. If you want to release someone from prison – which is quite possible – there are ways of doing so under the rule of law. That is what the Palestinians, and Hamas, should have done. However, Israel does not have the right to storm an institution just because something is not right. Therefore, let us be honest: what we have to fight against is unilateral, arbitrary actions by both sides.
Mr President, the speed with which President Mahmoud Abbas accepted your invitation showed the importance he attached to visiting the European Parliament, a fact that highlights the seriousness of the decision he had to take to return home suddenly. Indeed, he considered that his country could be placed in an extremely serious situation by this new and, as you rightly pointed out, deliberately humiliating escalation in Israeli violence and its inevitable consequences, all of which, like the kidnappings, were totally unacceptable, as well as being, however, unavoidable and foreseeable.
I think that this matter is of concern to the European Union on several counts, firstly because a Member State, namely the United Kingdom, had concluded an agreement with the United States and the Palestinian Authority under which it would be these two Western countries that oversaw the prison concerned. It is that agreement that Israel has flagrantly violated, despite there not having been any problems at all in the prison for four years. No prisoner has escaped or tried to do so. If, moreover – and I would address Mr Cohn-Bendit now - Israel had thought that there was a problem, President Abbas had proposed to the Israeli Government that the prisoners be transferred to Moukata under proper, indeed international, surveillance. There was therefore no excuse or basis at all for Israel’s decision. Can we accept that?
The second reason why I think this matter is of concern to the European Union is – if I may speak frankly – the EU’s systematically indulgent attitude towards, formerly, Ariel Sharon’s government and, now, that of his successor. How otherwise is it to be understood why an aspiring prime minister should dare be so reckless as to risk inflaming the already explosive situation in Palestine and in the region solely in order – and here I agree with my fellow MEPs – to appease the most extreme fringe of his electorate. It really is hard to credit. If he can allow himself to do this, it is because he knows that, on the one hand, American leaders give Israel carte blanche to do whatever it likes and that, on the other hand, Israel has got used to enjoying de facto impunity, courtesy of European leaders. We now have to ask ourselves the following question: given the results of this policy, are we going to continue blithely to look on while this new blow to peace progressively weakens the position of those Palestinians most committed to peaceful solutions including, in the first place, President Mahmoud Abbas?
These are the questions that, I believe, we have to ask ourselves. For my part, I shall submit three precise proposals tomorrow morning to the Conference of Presidents, all calling for an immediate reaction by our Parliament, the idea being formally to demonstrate our commitment to the rule of law and to a just peace in the Middle East.
. Ladies and gentlemen, this is yet another display of intolerance between two states that we respect but that fail to respect each other. An attack on a prison and on political prisoners is never regarded as acceptable anywhere, nor has it ever been in history. Even political prisoners have the right to be in prison without being exposed to the threat of extra-judicial judgments. Today’s assault on the prison reminds me in a way of the enforcement of just such a judgment. Naturally, this event will provoke further reactions and tensions on both sides, leading to what might be described as a ‘never-ending story’. I was truly looking forward to today’s speech of the Palestinian President in this House, at the press conference and during our joint lunch, and I expected to learn about the vision that Palestine intends to bring to the negotiating table in the hope of securing peace for the citizens of that part of the world. I was hoping, and perhaps expecting, the European Parliament to assume the role of mediator. It is my devout wish that we might offer assistance in this way, since both sides now need peace at last.
. Mr President, ladies and gentlemen, this is one of those moments when one is very uncertain, not knowing what might happen next, and when one is therefore concerned that it might be the start of some negative developments, after we had hoped for many years following the start of the Oslo process that agreement could be reached in this key area of world politics. President Abbas, who was elected directly by his fellow Palestinians and therefore has legitimacy, seemed to be taking on a mediation role, in order to negotiate between those who advocate the renunciation of violence and recognition of Israel's right to exist and Hamas, which has not so far recognised this but has won an election, so that Hamas can be brought into the fold. I am afraid that it is now obvious that this role is being abandoned and we do not know who else can fill it.
The action in Jericho was a significant, emotive event, which leads to problems on the Palestinian side. However, I am much more worried that the withdrawal of the international observers from the United States and the United Kingdom will lead to the Quartet losing its credibility as a stabilising influence and a guarantor of stability. I am afraid that it all goes much deeper.
On the other hand, Fatah's actions in Gaza showed that those who were previously in favour of the renunciation of violence under Mr Abbas are taking on a new role now that they have lost the elections and have lost their sources of profit. And on the other side Hamas is not yet there. Those who used to advocate the renunciation of violence are moving away from that position, and the others have not yet reached it. That seems to me to be the current situation. Both President Abbas and the Quartet have lost credibility in putting things right. That is how it looks to me at the moment. In our own interests, I hope that this depiction of the situation will prove to be false.
Mr President, together with my fellow Member, Mr McMillan-Scott, I had the opportunity yesterday evening to spend three quarters of an hour with President Abbas, and I should like sincerely to convey to you how shocked we felt at the latest events and how angry they made us feel.
You said, Mr President, that these were fateful or chance events. In fact, they had nothing to do with either fate or chance. The fact that the prison in Jericho was attacked at a period when the Palestinian President was in Europe to plead his cause, taking Saeb Erakat, the strong man of Jericho, with him, owes nothing to chance. The current pantomime of half-naked, blindfolded prisoners with their hands tied together owes nothing to chance in a country that, as we know, is in torment. The least thing can spark off violence, and caricature is never far away.
We are therefore faced now with an extremely serious event which, as Mr Brok has just said, is aimed at undermining the man who is the guarantor of stability between Palestine and Israel but who is also the guarantor of resistance to Hamas, which he would see become a force for peace. It is these objectives that an attempt has today been made to undermine.
I do not know who will benefit from this crime, but what I do know is that we in the European Parliament must neither be fooled nor share responsibility for this crime, which we must condemn.
It is true that the situation is difficult and that negotiations were under way concerning the prisoner, Mr Saadate. It is true that the latter had been implicated in the murder of an Israeli minister, a murder that itself followed on from the killing of a PFLP leader. Are we to continue this cycle of violence? No, we must not. We need to keep a cool head, but we also need firmly to condemn what happened yesterday. The situation is really extremely serious.
. – Mr President, as you say, I chaired the delegation from this Parliament to the presidential elections in January 2005, when President Mahmoud Abbas was elected freely and fairly by the people of Palestine, and again in January 2006 when the parliamentary elections took place in such controversial circumstances. Nevertheless, they were free and fair.
We find ourselves with a man – Mahmoud Abbas – whose history you have described back to the 1970s, his commitment to peace, and his presence here today in an Assembly of 25 nations, directly elected, representing the very values that we are seeking to encourage in other parts of the world and especially in the Middle East: human rights, democracy, the rule of law, the free media, and so on. These are the values which I believe President Mahmoud Abbas was prepared to accept and of which he spoke in his inauguration speech in January 2005.
Speaking as a Briton, and with a deep commitment to the process of peace and democracy in the Arab world, I find it paradoxical, ironic and tragic that the two countries which speak so much about democracy in the Arab world are the very countries – the United States and the United Kingdom – which walked away from that prison, which abandoned their international responsibilities instead of reinforcing the prison’s security. We knew there was a problem; they knew there was a problem. It was their duty to deal with it. They did not: they walked away.
I hope, Mr President, that, when the Euromed Parliamentary Assembly, over which you preside, meets in Brussels in a few days time, we will hear a statement from the Commission and the Council on precisely what happened, why it happened, when it happened and who took the orders. There is a case to answer here and a case that may need to be answered to the international community, but starting in this Parliament.
. Mr President, Mahmoud Abbas was supposed to appear before your House today to give a speech, but, for reasons of which you are aware, this speech had to be cancelled. It is therefore natural that the leaders of the groups and other important Members wished to speak.
However, I would like to take the opportunity to express briefly, on behalf of the Council, our deep concern regarding the continuing and escalating violence in the Middle East. The Austrian Foreign Minister and President of the Council, Mrs Plassnik, has condemned the violent attacks by radical Palestinians on EU institutions and has also given her support to the appeals by the Security Council and the Secretary-General of the United Nations in this connection.
The top priority is to restore peace and order and to protect human lives. We must remind all those responsible that they have a duty to protect human lives and to free the hostages still detained.
As Mr Poettering quite rightly said, this is not the time for hasty conclusions. The Council, too, will now discuss what specific steps need to be taken. I also agree with Mr Schulz, who said that all the institutions – Parliament, the Council and the Commission – are duty-bound to act responsibly to ensure that the Middle East peace process does not break down irrevocably, but can continue.
We call on Israel and the Palestinian Authority to exercise restraint, in order to avoid further escalation. In this context, I would also agree with Mr Cohn-Bendit that we need to prevent and avoid unilateral action. That is not the way to resolve the problems in the Middle East. Over the last few weeks and months, the foreign ministers have repeatedly grappled with the problem of the Middle East, most recently in Salzburg last weekend at the informal meeting of foreign ministers, on which Mrs Plassnik will report today.
Attacks on institutions, hostage-taking and all other kinds of violence do not just contradict our own values. They also disrupt and run counter to the peace efforts. We hope that, together, we will be able to get the peace process back on track.
. Ladies and gentlemen, I share the widespread disappointment in the House that President Mahmoud Abbas has not been able to deliver his address here. I personally had a meeting scheduled with him and am saddened that this has not taken place. In any event, Commissioner Ferrero Waldner had a meeting with President Abbas yesterday, and, on the Commission’s behalf, expressed our support for the quest for a peaceful solution to the Middle East conflict.
Let me state very clearly that we unequivocally condemn all forms of violence, regardless of which side perpetrated it, and we call on all parties to act responsibly and to exercise the maximum restraint. We share the concern expressed by some speakers at the extremely dangerous situation in the region.
We must of course highlight the fact that some Europeans have been taken hostage and that the interests of the EU and of some Member States in the territories have been attacked.
I wish to point out that nobody has helped the Palestinian people more than the European Union. The EU has been and continues to be a donor to the Palestinians, and so we appeal loudly and clearly for violence against EU interests or against our nationals to be avoided at all costs and call on all sides to exercise restraint, in order to prevent the situation from worsening. We shall work together to ensure that the people of Israel and the Palestinian people can live in peace.
At the end of the speeches, I would like to point out that the Conference of Presidents will examine the proposals that the chairmen of the political groups make and that in ten days time the plenary sitting of the Euro-Mediterranean Parliamentary Assembly will take place in Brussels, marking the end of the European Union’s Presidency of that institution.
I would like to call upon everybody to ensure that this meeting is used to ensure that the dialogue that everybody has mentioned this morning takes place properly. In particular, I would call upon the Commission and the Council to ensure that their presence in that Euro-Mediterranean Parliamentary Assembly is a match for the circumstances, because at previous meetings they have perhaps not been as present as we would have liked or as we requested.
I hope that at that Euro-Mediterranean Assembly the Commission and the Council can present reports, measures and proposals that contribute to the Euro-Mediterranean dialogue and the contribution that Europe can make towards resolving the problems in the Middle East, which have certainly not been improved following yesterday’s events.
Mr President, I refer to Rule 142 in conjunction with Rules 132 and 137 of the Rules of Procedure. Democracy can only work if the representatives of the people do not personally act in complete disregard of the wishes of the electorate and of the promises they made. When we call – as we sometimes need to – for sacrifices to be made, when public budgets get tight, I would like to call on you once again to start your sittings on time; today we once again started five minutes late. Your personal behaviour regarding the cumulative delays has already cost taxpayers hundreds of thousands of Euro. I call on the Members whose central election pledge was that they would use funds honestly – based on the world's leading daily newspapers today, the and the – finally to keep that promise.
It is pretty hard to take that you are now trying to prevent me from speaking.
Mr Martin, of what does your point of order consist?
Mr President, I made the observation and expressed the wish that you should please try to get here on time. Your predecessor Mr Cox saved the taxpayers hundreds of thousands of Euro by doing so. The same applies to the committees. This wastes EUR 12 million a year. We cannot then say that we have no money for important social projects.
Mr Martin, that is not a point of order. I would like to remind you that the time you are wasting also costs the tax-payer money.
Mr President, I rise on a point of order. I do not wish to delay the House long, but I have to raise this point because it is a serious matter. Under Rule 191(8), relating to the Committee on Petitions, of which I am a member, a petitioner to the Parliament can insist on anonymity. However, in a recent case being considered by the Committee on Petitions, the anonymity of Mrs X, a former member of Lloyd’s, was breached, and as a direct result of that, Mrs X is being pursued by the British Government to the full extent of the law.
This could not have happened if her anonymity had been preserved. It is essential, therefore, that this Parliament protect her position, maintain the rights of petitioners and stand up to the British Government. The chairman of the committee has written to you as a matter of urgency, but has not yet even had the courtesy of a reply. When will you respond, Mr President, and will you protect the rights and privileges of this Parliament and its petitioners?
Mr Atkins, you have the right to ask what you like, but not in the form of a point of order. The procedure you followed is not the appropriate one either. I would ask all of you to use the appropriate procedures laid down in the Rules of Procedure in order to make your points.
This is not a point of order relating to today's sitting. Nevertheless, I shall look into the situation of the letter that you say you have addressed to me and the reply which I imagine must be being dealt with.
Please do not make use of points of order procedures which relate exclusively to the work of the sitting under way to raise other issues which, however important they may be, cannot be used for the purpose of the kind of requests you are making.
The next item is the debate on the Council and Commission statements on the preparations for the European Council and the Lisbon Strategy.
Since we have altered our order of business as a result of the cancellation of the formal sitting, this debate will be extended until approximately twelve o’clock. The vote will take place following the debate.
. Mr President, ladies and gentlemen, one week before the Spring European Council, today's debate represents an excellent opportunity for us to get together to discuss the key priorities on which this summit will focus. As you know, the implementation of the Lisbon Strategy will be central to the summit. It goes without saying that the best way of ensuring the success of such a venture is to prepare thoroughly, and the Council formations responsible for the various topics have therefore examined the priorities of the European Council from their perspective and submitted their contributions. The draft conclusions will then be examined in the course of the stipulated procedure.
On the opening day of the European Council, on 23 March, there will, as usual, also be the Tripartite Social Summit. This is intended to ensure cooperation between the Council, the Commission and the social partners, particularly with regard to employment, economic policy and social protection.
In this connection, we particularly welcome the initiatives of the European institutions for greater responsibility and greater ownership at Community level, as well as the valuable contributions made, for example, by the second interparliamentary meeting between the European Parliament and the national parliaments. A great deal is also asked of the public in this connection.
The governments of the Member States have the task of better explaining the urgency of implementing this partnership for growth and jobs to their citizens. In this respect, it is important for regional and local authorities – within the framework of their country's constitution – and civil society also to be involved in designing and implementing the national reform programmes.
In this constructive spirit, we also want today's debate to include an open discussion on options for solving the economic and social problems common to the whole European Union and on the important role that you have as the representatives of the people.
As you will be aware, in March 2005 the European Council agreed on an in-depth renewal of the Lisbon Strategy and also tightened up the procedure. The new governance cycle is based on partnership and responsibility. As part of their summit at Hampton Court, the Heads of State or Government gave greater political impetus to the newly revived Lisbon Strategy, focussing on the issue of how European values can reinforce the modernisation of the economy and society in a globalised world.
It is also important that the European Council, at its meeting last December, reached a political agreement on the financial perspective 2007-2013. That in itself is an important sign that the European Union is capable of finding solutions, although we are of course aware that we are in the process of intensive and difficult dialogue with you, which we want to pursue constructively in order to implement this agreement between the governments in cooperation with you.
Europe is facing new challenges, including the increasing competitive pressure from outside, both economic and technological, the ageing population, rising energy prices and the need to guarantee energy security.
Since the end of 2005 there have been signs of slow but sure economic recovery. It is projected that, in the three years from 2005 to 2007, six million new jobs will be created in the European Union. This would then reduce unemployment by almost one percentage point in 2007. However, continuing to reduce unemployment, which currently affects almost 19.5 million people, and increasing productivity and growth potential are still the greatest challenges for the European Union.
This economic recovery, albeit slight, forms an excellent opportunity to press on decisively with structural reforms in line with the national reform programmes and to pursue greater fiscal consolidation in line with the new Stability and Growth Pact. Concrete objectives and timetables are a useful tool for accelerating the implementation of the planned reforms and achieving better results in terms of growth and jobs.
On the basis of its decisions from Spring 2005, the European Council has adopted integrated strategic guidelines. The Member States have then used those guidelines as a basis to draw up national reform programmes corresponding to specific national needs. The Commission has presented a 'Community Lisbon Programme', proposing measures that should be taken at Community level. The Commission's annual progress report also makes an important contribution to the process of the renewed Lisbon Strategy for growth and jobs.
All the Member States have drawn up their national reform programmes quickly and thoroughly. These programmes are tailored to the specific needs and circumstances of each Member State, and serve to implement the reforms. The national reform programmes are a decisive first step in progressing with greater individual responsibility and greater consciousness of the reform priorities. All in all, these national reform programmes are a good basis for future work on the reform agenda.
In the opinion of the Commission, however – and at this point I would quite particularly like to thank the President of the Commission, Mr Barroso, for his institution's work, which is of great significance in the preparations for the summit, and especially for the speed and thoroughness with which they have worked – some of the programmes should include more specific objectives and timetables and additional details regarding the budgetary aspects of the proposed reforms, and go into the issues of competition and the removal of barriers to market access in greater detail.
The necessary instruments are in place. The Member States' top priority for 2006 will therefore be the timely and comprehensive implementation of our objectives. For this to be possible, it is vital for the Member States to intensify the measures they have already proposed.
The Commission has not proposed updating the guidelines for growth and jobs, which means that these guidelines will continue to be fully applicable. The focus following the major changes last year should now be on more action and more continuity.
In line with the new governance of the strategy, the Member States have made real efforts to get the national parliaments, representatives of local and regional authorities, the social partners and other representatives of civil society involved in designing their national programmes.
We now need to get the citizens of Europe more actively involved in the process, in order to convince them that timely and properly implemented reforms will contribute to greater and better distributed prosperity.
To do this, we really do need your House’s assistance. The European Parliament can help us to give all those involved greater responsibility for, greater ownership of, the Lisbon Strategy and to secure their future participation. Debates like this one today are a particularly welcome opportunity to do so.
In this connection, I would also like to point out that the Austrian Presidency attaches very great importance to the compromise on the Services Directive reached at first reading here in Parliament. It is a very well-balanced outcome, and it forms a sound basis for future efforts. The sheer number of amendments proposed shows that this issue remains highly controversial. In the light of this result and of the discussions to date in the Council, the Presidency is keen that the European Council should now call on the Commission to present its amended proposal as soon as possible and express the hope that the institutions will be in a position to bring the legislative process to a swift conclusion.
It is the Presidency's intention that, within the framework of the integrated guidelines adopted last year, the European Council should lay down specific priority measures to be implemented by the end of 2007. As part of the renewed Lisbon Strategy, the spring summit will therefore be devoted to those issues given priority in the national reform programmes and the European Commission's report, namely research, development and innovation, policy for small and medium-sized enterprises, employment and energy. Of course, we also need to continue to take action in general in the context of all three strands of the Lisbon Strategy – economic, social and environmental. For us to be able to embark on a phase of real delivery and visible results, we need to aim for a good mix of verifiable voluntary undertakings by the 25 Member States and recommendations from the Commission. How high we should set our sights is currently still being discussed as part of the preparations for the Council.
One pillar of the Lisbon Strategy is research and innovation, as the driving force behind production and knowledge use. It is now four years since we set ourselves the target of achieving research spending of 3% in Europe by 2010, with a significant proportion of this funding, two-thirds, to come from the private sector. It would be a good idea for the resources available from the European Union to rise in step with our own national efforts. To that end, we also need to increase cooperation between universities, research and business to help increase research funding.
As we are all aware, though, we have not really got very far in this area, which is so important for our future – research spending in the EU currently stands at only about 1.9%.
Our joint efforts with the European Commission have enabled us to develop some momentum and to raise awareness in the Member States that specific goals and voluntary commitments to increase research spending are important. In this respect all the Member States have already raised their sights and set their national targets accordingly.
Moreover, in our fast-paced information society, modern communications strategies play a vital role in promoting innovation. In terms of higher education, we would like to call on the Member States, by 2007, to make it easier for universities to access additional private sponsorship and to break down barriers to cooperation between academic institutions and business, in accordance with their national conventions.
Secondly, more needs to be done to open up the framework conditions for businesses, business potential and, in particular, the situation of small and medium-sized enterprises. This also needs to be a focus within the European Council. Small and medium-sized enterprises form a major part of the European economy and can justifiably be described as its driving force. There are around 23 million small and medium-sized enterprises in the European Union, providing almost 75 million jobs. Measures to strengthen and promote small and medium-sized enterprises as the backbone of the European economy can therefore make a significant contribution to growth and jobs. We also want to cut red tape for SMEs and reduce the time and costs involved in setting up new businesses.
Mr Winkler, forgive me, but there is usually no limit to the time that the Council and the Commission can speak, but this morning we have timetable problems due to the time we took up during the last debate. I would ask you, if you can, to limit your speaking time as well so that the Members can speak. I would be grateful.
. Mr President, I apologise if I have spoken for too long. I will abbreviate my comments and conclude. There is an urgent need for action on a variety of subjects. My remarks would be incomplete if I did not mention the labour market, including in particular promoting the integration of young people into the labour market. Within the European Council itself, we want to pay particular attention to combating youth unemployment. One of our aims is to reduce the number of school drop-outs by 2010 and to ensure that more young people complete secondary education. Combating long-term unemployment must also be at the heart of our efforts.
Finally, the subject of energy will also play a particularly important role, not only because of the importance of the sector in generating jobs and growth, but also, of course, in the light of recent events. I hope that, in this respect just as on all the other subjects I have mentioned, the European Council will provide an important impetus that will decisively influence the future activities of all the institutions of the European Union.
No, Mr President. There is no restriction to the time that the Presidency-in-Office of the Council and the Commission have to speak, but today we all have to share the time available, a scarce and non-renewable resource.
Mr President, ladies and gentlemen, next week’s European Council took place at an important moment. We are now seeing the first encouraging signs of greater consumer confidence in Europe: investment is taking off again and growth figures are progressively improving. That is good news. Let us take advantage of this favourable economic context to take a new leap forward towards our objectives of growth and employment. Let us move up a gear.
Last year, we proposed an in-depth review of how to steer economic policy in Europe. We agreed to work together within a partnership. We shared the responsibilities among ourselves and refocused our strategy and concerns on the essentials. Your Assembly accorded huge support to this new approach, and I should like to congratulate Parliament on the role it is playing in this connection.
In its report to the spring European Council, the Commission proposed several priority measures in favour of growth and employment. I do not wish to go into detail concerning all of the specific measures we propose taking but shall single out a number of themes that I think are particularly important today.
I am now delighted that 25 national programmes of reform have been adopted, describing how, in terms of the actual circumstances peculiar to itself as a nation, each Member State intends implementing the jointly agreed guidelines for growth and employment. Admittedly, not all of the national plans for reform are equally ambitious. Nor, it is true, are they all of the same quality. Nonetheless, they do constitute a sound basis on which to work.
Let us be clear. This is only a first stage, and everyone knows that reports do not create jobs. We now need to see political will and determination in putting these intentions specifically into practice.
That is why, this year, it is time to translate words into deeds. During the next few months, the Commission will work in close cooperation with the Member States with a view to helping implement their national programmes and to following these up. I am very grateful to Parliament for the role it is adopting in this connection. The joint parliamentary sittings held by the European Parliament and representatives of the national parliaments and devoted to the Lisbon Strategy have made a significant contribution to raising the national parliaments’ awareness of what is at stake and have encouraged them to participate in the process.
Ladies and gentlemen, the fact is, however, that, in terms of the Member States’ taking this new strategy for growth and employment to heart, there is still work to be done. Within the framework of the partnership, the Member States draw lessons from others’ experience. Everyone has something both to offer and to learn, but I can never emphasise enough that we not only need action at the level of the Commission, the Council and the European Parliament but also need actively to involve the national parliaments, social partners, national parties – and not only the European parties – and European public opinion. That is a condition for our renewed strategy for growth and employment succeeding.
Another important issue is that of the free movement of workers. I noted that, in the resolution it proposed by way of concluding this debate, Parliament called on the Member States, and I quote, ‘to move as fast as possible towards total freedom of movement for workers and other citizens within the EU and to undertake determined action to promote the quality of work in all its aspects’. I entirely concur with this proposal of the European Parliament. What is more, the facts prove you right. A recent study by the Commission clearly shows that the flow of workers from the Central and Eastern European Member States into the old Member States has, in the main, had beneficial effects. That is only one of the reasons why the Commission welcomes the announcement made recently – and, more specifically, after the publication of our communication – by Finland, Portugal and Spain in the first instance and now by the Netherlands to the effect that they were joining Ireland, the United Kingdom and Sweden in lifting the restrictions on the free movement of workers in Europe. I am impatient to see other countries join them.
In a globalised economy, no Member State can allow itself to go it alone. This is not the moment for economic nationalism. It is not by employing nationalist rhetoric that we shall be able to build the Europe of tomorrow.
Defending one’s national champions in the short term generally leads, in the longer term, to relegating them to the second division. More efficient companies, which have had to face all the rigours of competition, will overtake the national champions once they appear on the international markets. Let us be clear. What we need is not national champions, but world champions that are based in Europe and benefit fully from our internal market.
Let there be no misunderstandings, however. The Commission will exercise its prerogatives if companies abuse their dominant position in the market. The Commission is required by law to protect the consumer and to ensure that the rules of competition are applied, and it will carry out those duties in full.
The challenge of globalisation calls for a strengthening of the internal market. Freedom to provide services is an essential element of the internal market, and we have already said that the services sector, on the one hand, and small and medium-sized enterprises, on the other, are the most relevant drivers today for employment in Europe.
I want to thank you for the result of Parliament’s first reading of the Services Directive. You came forward with amendments generally based on a broad consensus which can now move us forward. The Commission will respond positively to your consensus.
Early next month we will present an amended proposal, which will be largely based on this first reading and the discussions in the Council. We know that the Austrian Presidency will work on the common position of the Council shortly thereafter. I hope that this legislation can then be adopted swiftly, as we need to make progress in this area if we are serious about growth and jobs.
The energy challenges of the 21st century require a strong and effective response. After a long period of relative stability, we can no longer take secure and affordable energy supplies for granted. Increased import dependence, higher energy prices and climate change are challenges shared by all European Union Member States. Only a European response, based on sustainability, competitiveness and security, can deal with the magnitude of these challenges.
In the Commission’s Green Paper we have highlighted six key actions. We must create a truly single European electricity and gas market. We must achieve better integration. With better integration comes more solidarity between the Member States in times of crisis. We must accelerate the transition to a low-carbon economy, using both new energies and existing ones to ensure sustainability. We must change not just energy supply but energy demand. There is considerable scope to use energy more efficiently to the benefit of the climate, consumers and our security.
Europe is at the leading edge of the development of low-carbon technologies. We must stay there. We need more European innovation for renewables and everything that concerns environmentally friendly technologies. Last but not least, we must foster a more coherent and integrated approach in our relations with third countries and in international fora.
I sometimes hear people say that a European energy policy is not feasible because it touches areas where Member States have national strategic interests. I do not need to remind you that the very basis of the European Community was in fact a common European policy on coal and steel, the two areas which were considered the most sensitive in terms of the national strategic interest of the Member States at that time. It is exactly because energy is strategic that we need a European strategy and not 25 national strategies. That is precisely the reason why we need that strategy.
The Green Paper invites everybody to contribute to this important debate. I am very encouraged by the good reaction that our Green Paper received and by the very committed support of the Austrian Presidency, and I look forward to strong support from the European Parliament for this new European Union strategy.
I also want to stress the need for social cohesion to be considered an integral part of the growth and jobs creation strategy. The Commission is keenly aware of the need to ensure high-quality jobs and avoid precarious working conditions. I believe that globalisation offers major opportunities, but we cannot and should not ignore the pressure on companies and workers resulting from fierce international competition. That is why the Commission has proposed a European globalisation adjustment fund. That fund will act as a shock absorber to the powerful engine of globalisation. It will complement Member States’ efforts to help get the workers affected back on their feet again. The important thing is to get people retrained and back on the job ladder in a sustainable way. We need to involve social partners in our discussions on jobs and labour markets.
Europe’s economic future depends on having the best educated and trained people, with a full range of skills and the adaptability required for a knowledge economy. That is why we must boost investment in higher education significantly. The Commission suggests a target of 2% of GDP by 2010.
At the same time, we must boost Europe’s research and development spending to 3% of GDP by 2010. That means more ambitious national targets and more ambitious measures to achieve them. We have some excellent universities and research centres which will really benefit from more funding. However, our systems are fragmented. There is a gap between higher education and research, on the one hand, and companies and the economy on the other. They do not appear to be connected.
Too many of our top brains are leaving Europe. That is why the Commission, in search of excellence, has proposed a European institute of technology. A European institute of technology would complement other measures; it would use the resources made available by its participating partners and do so more effectively for their benefit and for the benefit of the entire European Union economy. It is an ambitious project. I will be asking the Heads of State and Government to endorse this idea and I am asking Parliament for support. Airbus and Galileo have shown us the importance of successful European flagships. The EIT should be the next one; it is a symbol of a European purpose, but it is not just a symbol: it adds value to our collective efforts in terms of research, education and innovation.
I am also aware of the need to do more in this area and I believe that this can be a clear commitment now for this knowledge triangle. In short, more commitment to Europe will bring more prosperity and freedom to our citizens.
I warmly thank you for your support so well expressed in your motion for a resolution. Next week the European Council must show a similar commitment to growth and jobs. The time has now come for delivery, not of more words but of action.
. Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, Lisbon stands for growth, employment and thus, at its heart, for the competitiveness of the economy of the European Union, and I am delighted at the President of the Commission's personal commitment and at the fact that he is focussing his Commission's efforts in this area.
I would like to thank him for saying that a return to economic nationalism or – some want to put a positive spin on it – economic patriotism would mean the downfall of the European economy and would result in us not being internationally competitive at all in the globalised world.
I am therefore grateful for the combative attitude, and I hope you will say the same thing in the Council at the meeting of the Heads of State or Government. Mr Winkler, we think very highly of you as a person, and we appreciate the fact that you are here, but when the President of the Commission is here it would be appropriate for the Presidency of the Council to be represented at a similarly high level, by a minister. We need to bear that in mind. I would like to make it clear that I have the greatest respect for you personally, but the institutions must have equal representation in such debates. I say that quite independent of any party-political affiliation. This is about the institutions of the European Union.
The European Parliament gives a high priority to the Lisbon process, which is a continuous process and is not limited to 2010. That is why we set up the steering group under the chairmanship of Mr Daul. I am pleased that the three largest groups – yes, and maybe one day the others will join in too, Mr Wurtz – are putting this at the heart of their activities, as of course is the Group of the Greens/European Free Alliance, even though they are not here, and maybe some others too ...
.... it is true, the leaders are not here, and you should be pleased that I am paying so much attention to them. The single market, the free movement of persons, goods, services and capital, is the precondition for the European Union to be competitive on the global markets.
I call on the Heads of State or Government and on the governments to take Parliament's efforts regarding the Services Directive as their example. To the governments I say: anyone who now wants to achieve something different will destroy this compromise on the Services Directive. I therefore call on the governments to take the European Parliament as their example.
I also welcome the fact – this is not my job, but I am pleased as the chairman of the Group of the European People's Party (Christian Democrats) and European Democrats – that one of the leaders of the Greens is now here. Together we will forge Europe, Mr Cohn-Bendit.
We need the entrepreneurial spirit in the European Union. Enterprises are not an abstract concept, and getting involved means making freedom a reality. Entrepreneurial spirit means creating jobs. We need a positive perspective in this connection.
Mr Barroso, we welcome the proposal you have put forward for a European Institute of Technology. This must involve creating not a big new university authority, but a network between the various European technological institutes already in existence, so that we get added value and so that Europe can really be one of the global leaders in innovation and research. You referred to GALILEO and Airbus. We need new projects, and to that extent we support your considerations.
One final remark, as I do not have 15 minutes like the Council and the Commission: at some point, Mr President, we need to think about how we can achieve a better balance. I would advocate that this House should work closely with the national parliaments on this issue, because it is our joint task, both nationally and in Europe, to make Europe competitive and to ensure that it develops well economically and in general.
Mr President, I rise on a point of order under Rules 166(1) and 121(2). I apologise for interrupting the debate, but before it began Sir Robert Atkins rose on a point of order which you ruled to be out of order because it did not concern the business of the day. He was actually referring to an extremely important issue which is covered by Rule 166. When the Parliament’s Rules are being disregarded, it is quite in order for a Member to draw that to your attention.
Sir Robert was stating that the British Government may well be acting and in breach of Community law as regards a breach of confidence. The Committee concerned has written to you. I ask you whether it is possible for you to give your reply to Sir Robert Atkins before the vote.
I should like to remind you once again that I am referring to Rule 166(1) and Rule 121(2).
I apologise for this interruption.
I regret this interruption as well.
Ladies and gentlemen, from now on, the Presidency will have to be stricter when considering requests for points of order, because, over and over again, you are making use of this procedure for purposes for which it was not designed.
. Mr President, ladies and gentlemen, when the Lisbon process was launched, it was the first real attempt, and in my opinion a very well thought-out one, at giving a European response to the challenges of globalisation. The starting point used in Lisbon was that we would only be able to survive intercontinental competition and continue to compete with competitors on other continents over the long term if we become the strongest knowledge-based society and national economy in the world – but at European level.
It was the right step to take, but what has happened since then? Those who decided to take this step cannot decide whether they want to take it at European or national level. They are pulled back and forth between the message that 'we can only survive in this competition as a united Europe', which is right, and the message in their own country that 'actually, in principle we are strong enough as a government to do it ourselves', which of course is more popular with the voters. The result is that there has not been enough investment in the Lisbon process at either European or national level. That is the situation after six years!
Mr President of the Commission, I am grateful for what you said, but I also regret that you are keeping quiet on something else. There is a gaping chasm between what you have once again described as being necessary as a commitment, including financially, and what happens in practice. You and your Commission have described what is needed in terms of funding for the EU over the next seven years, and the Council has adopted a financial basis. The problem is, there is a gap of 40.82% between what you asked for and what the Council decided!
The Council agreed to 40.82% less than you had requested for the financial perspective. Those, Mr President, are the different messages, the different-shaped bricks. You cannot build a beautiful house with different-shaped bricks. You cannot even build a shack. You cannot even build a ski hut in Arlberg am Lech – or rather Lech am Arlberg – to sing sea shanties in of an evening. Welcome to the valley, Mr President! The downhill race is now over.
The troika on the financial perspective, which we will experience in the next few days, and the subsequent summit once again draw attention to this discrepancy. The troika is ruled by penny-pinchers, scraping together every last Euro so that the money cannot be given to Europe.
Three days later, the Heads of State or Government will meet, and once again proclaim how important the Lisbon summit and the Lisbon objectives are. That is precisely what is holding Europe up: there is no coherent, consistent approach to the Lisbon process!
In the European Parliament, we have tried to combine the flexibility Europe needs with the social cohesion it cannot do without, because these two aspects belong together. If we want to take the people with us – yes, Mr Winkler, you are quite right there – if we want the people to come with us, we must depict globalisation as an opportunity, but also reduce the risk that it could be used to break down social standards. With the Services Directive, we tried to say yes to flexibility where necessary and possible, but only if we retain social cohesion. I therefore assume that the European Parliament's decision will form the basis for the Commission and Council to continue consultations on the Services Directive. I can only warn against deviating from it. You made the promise, Mr Winkler, and you said today that you would keep that promise. We will ensure that you do, you can be sure of that!
It is indeed the case that enough ink has been used up on the subject of the future of the Lisbon process. What we need is investment in research and qualifications, so that our best people do not drift away to other continents. What we need is investment in lifelong learning, because, if good qualifications are a prerequisite for access to the labour market, then lifelong learning is a basic right that guarantees that everybody has that access.
Yesterday, the President of the Federal Republic of Germany clarified the desires of young people in Europe using the example of the Erasmus scheme. However, Erasmus is one of the points where the Council has reduced the financial perspective the most. So, I will say it again: in the Lisbon process, nothing fits together.
. Mr President, more than at any time in the Union’s history there is a disjunction between those who seek to move forward and those who wish to turn back; between those who defend the single market and the Lisbon Agenda as the best means to guarantee long-term efficiency, competitiveness and growth, and those who reject free trade in favour of economic patriotism akin – as Giulio Tremonti said – to that immediately before the 1914-18 war.
The irony is that this so-called patriotism – thinly disguised economic nationalism – will bring as few benefits to the citizens of France, Spain or Poland as it does to the rest of Europe, for it is fair competition that drives the global market, raises quality and lowers prices, and it is fair competition that protectionism undermines. If any company can see commercial logic in merging with another, what business is it of ours to put roadblocks in its path? The great success of the euro, as the President of the Commission has pointed out, is that mergers and takeovers are proceeding apace. European industry is gearing up for the challenges of competing in a global economy.
These are issues for the Spring Council. They are issues for the Commission because the Commission is going to be tested in this climate as a defender and guarantor of the Treaties. Faced with an unprecedented assault on the internal market, the Commission must hold firm to the Treaties, hold firm to the basic freedoms and speak out when necessary – as you have, President Barroso, and as Commissioners McCreevy and Kroes have too – and act to defend the Union. But defence of the single market falls not only to the Commission; the Council has a role, as we stress in the motion we debate today. That means the Spring Council expediting transposition and implementation of the Union’s directives to deliver a single market with free movement of goods, services and capital. We want to see the European Council deal seriously with free movement of services, free movement of workers and free movement of capital. As they discuss the future financing of our Union, let the Heads of State and Government find the funds necessary for the training of our workforce, for the trans-European networks and for research and development through the European Institute for Technology, which will secure future economic dynamism.
It is time for our Heads of State and Government to formalise the Council meetings that take place in March and October. These need not be billed purely as economic policy summits; the demands of energy security, of peace in the Middle-East and of fighting internationally organised crime are equally urgent and should be on next week’s agenda. There should be public discussion too of the Union’s burgeoning defence policy, currently being planned behind closed doors. The Austrian Presidency opened to public scrutiny a recent Environment Council meeting; why not make this openness universal practice in the Council?
My group welcomes the Commission’s proposal to bring forward a concept paper so that we can discuss defence policy here in Parliament and involve our citizens in the discussion of what our continent can become.
President-in-Office, a century ago your country had a foreign minister who studied in Strasbourg, restored the old regime and dominated continental politics for 30 years. If Mrs Plassnik can emulate Metternich’s achievements, Europe will prosper. If she fails, she can always follow his example and flee to Britain.
. Mr President, Mr Winkler, Mr Barroso, as time has gone on my group has realised that the Lisbon strategy is no longer the strategy that was set out at the start of this very interesting process. This was very clear in Mr Winkler's speech. It is now a very one-sided strategy for growth and jobs. The idea that the aim of sustainability and social equity, as set out in Gothenburg, should also form part of this strategy has been completely disregarded. Following the discussions I witnessed in the coordination structure for Lisbon and in the light of what we have drawn up as a motion for a resolution, on which we will vote today, I am afraid there is a risk that Parliament is no longer prepared to pursue this ambitious strategy to actually link sustainability and growth together.
Why do I say that? There is absolutely no willingness to discuss important instruments that would guarantee success. In this coordination structure, we tried to discuss fiscal policy. If we are not prepared to consider uniform company taxation within the EU, how are we going to solve negative location competition? If we are not prepared to talk about ecological taxes, how will the state be able to promote sustainability in a controlled manner? Some of the Members of this Parliament are unwilling to use the word 'tax' at all: they are afraid of frightening the citizens. They make promises to the people, but do not ensure that instruments are set up to put us in a position to actually keep these ambitious promises.
Let us take an important topical example: energy policy. To Commissioner Verheugen, to Mr Barroso, I say this: if you are not prepared to incorporate transport policy into your energy policy strategies, if you are not prepared to put the conservation of resources and efficiency right at the heart of your strategies, and if you continue to focus on prolonging the lifespan of nuclear power stations, then you are doomed to failure. You will not reduce dependency on raw materials, and you will not be in a position to secure fair prices on the energy market. Just look at the countries where a high proportion of energy comes from nuclear power. Is electricity in France and Germany cheap? No, it is expensive.
With regard to the market, Mr Barroso, I have one request: trust Mrs Kroes's proposals from last week. The market cannot currently be applied to energy. We need the production and distribution of energy, generation and the network, to be separated. As Mrs Kroes quite rightly said, we will only have a chance against the energy giants politically if we actually push the market through against them.
Mr President, Mr Barroso, Mr Winkler, the Commission generally has the knack of finding evocative patronymics for its programmes: Erasmus, Socrates and so on. Well, it could have called its Lisbon Strategy ‘Janus’ after the famous Roman deity, traditionally represented as having two faces: one looking to the future and the other to the past, exactly like the Lisbon agenda.
One of these faces of the Lisbon Strategy for the ten-year period 2000–2010 is pleasing and calls to mind the conclusions of the 2005 spring European Council with their talk of the need for, and I quote, ‘investing in human capital [which is] Europe’s most important asset’. It heralds more jobs – even full employment – as well as better quality jobs. It emphasises the importance of research, education and innovation, as well as of having a solid industrial fabric throughout the territory of the EU. It even puts forward the objective, and I quote, of ‘halting the loss of biological diversity between now and 2010’.
That particular face of the European Janus looks towards the future. It seems to herald such an era of social, economic and ecological progress that, at first sight, it is difficult to understand why the Commission considers, and I quote, that ‘[a] lot remains to be done to convince people that reforms will contribute to greater, shared prosperity and to involve them in the process’.
Why, for heaven’s sake? It is because there is the other face of the Lisbon Strategy, this one directed towards the EU leaders’ unrelenting liberal obsessions. I would refer to the latest Commission communication with its references to, for example, the need to make Europe more attractive to business, to reforming pensions, the health sector and the labour market and to stabilising the budget, raising the retirement age, increasing productivity at work, ensuring genuine competition in the services sector and promoting increased competition in the electricity and gas markets.
The Commission even expects the unions to play a role in the proliferation of this liberal strategy and expects Parliament also to convey its virtues.
We are seeing German civil servants joining forces to protest against longer working hours and lower salaries and Italian employees demanding a thorough review of law 30 and the way in which it blithely generates job insecurity. We are seeing young French people rebelling against plans for two-year contracts of employment enabling bosses to dismiss them at will, female salaried staff in Britain challenging plans to raise the retirement age from 60 to 65 years and employees in the new Member States of Central Europe opposed to their countries being considered part of a low cost zone and demanding their rights to social progress. Faced with these people and, indeed, all those opposed to the strategy of squeezing public and social expenditure that is being conducted under the aegis of the Stability Pact, do not, I beseech you, rely on us to explain to them that they are mistaken because, contrary to appearances, the Lisbon Strategy has their well-being at heart.
The truth of the matter is that the two aspects of the Lisbon Strategy are incompatible. The second needs to be thwarted so that the first might thrive. That is the choice facing us.
Mr President, following the French and Dutch rejections of the Constitution, the EU summit decided to arrange a break in which to think about Europe’s future. It now appears that this was not a pause for thought but, rather, entailed a change in the order of who is to ratify and when. Since the two ‘no’ votes, the Constitution has been approved in Luxembourg, Cyprus, Malta, Latvia and, most recently, Belgium. The process is under way in Estonia, and Finland will approve the Constitution before it takes over the Presidency on 1 July. A delegation of us from the Committee on Constitutional Affairs visited Helsinki the other day. Just one small party, representing true Finns, will respect the French and Dutch ‘no’ votes. The Constitution proposes that ratifications be allowed to continue until 80% of the countries have approved the Constitution, at which point a special summit would take place. The provisions of the Constitution cannot, however, be the basis for changing the Treaty of Nice, where unanimity is the rule. The Constitution is therefore formally dead following the French and Dutch ‘no’ votes. In the Netherlands the government has stated that it will not ratify the rejected document, and in France the leading politicians say the same thing. It is therefore illegal to continue with the ratifications without a new decision, unless France and the Netherlands are engaging in double-dealing and saying one thing at home and something else in Brussels.
I should like to ask the Presidency whether France and the Netherlands have formally agreed that the ratifications can continue without changes to the rejected document. Would it not be better to use the breathing space to think out new ideas and so prepare a document that people can approve in referenda in all the countries on the same day, a document in which the key headings could be transparency, democracy and proximity to the people?
. – Mr President, I should like to thank the President-in-Office of the Council, Mr Winkler, and President Barroso for their presentations here today.
Having looked at and discussed this issue over a number of years, one of the things that strikes me is: what do we really want from the Lisbon Strategy? The core elements and goals are still as valid today as they were when it was first agreed: to make Europe the most dynamic and innovative economy in the world by 2010. Unfortunately what we hear today is everything but the kitchen sink being thrown into what the Lisbon Strategy should be doing. Perhaps we are too ambitious or too wide-ranging with regard to the areas that we want to see included.
One of the most important issues – brought up by all speakers in this House today – has been the investment in human capital: the issue of training, education and the way in which that leads to further research, and future innovation and development. Let us really look at what is happening in the European Union at the present time. Look at the human demographic situation, where we have an ageing population, a dropping birthrate in most Member States, and where we do not have strategies to respond to that. We need strategies that look to the positive facet of that ageing population, to the experience that they have; but also strategies that are realistic in seeing that people are being denied opportunities to access the new labour market. We need to give them the skills and training that they require to work in the so-called digital economy.
Despite all the honeyed words we may spout here, the reality of who is best able to deliver on those strategies – who is best able to give those skills to young workers, students or older people who want to retrain or re-skill – is that it is not the European Union, but each Member State. That is why we have asked for national plans with clear targets that will guarantee the return of the investment.
When we speak about the European employment strategy, social cohesion and social partnership, it is vital that people are carried along, but it is also vital that people wake up and see the reality of what is happening with relocation of industry – as was discussed yesterday – and the lack of investment in research and development. Look at the 20 leading biotechnology firms in the world. Nineteen are American and one is Swiss – none is within the European Union.
If we want to be realistic about being the most dynamic then we must take tough decisions to reflect that position.
Mr President, the report from the high level group chaired by Wim Kok provides a realistic description of the state of the EU economy, which faces the threat of marginalisation in relation to the Asian and American markets. The global market is benevolent towards economic entities that are efficient, competitive and which offer cheap, good quality products and services. The direct involvement of Member States and parliaments in implementation programmes can be counted as one of the successes of activities aimed at pursuing the Lisbon Strategy. Action related to the energy security programme may also create better, stable conditions for economic development. The fact that a large group of people is taking part in the implementation of the strategy may also give rise to optimism. The problem lies in the effectiveness of the actions and the resistance shown towards them. These actions include the creation of an internal market, a labour market, the right conditions for restructuring and the creation of businesses and the growth of innovation, while simultaneously doing away with unemployment and increasing wages. We need a consensus between political groups, trade unions and employers. There are particularly significant obstacles to the process of restructuring, organising of the agricultural market and limiting agricultural production costs. The lack of viability in some production sectors means that large numbers of holdings are facing liquidation and that there is an increase in unemployment and unused land. This is why it is vital to take rapid action to establish an agricultural production system with a guaranteed market, such as bio-fuels and biomass. We need a multi-annual programme to adapt farming to new market conditions. The process of scrapping protectionism, which does not create but only decreases added value and increases social costs, faces large obstacles. Finally, I would like to mention an optimistic quote from the German President, ‘We should make challenges into opportunities for success’. I think this is something we can achieve.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, I wish all the institutions the very best for the actions they need to adopt over the next few weeks or at the summit, which must be starting points for the future of Europe. The motto for all the sittings in the coming weeks must, as Mr Barroso said, be ‘deeds not words’.
We call for actions that leave no doubt that we reject particularism, protectionism and the 'charity begins at home' mentality. We call for courageous, concrete, verifiable European actions from the Member States for growth and jobs and for energy policy. We call on the Member States finally to come into line on the Services Directive and the financial perspective and not to stand still any longer.
What do we want? First, we want decisive actions, so that the European Union can continue to develop towards a political union with greater courage, credibility and decision. A political union is our primary goal.
Secondly, we need to create a functioning internal market and take action so that it ultimately develops into a domestic market. When will we be able to talk in terms of a domestic market for all? When we waste as little time as possible in implementing the four freedoms for all citizens of an EU without borders. Freedom and responsibility instead of chains, protectionism, nationalism and partitioning transitional rules – these things are our goal, and they will provide common added value for the citizens of Europe.
Thirdly, anybody who nationalises rather than Europeanises is throwing sand in people's eyes. Where are the initiatives and projects to implement Plan D and to get the people involved in the European project? Fourthly, I also call for codecision with the European Parliament on all internal-market related issues, on issues of growth and employment and on the financial perspective. It is evident that the unanimity rule in the Council blocks progress, prevents or impedes European solutions and strengthens particularism. That is not what we want.
Fifthly, we need specific European projects, not just national action plans: the creation of a European research framework, the creation of a European infrastructure, the creation of a European energy market, the creation of a European airspace, the creation of a European establishment and innovation offensive, the expansion of the European education programme. For all of that, we want to see projects and actions, not just declarations. Sixthly, we do not have a common economic policy, which means that we need to coordinate economic policies much more closely. The EU is an opportunity. Particularism and protectionism are our own home-made risk.
Mr President, Mr Winkler, Mr Barroso, a strategy without resources is like Napoleon without an army: powerless and ultimately useless. That is the threat hovering over the Lisbon Strategy. With a meagre financial perspective, unbalanced national budgets and a Community budget representing less than a third of the American budget’s mere deficit, is the EU reduced merely to making gestures?
The draft resolution I have prepared together with my excellent fellow Member, Mr Lehne, indicates a few worthwhile paths to go down, even if our Parliament sometimes refuses to look the truth in the face. Thus, the majority of MEPs have ignored the fact that a substantial portion of the United States’s growth surplus in recent years was the result of integrating more than ten million legal immigrants. We need a more generous European immigration policy. Would such a policy be conducted at the expense of developing countries? According to the United Nations, transfers of money from immigrants to their families represent more than double the amount spent on international development aid. The spectacular economic development of India, China, Taiwan and Hong Kong owes a lot to companies set up by former emigrants who have returned home.
The Europe of research is still to be built. It is mainly medium-sized companies that do not invest enough. One of the causes of this phenomenon is the excessive bureaucracy hindering access to European funds. Another is the lack of cooperation between businesses and universities. The latter should be able to obtain more resources for themselves by investing in promising young talent and by increasing the prestige of their research activities through the conferring of associated diplomas and degrees.
Where energy is concerned, Europe must combine with the other big consumers – the United States, Japan, China and India – in order to counterbalance the cartels and oligopolies that dominate the oil and gas sectors. Faced with a market dominated by a handful of producer companies, there is no point in seeking refuge in the mere liberalisation of the European market, especially when such liberalisation leads to the emergence of a small number of so-called European champions which will end up dividing the market between themselves. In the case of the American energy market, liberalisation was far from being a success.
The demographic development faced by Europe constitutes more than just a challenge for the funding of social security. The ten or twenty years’ increase in life expectancy for generally fit and healthy populations also presents a great opportunity. Strategies need to be devised enabling people to remain active as they get older, as well as to be offered a range of retirement options and to be integrated into the wider life of society. Europe needs to stop talking in pessimistic terms about the future and instead to seize all the new opportunities for building the dynamic and inclusive society that the Lisbon Strategy is designed to bring about.
– Mr President, one year on from the mid-term review of the Lisbon Agenda, it is time to ask once more what stage Europe has reached. Unfortunately, the answer to this question is a sobering one; following the political shock administered by the ‘no’ vote against the constitution, we now face the threat of economic paralysis, of Lisbon becoming, like the celebrated woman without the lower half of her body, an attraction in a freak show, for, despite the consensus that the strategy’s implementation is the responsibility of the Member States, it is these that we see committing protectionist fouls in the name of economic patriotism, and this is cause for considerable concern.
Those who imagine that we could achieve ‘more Lisbon’ or become more competitive with less of an internal market have either lost their grip on reality or are being dishonest. Europe’s economic success over the last fifty years was founded upon the four freedoms of the internal market, three of which are now in acute danger. This began two years ago when, among others, Germany and Austria imposed restrictions on the mobility of labour from the Member States in the east of the EU. It now turns out that countries that did not interfere in labour mobility, such as Great Britain, can testify to the benefits of this.
Let us consider the free movement of capital. Italy is forbidding the purchase of interests in Italian banks; Poland is opposing the merger of UniCredit and HBV; the French and the Spanish are resisting the takeover of domestic energy suppliers. That is particularly ironic in view of the fact that it is in the energy sector that a European approach is called for, for are we to believe that we can have a common energy policy without an internal market in energy? The Commission’s unambiguous words on this subject are much to be welcomed, and it is to be hoped that the Council will follow its recommendations.
The third freedom, of the provision of services, is also at risk. What the watering-down of the Services Directive perpetrated by Germany, Belgium and France means is nothing more or less than that the division of labour in this area is not yet forthcoming. Were this to apply to the movement of goods, it would mean, for example, that Renault would be allowed to export its cars to Germany only if they were, once there, to cost no more or less than a Volkswagen. And what are we to think of Skoda? Workers in Mladá Boleslav earn less than their counterparts who assemble Audis or Citroëns; is that social dumping too? The logical consequence of the trade unions’ arguments on the services directive is that they should call for punitive customs duties on industrial products from Member States where wages are lower, and it is only a matter of time before they do that. I might add that, if you consider the issue consistently, the demands made of the new Member States that they should increase their taxes on enterprises amount to precisely the same thing.
Lisbon is no more an end in itself than is the internal market. What is needed at the heart of the continent of Europe is new growth, and more of it, if the millions of unemployed are to have new hope for the future. Giving them that is a matter of obligation – politically, socially, and, in the final analysis, morally. Jeopardising the internal market is a sin against the unemployed of Europe, to whom we have obligations, in that it is for their sakes, for the sake of the weakest members of our society, that we have to make Lisbon a success. The same is true in the case of older people; this House’s resolution stresses the significance of demographic change, and both the elderly of today and those of tomorrow merit our attention. Growth is what is needed to stabilise our social security systems; redistribution alone will not do the job. I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
Mr President, Mr Winkler, Mr Barroso, Mr Verheugen, I am an ecologist but I am not going to talk to you about energy. I have colleagues, whom you know and who are very skilled in that area.
I should like to talk to you about the Commission’s role in the Lisbon Strategy. On many occasions, you have rightly emphasised the fact that, in order for this strategy to succeed, broad popular support is required, as is the proper involvement of all the relevant players, including the national parliaments. With this in mind, the Commission needs, I believe, to send out two clear messages.
The first consists in saying that the Lisbon Strategy is not synonymous with unbridled competition between the Member States. Instead, we champion a model of cooperation and solidarity between the Member States.
The second message consists in saying that, in a European Union of 25 Member States, there can be no first and second class citizens or workers.
I shall now give you three practical examples, in connection with which I should expect you to communicate a more proactive stance. Firstly, the free movement of workers. You have referred to this and published a report – which is all very commendable - and you are very pleased that a number of nations have fallen in with the line taken by the Commission. I should expect both the President of the Commission and the College of Commissioners to act in the interests of the European Union by politely telling those states that do not wish to fall in with the Commission or that are reticent about doing so that they are going down the wrong road.
I turn now to my second example. On the subject of the Services Directive, Parliament rejected the country of origin principle (or COP). What was the problem with this principle? It was an unwillingness to organise the single market by having insufficiently harmonised national rules compete against each other. In order to reassure workers, you should now state clearly that Portuguese, Germans and Slovaks working on a building site in Poland must receive the same salaries, and vice versa. In other words, the Posting of Workers Directive must be strengthened, and it is your prerogative to do that.
Now for my third example. When it comes to the issue of taxation development in Europe, the Commission has made progress on the matter of harmonising the tax base within the framework of business taxation. In 2007-2008, you are to lodge a report on the European Union’s budget and future resources. You should have the political will and the courage to say – and this is a matter broached by other Members – that it is unacceptable for the budget to be reduced to the point where the budget envisaged for young students or young workers is cut by a third.
In other words, Mr Barroso, I expect you, in implementing the Lisbon Strategy, not merely to take refuge behind the Member States, even if they have an important role to play. I expect you, instead, to go beyond your role of honest broker and, because you have a monopoly on legislative initiatives, genuinely to find the strength to champion European interests, which are threatened by the tendency for nations increasingly to withdraw into themselves.
– The time has come to listen to the protests and the struggle against the neoliberal measures contained in the newly-reviewed Lisbon Strategy, the consequences of which have been at variance with what was promised in 2000 at the Lisbon Summit.
With the liberalisation of the markets, the privatisation of public services and the promotion of the flexibility of the labour market, or flexisecurity as the Commission now calls it, being stepped up, what we have seen is lower economic growth, higher unemployment, more precarious work, more poverty and greater inequality in the distribution of wealth, in the name of competitiveness and free competition.
It is clearer now that the two core pillars of neoliberal policies are the Stability and Growth Pact and the so-called Lisbon Strategy, not to mention the swingeing cuts to Community funds, which have served to turn economic and social cohesion into nothing more than a mirage.
Consequently, as we suggest in the resolution that we tabled, it is vital that the Lisbon Strategy be replaced by a European strategy for solidarity and sustainable development, which will promote investment in research and innovation with the aim of balanced and long-lasting development, in the quality of work in all its aspects, in improving qualifications, in basic infrastructure for supporting industry, in public services, in environmental protection and environmental technology, especially in energy and transport, in improving labour, social, environmental and security laws, in order to achieve harmonisation at the highest levels, and in the social economy.
A new social policy agenda is also required, with a view to developing a society ...
Mr President, Mr Barroso wants the European Union to engage with civil society; Mr Winkler wants to motivate EU citizens. But there is nothing more likely to cause observers of the European Union to yawn or sigh or say, ‘oh, no, not again!’, than talk of the Lisbon Agenda. Can we not accept that the Lisbon Strategy has sunk, just like the Stability Pact has sunk, which is most unfortunate because that is what underpins the euro currency? If the Lisbon Strategy has not sunk, why do we keep needing to relaunch it?
We all want economic growth and jobs; we all want the economies of Europe to thrive. However, it must be time to recognise that we do not have the right formula. Rather than being the force that drives the necessary reforms, it is the EU with its endless regulations and interference that is holding back the economies of Europe. Recent modest improvements in some European Union economies have been achieved the European Union. They are more a result of global development.
The economies of the EU do not need a Lisbon Strategy: they need to be left alone to let markets work and to let entrepreneurs create jobs. Can we not see that by continuing to talk about the Lisbon Strategy, the European Union is emphasising its own impotence? Therefore I recommend a period of silence: stop talking about an agenda that, year after year, has been universally acknowledged as a failure.
Mr President, following the review of the Lisbon process last year the hope arose that the strategy had acquired new vigour, but events of the last six months show that actual action to achieve the strategy’s goals continues to lag behind.
In assessing the Member States’ programmes for implementing the Lisbon Strategy, the European Commission talks about the duplication of efforts for achieving the Lisbon goals. I believe that currently a major advance would be to succeed in reducing by at least half those efforts which are expended on avoiding the Lisbon tasks. The most recent glaring example is the Services Directive, which had been intended to impart vital momentum to liberalising the internal market and increasing competitiveness, and also served as one of the foundation stones of the Lisbon Strategy. The European Parliament’s compromise text will be able to contribute little to energising the common market, at least not while the Lisbon Strategy is still in operation. Similarly, in other spheres we increasingly find any changes and reforms being met by increasing social and political counter-action. Enormous energy is expended on preserving the existing situation and restricting changes and reforms, but in fact reforms to the European Union’s internal market and the intensification of its integration are the main steps that could bring about an environment conducive to implementation of the Lisbon Strategy.
Little has so far been achieved to provide coordinated financial support for the Lisbon tasks. During the passionate process of debating the financial framework, the representatives of the Member States’ governments did not have strategic considerations in mind, and the financial framework demonstrates only a very weak connection with the Lisbon tasks. Similarly, little has been done to coordinate the use of the Structural Funds with the Lisbon priorities. Use of the Structural Funds and closer coordination of the Lisbon Strategy ought to be achieved both at EU and Member State level by harmonising national development plans with the Lisbon Strategy implementation programmes.
At the basis of any strategy lies the ability to subordinate short-term interests to long-term tasks. For this reason, achieving the Lisbon Strategy will also be dependent on how and when the Member States and the European Union as a whole manage to convince the citizens of the EU of the fact that without achieving the Lisbon Strategy in the long term it will not be possible to achieve the goals of growth and employment.
Mr President, the Lisbon Strategy is meant to turn Europe into the world’s strongest economy, and I believe that there is in this House a broad consensus about that goal, although I would question the way in which this is being achieved. I cannot avoid the conclusion that Europe today is still far too much preoccupied with subsidies to the detriment of investment and innovation.
Not only the various Member States, but also the Commission, bear the burden of responsibility in this. Whilst the Commission had proposed to double spending for science and development to EUR 10 billion per annum from 2007, the Council rejected this proposal on the grounds that that would have necessitated considerable cuts in agricultural subsidies, regional subsidies and also structural funds.
When I think of the European structural funds, I am automatically reminded of the bottomless pit of Wallonia, for example, to which annually, millions of euros are being siphoned, without this ever effecting any structural change, because this is being prevented by an all-pervading and corrupt . This is now also being corroborated by various Wallonian politicians and prominent economists.
Now, along comes Mrs Danuta Hübner, European Commissioner for Regional Policy, claiming that Wallonia manages to use the structural funds effectively and that the Wallonian projects are typical of the so-called remarkable structural changes that take place in that region. Well, given that this is coming from someone who is partly responsible for the follow-up of the Lisbon Strategy, this puts a question mark over the whole thing.
– Mr President, ladies and gentlemen, I would like to start by seizing this opportunity to thank my co-rapporteur Mr Goebbels most warmly for the good cooperation in the steering group, in which we succeeded in producing, for the plenary and for the Conference of Presidents, a draft that is the logical continuation of what we came out with last year when the mid-term review was under consideration.
As it did then, the House endorses the Commission’s strategy. We have, in particular, again made it clear that our ability to realise the other main objectives of the Lisbon Strategy in the way we want to is conditional upon growth and employment.
This House has also played its part in setting priorities, three of which are mentioned in our resolution, namely population change, energy policy and innovation.
My only complaint is about something that many speakers have already mentioned. The strategic approach is not our main problem; the strategic approach is the right one. Our problem is what happens at the end. To put it in quite practical and quite blunt terms, what I see as the most negative aspect is what we always see happening when the European Council gets its hands on this issue: it decides on a good and substantially sound strategy, presents it at a press conference, and it ends up being written about. The following day, or perhaps a couple of days later, the finance ministers turn up and take back what the European Council had resolved on. That is a fundamental strategic problem, and I have no idea how we are to get on top of it; it plays a considerable part in fostering the perception held by some members of the European public that European policy is dishonest and to increasing public despair with Europe. What must be spelled out at this summit is that we cannot apply double standards; on the contrary, policy as actually implemented must reflect the strategic guidelines.
The last issue I would like to address is that of how the impact of laws is to be assessed – something also mentioned in our resolution. We would like to point out that we expect the impact assessment to include an independent factor, thus ensuring that the result really is neutral. This is part of ‘better lawmaking’, and this demand is addressed to the Commission.
– Mr President, 2005 was the first year in which the revised Lisbon Strategy was implemented. The strategy is now better known and has been debated in the Member States, and the national reform programmes have been adopted. That is progress, but it is just about the only progress there has been.
Otherwise, Mr Winkler was very bold in stating just now that the Lisbon Strategy had been relaunched. In fact, it is somewhat bogged down. It is, as Mr Schulz said, held back by a tiny financial perspective and by anaemic growth within the eurozone, as well as by a flagrant lack of investment – both at European and Member State level – in the universities, research and innovation and lifelong learning. In the same way, we are struggling to complete the trans-European networks, and renewable energy sources and biotechnologies are still the poor relations where our investment and research efforts are concerned.
Let us move up a gear, you said, Mr Barroso. Getting into first gear would be a start, I am inclined to reply. If the Lisbon Strategy is to be a success, it needs resources, a coherent financial perspective with defined priorities, investment on the part of each Member State and a macroeconomic framework that genuinely supports growth.
As you said, Mr President, there is also, however, a need for people to take the Lisbon Strategy to heart. If the growth strategy defined by the European Union is to succeed, it needs to be supported. That is why we should be doubly mistaken to give up the social dimension of this strategy and let ourselves be taken down the road of all-out liberalisation, precarious employment, enfeebled social rights and undermined public services. To do so would be to weaken the bases of the EU’s future competitiveness and to turn away from a Europe of excellence. It would also be to turn Europeans off the European Union and its policies.
The social dimension is not inimical to competitiveness. As we have often mentioned in this debate, the Nordic countries have been able to implement reforms successfully because they have negotiated them and arranged for them to be accompanied both by collective investment in research and innovation and by a new economic flexibility and significant compensation for workers in terms of social benefits, lifelong learning and protection of rights. However, all this presupposes that a high level both of tax deductions and of social redistribution will be maintained. In the same way, Germany has come up with all the aces where exports are concerned and, in common with other European Union countries, has demonstrated that, even with high salary costs and a system of social protection that is among the most efficient in Europe and among the most extensive in the world, it can remain competitive internationally.
Let us, then, stop invoking global competition as a way of denigrating the European social model. Let us invoke it with a view to investing more in Europe’s assets, in human capital and in research and innovation.
The route to renewed growth is now basically via consumer confidence, an increase in internal demand, a boost to purchasing power and a fairer distribution of income and added value between shareholders and salaried employees.
In conclusion, Mr Winkler and Mr Barroso, I should like to say that the European Council will be judged on two counts: on the one hand, the lessons it will draw from Parliament’s vote on the ‘Services’ Directive – there must, emphatically, be no return to Bolkestein – and, on the other hand, freedom of movement for workers from the new Member States within the European Union. It is time to grant them that basic freedom.
– Mr President, Mr Barroso, Mr Winkler, ladies and gentlemen, I take a positive view of the fact that the European Union is using its weight to ensure that the whole is worth more than the sum of its parts, by boosting research and development to release the potential of companies, to foster enlargement and the best possible use of the quality of the labour force, with measures intended to secure energy supplies – but this is all subject to one basic premise: the added value of Europe can only emerge fully if it is the product of the work of a genuinely united European society and economy and if the results are achieved through the ‘core business’ of the European Union.
The establishment of the single market and of a Community united socially and politically in developing the wealth of its cultural identities is a factor of great importance: there is no single market, no European society able to express its full potential without the physical integration of Europe and without transport infrastructure and services providing mobility and ensuring that every point ‘a’ of the Union has access to every point ‘b’.
This objective should not be viewed as an almost obsolete one compared to the new challenges we are facing; it is a fundamental premise: there is no research without the opportunity for face-to-face contacts, there is no effective potential for companies if markets are not integrated. This is a fundamental precondition that we solemnly promised to achieve by approving resolution 884-2004 here in Parliament one year ago, making a commitment to complete the trans-European transport network as rapidly as possible by 2020.
Unfortunately, there is no trace of this goal in the Commission’s statement – contrary to the initial proposal – or of what happened last year when they made a sober reflection and guided us in that direction, also urging the Member States to do the same. If we also add the Council's proposals for a drastic cut in funding for that sector, making achievement of the goal virtually out of the question, or at least delaying it enormously, we are in a situation of red alert.
In any event, I view the intervention of Parliament as an attempt to stiffen its resolve and an invitation to all the parties involved to ensure that the trans-European transport network actually sees the light of day.
My heartfelt appeal today is to avoid a disastrous political error: a true political error since, after resolution 884, intellectual, political and financial energy was unleashed in Europe, with enormous expectation surrounding the idea of continuing the TEN project. There is no corner of Europe in which the TEN is not being discussed. Today, however, it is one of the items not included – and therefore inadequately supported – in that Plan D that is intended to bridge the interest gap between the European Union and its citizens.
If we fail to keep our promises or respond to those expectations, the results will be much more far-reaching and serious than those that we are seeking to achieve in the attempt to construct the European project. I hope this idea is not approved and that we are able to avoid the disastrous effects that a possible interruption of the project would have on the expectations of many European citizens.
Mr President, if we envisage Europe becoming the most competitive knowledge-based economy in the world, we need to boost investment in education and in the field of research and development. Unfortunately, Europe now suffers from high emigration of our own researchers towards the USA. In today’s Europe the best way for a researcher to excel is by joining a leading American university. We need to compete with the USA by improving our policies to help our scholars remain in the European Union.
We need to launch a European research area, with the aim of analysing and finding ways to improve the field of research and make it a useful tool for the needs and purposes of our researchers. I believe we must link the Lisbon Strategy to the Bologna Process in order to establish a good connection between our university system and our economic and welfare policy objectives.
If we do not improve the current educational and R[amp]D instruments at EU Member State level and at the level of supra-state bodies, what is known as the Lisbon Strategy will prove to be a big failure.
– Mr President, It goes without saying that the Lisbon Strategy’s goals – of 20 million new jobs, a 3% average annual growth in GDP, and a similar increase in the amount spent on research and development – are the right ones, but I have to tell Mr Lehne that the problem lies not in the destination, but in the strategy whereby it is proposed that we reach it.
Let us consider the present-day realities: our economic growth is averaging out at 1.5% and we have created only something like a quarter of the new jobs we hoped for – and very badly paid ones at that. That is the fundamental problem. This is the course we have been steering for six years, and the newly-adopted guidelines, which now have to be implemented as part of the national plans, reflect it.
Just take a look: in every Member State of the European Union, profits from productivity are going through the roof! But what about wage rises? Wages are staying where they were! How, then, do you propose to stimulate domestic demand? What is done always reflects the idea that social security benefits have some sort of adverse effect on a national economy, yet they do no such thing; they do it some good! In the final analysis, high wages result in economic growth, but policy needs to be thought out all over again.
What we do not need is permanent deregulation and privatisation. We do need competition, but what we need to compete for is higher social standards and higher environmental standards. We need to come to the insight that the goods that we produce need to be manufactured in line with international labour standards. That is what we need! We will then have a chance of really following through the Lisbon Strategy to the goal we want to reach, and we will not do that by constantly reducing social security benefits in order to give businesses even more freedom; that is the wrong way to go about it.
Mr President, each year in March, we hold debates in preparation for the spring summit, and since 2001, we have discussed why the Lisbon process fails to meet the prescribed goals. To that question, the Kok report, back in 2004, gave an unambiguous response: the Member States must shoulder their responsibility and set down to the task of reforming their economies and their welfare state, thereby making room for sustainable growth and employment. Now that economic growth is back on the cards, the necessary reforms are at risk of being shelved, but growth alone is insufficient to keep our social model intact.
Could the Commissioner indicate what the Commission intends to do to avert this danger and implement the conclusions of the Kok report? I hope that the period of reflection will also be discussed, for that is desperately needed. It appears that Europe’s elite is unable to discuss the EU’s future without the excess baggage of a rejected constitution. Nine months of reflection should be sufficient for a first follow-up.
( Mr President, it is a great shame that the high-flown talk of implementing the Lisbon Strategy has come to nothing more than words.
The Lisbon Strategy relates in particular to the competitiveness of the Union. As we all know, increasing competitiveness mainly requires an increase in productivity, which in turn threatens jobs. This threat will not materialise if the increase in revenue created by greater productivity is sufficiently high and is not limited to individual countries but also applies to integrated economies such as those of the EU.
However, increased productivity requires not only the implementation of technological advances, but also the relocation of production from locations where it is more expensive to those where it is cheaper. The increase in revenue resulting from these activities will be beneficial to all in the Union, while abandoning the process threatens to result in stagnation and decreased competitiveness, as the world does not stand still. Therefore we must choose either certain stagnation or a risk which could pay off.
We should not be afraid of the Lisbon Strategy. It is an opportunity for us all.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. Our view is that the actions to achieve the Lisbon goals – growth, employment and competitiveness – have been few in number and lacking in clarity.
More support is required for small and medium-sized enterprises, the core of our industrial fabric, such as improved access to credit, European finance and research and technology programmes, as well as better defence of high-quality European industry against unfair international competition – I refer, for example, to the textile and food sectors.
We need an energy plan to free Europe from the current geopolitical instability, and maximum attention should be devoted to new sources of energy in order to ensure sustainable and durable development – also on an environmental level.
In specific terms, we need to invest in education, training, research and innovation in order to render our production processes competitive. Finally, we need to safeguard our primary resource – workers and human capital.
We must not allow our citizens’ jobs and well being to be viewed as less important than the laws of the market and international trade. We must not forget that industry must be at the service of the workers, not vice versa.
Mr President, chairmen, ladies and gentlemen, I do not make a habit of paying compliments, but in this debate it would be really improper not to express any appreciation for the co-rapporteurs Mr Lehne and Mr Goebbels. They deserve our congratulations for the draft resolution they have prepared, which is more than satisfactory and which we back 100%.
It goes without saying that as coordinator of my group in the Lisbon steering group, I would also like to extend my appreciation to the group colleagues who have given the necessary input. The discussion of this resolution was far more constructive in Parliament than last year, and I hope that this bodes well for the hoped-for implementation itself of the renewed strategy for growth and jobs.
The mid-term review seems to be fruitful, the Member States appear to be cooperating, and I wish the most courageous Member States perseverance and the others courage of the conviction to make a start or to pick up pace. We also have a responsibility as a European institution, of course, though, and in this connection I welcome the intentions, from both the Commission and the Council Presidency, to deal with the services directive swiftly and in this connection, to respect the difficult balance we have struck after much hard work in this House.
We are familiar with the nature and extent of the challenge Europe is facing. We like to live well in Europe and we want to keep it that way, but in order to make our dream come true, in order to retain our level of prosperity and keep what we call our social model intact, we must become a competitive global player.
I cannot put it any better than did the German President yesterday: we must be all the better the more expensive we are. We must translate our restlessness into creativity and we must have faith that only by changing can we retain the potential to realise our ambitions. We know what we have to do. Let us act accordingly on all fronts, for there is no other option.
Mr President, the chairman of my group, the PSE Group, has spoken about the necessity for action now. It is time for action. I shall focus upon that. We all know that we have slightly better economic growth, but 2.2% instead of 2.1% growth a year as an average is not creating enough employment to seriously bring down our unemployment of 19.5 million. I therefore fundamentally agree with President Barroso and the President of the European Council. We need more growth.
I have two short questions. Number one: investment. President of the Commission, do you envisage that at the forthcoming European Council meeting the governments can get together – perhaps we do not have the capacity and powers in the Treaty to force them – to make a sort of intergovernmental agreement to decide to invest in the next two to three years in the goals you have recommended in your papers and recommendations? If you could envisage that, I would be happy because then we will have taken a step towards coordinated investment action.
Secondly, I was happy to see that the Employment Council took a decision on flexi-security on the basis of the proposals from the Commission. President-in-Office, do you envisage that the conclusions will ensure not only flexibility, but also modern security? In France I see a government which only focuses on flexibility and I have seen the reactions of the young people. That is why it is so necessary that we ensure both. I would like your response and if you could give us that response today it would be very timely and wise.
It is time to deliver and I hope that we will all join forces. I will do what I can in the European Socialist Party and I know that my colleague, our group chairman, will do what he can to deliver, because it is now time and people expect us to do that.
Mr President, I want to offer a few general reflections on the whole Lisbon Agenda. In my view, it is based on a misunderstanding of the way in which economies – and, for that matter, human civilisations – develop in the course of history.
There was a period in history – beginning at the end of the eighteenth century and continuing through the nineteenth - when Europe became the world’s most dynamic knowledge-based region. It began with changes in the United Kingdom, including legislation on economic issues and the abolition of the guild system. Huge and rapid progress was made, which spread incredibly quickly to large parts of the world. Other countries too began to use steam engines and the spinning jenny. That is how development proceeds.
The idea that there might today exist unusually wise people who know in detail what measures European countries should take in order to help Europe develop into a dynamic knowledge-based region is quite wrong. It is the countries themselves that try to find their way towards solutions, keeping an eagle eye on each other and copying constructive solutions. That is how development proceeds. To go on as we are doing now will set us thinking in the wrong way. We should occupy ourselves with proper issues in the European Union.
Mr President, the next spring European Council will have to respond to the challenges of our time, including those presented by the environment and by energy policy. The expectations of our young people will have to be taken into account, and there will be a duty to recognise our ever growing number of older people. All this presupposes the adaptation of our infrastructures. Our society is undergoing huge changes, and that is what worries people. We need, therefore, to help them out by anticipating the difficulties of the next few decades.
The all-encompassing welfare state of the Eighties is no longer the answer. We have to reconcile flexibility and security, to find other ways of according priority to employment and to give our fellow citizens their confidence back – confidence in their politics and in a Europe that is getting its act together. It is a confidence that would spontaneously give a boost to growth, as well as to the birth rate, which is a good barometer of the state of our society. It is a confidence that would lead to immigration being considered a great opportunity and that, instead of hampering private initiative, would free it up and encourage and support it. This restored confidence would enable us to train our researchers better and then to keep hold of them. It is in the interests of a more successfully knowledge-based society that we should do these things, although, in view of what is happening with Erasmus, there is genuine reason to be worried about the prospects for such a society. Finally, this is a Europe that would be without taboos and that would therefore dare to talk in terms of nuclear power and of independence where energy sources are concerned. I could give many more examples of what it could do.
What is the point of speeches, however, without an appropriate budget? We are now told, Mr Barroso, that a choice will have to be made between the trans-European networks and Galileo. Is that possible? No, it is not. Galileo is needed, and the internal market needs to be completed by means of better communications. Allow me, moreover, to put in a word here for the Lyon-Turin rail link.
I do not, then, want this morning to be the umpteenth occasion for talking about the Lisbon Strategy. Words, words, words … It is time to translate words into action. I would call on the Heads of Government to take their courage in both hands. The Lisbon Strategy is the only antidote to the various forms of national protectionism.
Mr President, I shall use this brief minute to concentrate on an amendment by the Socialist Group in the European Parliament in which we welcome the proposal by the Heads of Government of six countries that a European pact for equality between women and men be set up.
We propose measures in three areas. We wish, firstly, to reduce the imbalance between the sexes in the labour market; secondly, to make it easier to combine gainful employment and parenthood; and, thirdly, to introduce an equality perspective, to be followed up in all policy areas.
The purpose of this equality pact is not to create a new process but to reinforce already existing processes, such as the Lisbon one, so that the objectives of sustainable growth, full employment and social justice become attainable. The objectives in terms of child care and of being able to combine gainful employment and parenthood are particularly important.
– Mr President, the meeting of the Council later this month will provide an opportunity for Member State governments to affirm the vital need for reform to proceed more rapidly than it has before.
On two issues I believe that the Council should speak clearly and forcefully in its conclusions. In the light of the Commission document ‘Time to move up a gear’, launched in January, this is certainly not a time for drivers to now run out of fuel. I am delighted that Mr Barroso seems to be running on high-octane fuel and long may that continue, but the rising tide of protectionist rhetoric and protectionist actions by Member State governments is unacceptable. It is extraordinary that the European Union should still have governments wedded to an outdated protectionist mentality and the promotion of economic and industrial patriotism.
I welcome the Commission’s statements condemning that drift. I welcome the recent comments of the German Economics Minister, who said that we do not need industrial patriotism and said that foreign investors should be welcomed with open arms, not just tolerated. If the national reform plans submitted by governments are anything like those provided by the United Kingdom Government, then heaven help us.
The debate on protectionism goes to the heart of the debate on future economic development. There is no room for the policies we have seen of late. The time for diplomatic niceties has passed. We must allow the voice of small and medium-sized businesses to be heard.
On the Services Directive, the compromise package agreed by Parliament must be improved upon by governments. We have made progress, but not enough. The Council should get its act together on the Doha Round and work harder towards world trade agreements.
I am afraid that at the moment the jury is out. I urge the European Council to show the same vigour and determination as Mr Barroso. I urge it to avoid the usual fudge at the meeting later this month and give some real leadership. Then we can judge it on its resolve and we can then give our verdict.
– Mr President, even Mr Poettering, in his opening statement today, finds himself obliged to criticise the Austrian Presidency’s representation – specifically the absence of Chancellor Schüssel – and it may well be the case that that absence has something to do with the fact that the news that the Austrian Presidency had to convey is very far from being either something to boast about or even adequate. Such a thankless task is one that he is happy to leave to someone else.
The message is modest and inadequate in terms of the objectives, particularly of the intended reduction in unemployment, if we bear in mind just how much unemployment there is and what we originally intended that the Lisbon process should achieve; it is not merely modest and inadequate, but also false, in terms of the means to be applied – these goals, modest though they are, will not be achieved by structural reforms alone.
The EU and the Member States must get their hands on more money. If you do not pay up, the band does not play – that, too, we learned from Mozart.
Mr President, a competitive European economy as set by the Lisbon Agenda cannot be built upon insecure gas and oil deliveries. It cannot be built on differentiated and uneven access to and security of energy supplies. It is contrary to the logic of the single market and competition principles. It is welcome, therefore, that security of energy supply constitutes one of the Presidency’s and Commission’s priorities.
It is high time that the Union undertook concrete action in this field. Security of energy supply is crucial for the economic activity and competitiveness of the EU economy as a whole. Energy, as we have witnessed recently, is also sometimes used as a weapon for exerting political influence. Hence, it should also be considered within the context of foreign and security policy of the Union.
Recent problems with energy supply expose our weakness, vulnerability and dependence on third parties. Therefore it is essential for the EU to develop a true energy security policy. If we treat the internal market and the Lisbon Agenda seriously, we should endow our economic operators and citizens with equal access to and security of energy supplies. Steps taken by the Presidency, and especially the Commission’s Green Paper, are going in the right direction, although they are too modest.
Solidarity is one of the main principles of European integration; it creates an obligation to assist all those states that are in difficulty. We must extend this principle of solidarity to problems related to energy supply shortages caused by political action. What we need in securing external energy supplies is cooperation and solidarity, not competition between Member States.
Energy security also has a financial aspect: the biggest cutbacks in the Financial Perspective, as agreed by the Council, occurred in the field of trans-European energy networks. We have to remedy that situation in the course of budgetary trialogue, otherwise our priorities will remain on paper.
Energy security also constitutes one of the cornerstones of the neighbourhood policy. Close cooperation in the energy security field is indispensable and the most effective confidence-building measure, both within the European Union as well as between the Union and its neighbours.
Mr President, there are three priorities for the spring summit – action, action, action: action on the fact that over a third of our working-age population is economically inactive, which is a disgrace. You cannot embrace globalisation while abandoning large numbers of our citizens. We need proactive labour markets.
We need to take action on the implementation of legislation: too many Member States are not implementing legislation they have agreed to and, frankly, that is a situation which is unacceptable.
Finally, 13 years after creating the single market, it is time we accepted that there is a European single market which demands European champions, not national champions.
So, let us see less of the talk of this summit and instead see many more plans for concrete action from Member States. Deliver, do not talk!
Mr President, this debate is about the spring summit and we have a fine resolution with splendid recommendations. After all, the European public are still being promised more growth and more jobs, but let us not pull the wool over each other’s eyes, for paper can wait. When after the summit, next week, the Heads of Government return to their capitals, they must also take with them ownership of Lisbon, for it is the Member States, in tandem with the social partners, national and regional politicians, who will ultimately bring about an increase in employment.
The message to the Member States is both simple and clear. The internal market must become a reality, come what may. More should be done in the area of research and development; innovation must be supported and education and training must be organised on a more efficient and better-quality footing. The Lisbon Strategy also has a social dimension, though. We will not become competitive if we reduce our principles and values on solidarity with the weakest, our citizens’ own responsibility, social justice or wages to such a level that we start to compete with our Asian competitors. That is not the European answer that will inspire public confidence.
Reforms are necessary, though. Demographic change, in the shape of an ageing population and a declining birth rate, must be addressed. We should summon up the nerve to scrutinise the ways in which social security systems are funded, for the demographic reality is drawing nearer at ever-increasing speed. There is no point in pondering an entrepreneur-friendly climate or lifelong learning, if we fail to deliver. There is work to be done.
We have arranged the European structural programmes in such a way as to ensure that three quarters, or 55 billion, will contribute to the Lisbon objectives, and if the funds for those programmes are lacking, or if the Member States are not prepared to pay up, then I have to conclude that growth and employment in line with Lisbon will not be achieved.
As far as the ageing population and the declining numbers of young people are concerned, we will need to adjust social security and employment policy in such a way that active young people and fit elderly people can make their contributions to society in the near future, to prosperity and happiness for our citizens.
Ladies and gentlemen, today I would like to talk about two of the issues which I regard as highly important to fulfilling the objectives of the Lisbon Strategy, or in other words growth and employment. The first of these is the completion of the single internal market. It seems that the concept of the four freedoms underpinning the European Union is something that, sadly, often exists only on paper. We took a very important step here last month with the first reading of the Services Directive. I firmly believe that this was a step in the right direction, but I would like to say something about the free movement of persons. The report from the European Commission, which has already been mentioned here, stresses that labour mobility, not only between the new and old Member States, but also within the ‘old’ EU, is still insufficient. And yet it is precisely this mobility upon which economic growth relies. The second of these issues is the approval of the Financial Perspective.
Ladies and gentlemen, if we do not have the Financial Perspective by the middle of the year, Europe will face a crisis. An economic crisis, a political crisis and also, I fear, a crisis of confidence. I would therefore call on all three institutions to work hard at this issue so that the Financial Perspective will be, so to speak, ‘home and dry’ by the end of June, or in other words by the end of the Austrian Presidency.
Mr President, firstly I would like to thank President Abbas for giving me this unexpected opportunity to contribute to this debate. I thank Lisbon for giving us the Agenda, and the son of Lisbon on the Commission front bench for his leadership of that Agenda. There is nothing more important to Europe than to ensure that the Lisbon Agenda succeeds. That is the way to give our people new hope that Europe will contribute to their futures and that we can cooperate together to give new hope to other parts of the world as well.
I want to highlight two aspects of the Agenda highlighted in this resolution. The first is the health of the people of Europe, because I believe that is a prerequisite of Lisbon. Without healthy people you do not have a healthy economy. It is important that we look first at some of the health threats that we are facing, including the possibility of a flu pandemic, and at health opportunities such as those now arising from patient mobility, and see these as part of the Agenda.
As my colleagues have said, we need to look at the ageing population to ensure that ageing is an opportunity, and not just a burden. We need to see a healthy environment too as a prerequisite for our economy. That too is not a threat. The opportunities for business to innovate and meet the demands of the higher standards that we expect in our environment will stand them in good stead vis-à-vis the rest of the world. We have the opportunity to lead the world on sustainability, on innovation, on eco-labelling and so forth, and I believe that is a challenge that the Commission must take up with Parliament.
Lastly, let me give credit and pay tribute to the Austrian Presidency for the work it has been doing in both these areas, in relation both to a healthy people and a healthy environment, because that will lead to the healthy economy that Lisbon can bring us all in the very near future.
Mr President, on 15 March, Hungary remembers the fight for freedom and revolution of 1848. Looking back, we can say that the lasting results of the revolution have been the change in the economic system, the freedom of people and the continuing competitiveness of the country.
Today, competition is no longer between nation-states, but between continents, at a global level. Therefore, lasting competitiveness, too, must be created at this level. The European Union needs a serious change in its economic philosophy. We must, at last, switch from the outdated, unproductive competition between Member States to a European internal market ensuring the highest level of freedom and human dignity to its citizens.
The Lisbon Strategy is not only a five-ten year plan, but the foundation of our competitiveness and survival for the next 100-150 years. In 1848, politicians understood the message of the times and spearheaded the change. I ask the Council, the Commission, Parliament and the Prime Ministers preparing for the spring summit to finally understand and implement the message of the 21st century. This is what we, European citizens, expect of them.
– ( Mr President, ladies and gentlemen, in March 2000, European leaders decided on the shape of Europe in 2010. They had understood that the actions of individual Member States would be even more effective if supported by joint action from their fellow Member States.
Today, the growing gap between European growth and that of the United States and Asia, as well as the ageing of the population, require the Lisbon Strategy to be implemented urgently in order to make up for lost time. Moreover, it will be possible to achieve better results by adopting the additional measures and structural changes agreed within the European Union.
Timely intervention is needed in the sectors previously identified, in order to make Europe more attractive for researchers and scientists, to complete the internal market in order to permit the free movement of goods and capital, and to create a genuine single market for services. In order to create a more favourable climate for companies, the recommendations of the European Employment Taskforce need to be implemented rapidly.
Individual Member States have made progress in some of these sectors, but none of them has obtained positive and lasting results. To achieve its goals, Europe must show a far stronger commitment, even bringing pressure to bear on individual Member States. The Member States must give up their old national habits and devote more resources to building Europe. The citizens must be made to understand that today’s sacrifices are tomorrow’s advantages.
The European Parliament is a key player in the strategy for growth and in the commitment to build the new Europe. It therefore has to act increasingly as a stimulus for all parties interested in relaunching Europe.
Mr President, we have obviously now driven ourselves into a corner of the Union. The majority of the Member States are slowing down the implementation of the Lisbon Strategy for totally selfish reasons, and for short-sighted ones too. Every week, for example, we lag badly behind the United States of America and Japan in terms of investment in information and communications technology. At the same time, China and India are competing with us ever more fiercely. We are completely stuck, and we are going nowhere.
The Nordic countries, however, have maintained peak levels of competitiveness, the welfare state and a large knowledge base. That has happened now. I would ask Mr Barroso, President of the European Commission, whether it is possible that you have the sort of southern temperament to pass this example on to those who are still afraid of the bold solutions which we adopted a long time ago. It has not turned us upside down, and not even the cold winter has made us change direction. In other words, it is possible; why should it not be?
Mr President, when we discuss the Lisbon process, we can see how different countries are succeeding with it to greater or lesser degrees. Those countries that have implemented reforms and changes are coping that much better with globalisation and managing to be that much more competitive. Those that have not introduced reforms are faring less well.
What is remarkable, though, is how little has in actual fact happened at a common European level and the limited degree to which we have given new companies, services and markets more room to expand and products more scope for development. The Commission’s primary and overarching task is to combat the new protectionism we see developing among governments and politicians in Europe. This new protectionism is directed against the new Member States and the world outside where the big future markets exist. However, it is directed against the old Member States, too, in relations between which it is also increasingly to be found.
If the Lisbon process is to be managed successfully, the main task is that of combating this protectionism, which contravenes the Treaty and everything that European integration stands for. Europe has fantastic potential, and where we have implemented reforms we have been successful. Look, for example, at the telecommunications market, where we are most successful of all.
What the Commission must do is drive home the importance of safeguarding the free trade that is at the root of Europe’s prosperity. It should be positive about globalisation, but it should, above all, be sure to implement measures leading to more new companies and new jobs. It must be the results that count, and not the objectives. Then, we shall be able to give Europe a new future.
– Mr President, Mr Barroso, I wish to make just a couple of points. In order to achieve the objectives of growth and job creation, gender mainstreaming in the Lisbon Strategy needs to be enhanced, especially in the broad economic policy guidelines and the employment guidelines. We need to raise the rate of employment among women, develop an active ageing strategy and build a society characterised by lifelong learning.
The second point relates to the financial perspective. There is an urgent need for an interinstitutional agreement. There is no time to waste. The Council, the Commission and Parliament must act quickly to reach agreement. The citizens of Europe will not accept any more postponement. The time has come to ‘Lisbonise’ the EU and adopt a budget that will promote growth and more and better jobs for all, including women. Without women, the Lisbon Strategy will not be a success.
. Mr President, ladies and gentlemen, I promise that I shall keep this as brief as possible. Many important and interesting things have been said on this subject, and I can assure Mr Poettering and Mrs Berger that the Federal Chancellor, even though he is absent, is following very closely what your House has to say. It goes without saying that what you have to say will have an important part to play in the preparations. I would like to tell Mrs Berger that my being here today must not be taken as an indication of any lack of ambition; on the contrary, the Austrian Presidency has the ambition of joining with the Commission in achieving great things for the benefit of Europe’s citizens.
I can also tell Mr Schulz that we are of course well aware of the need to deploy the necessary financial resources. We are not talking here only about European resources, but also about national resources, and their quality and efficiency are what matter; for we should not always consider only the quantity of resources, but should also take care that the right resources are deployed in the right place.
Mr Watson, I certainly agree with you that there are many subjects which the European Council ought to deal with, but with limited time not everything can be dealt with.
As to your reference to Metternich, I assure you that Metternich is not a role model for us. His way of seeing Europe is not the way we see Europe. We do not want a directory of five big countries that rule the rest. Let us recall that he was the head of a police state, which we do not want either.
What I would like to tell Mrs Harms is that sustainability does of course play a major role in the European Union, and I can remind the House that the sustainability strategy is to be revised before mid-2006. I can assure you that sustainability will also, of course, play a large part in everything that the Council and the Commission endeavour to do.
I also have something to say to Mr Bonde. I would like to firmly repudiate the idea that those states that wish to exercise their sovereign rights by pressing on with the process of ratifying the constitutional treaty are acting illegally.
I would refer you to the decision of the June European Council, which, in ordering the period of reflection, also stated explicitly that the validity of continuing with the ratification process is not to be called into question.
I believe that the Council is going full steam ahead in order to achieve the goals we have set ourselves.
It might very well be, Mr Kirkhope, that the Council does not operate on high octane, unlike the President of the Commission. Maybe we operate more on biofuel, in accordance with the spirit of our time.
Several speakers mentioned, in this context, the Commission’s ‘better lawmaking’ initiative, and for this I would like to thank in particular Commissioner Verheugen, who is here with us today, and encourage him to press on with this initiative, for it is the sort of initiative that the public understand and that brings the European Union closer to them once more.
Mr Rasmussen and others mentioned the issue of ‘flexicurity’, and I can confirm and emphasise that we are concerned here with flexibility through security as an overarching paradigm for reforms in the fields of labour law and social policy. It goes without saying that the intention here is to achieve a balanced relationship between flexibility and security on the European labour markets.
Mr Titley, I agree with you that action is needed, because this will convince our citizens. We, together with the Commission, are determined to take the right steps towards taking this action.
. Mr President, ladies and gentlemen, although ‘growth’ and ‘employment’ are the keywords of the Lisbon Strategy, it seems to me that they need again to be clarified.
When we, in twenty-first century Europe, use the term 'growth', we cannot be talking about any kind of growth other than that which is sustainable, socially defensible and environmentally responsible. Anything else would mean that we had learned nothing from past decades, and I ask that that be taken to heart once and for all. When the Commission talks about growth, it is talking in terms of sustainable growth, which involves environmental innovation, energy efficiency, competition for higher quality rather than for lower social standards, lower environmental standards or lower wages, so I hope that is now clear once and for all.
When we talk about jobs, we are not talking about just any old jobs, for we have come to recognise that the great social question of our time is whether we will, in amidst the storms of globalisation, succeed in making available sufficient well paid and skilled jobs. That is the big issue with which we have to deal. Our concern is not with just any old jobs; what matters is that they should be jobs that will last in times when competition is getting tougher.
The consequence of that in our present situation is that certain clear demands must be made of the Member States, which must be told quite firmly that the time for a change of course is now upon us. Now is the time for us to take – and with all the determination we can muster – the step into the knowledge-based society. We cannot afford any societies in Europe whose educational policies exclude rather than foster or discriminate against people rather than integrating them. We need an education policy that makes the fullest possible use of this continent’s reserves of education.
We cannot afford social policies that, while allowing young women to get a good education, do not thereafter give them the chance to make something of it for lack of any compatibility between family life and working life, and we cannot afford social policies that simply spit older workers out of the production process because it is believed that they are no longer needed. Today, none of these things is a viable proposition any longer, and our strategy makes that abundantly clear.
We also affirm that the European single market, a policy that faces up to international competition, is good for growth and employment, and it is for that reason that this Commission does not believe in economic patriotism of any kind whatever. We wish to reiterate that those who want a big European internal market must also accept the fact that businesses are coming into being in order to operate in it without reference to borders.
If there is to be a European market, there must also be European enterprises. The Commission notes with concern the renationalisation of economic thinking in some parts of the European Union and warns against it, for – as almost all speakers today have said – the right way is to address Europe’s problems together.
I also, though, have something to say to European businesses. For years now, we have been pursuing a policy of improving conditions for European businesses, but what we expect of them now, at a time when the biggest of them are doing better than ever before, is that they should be aware of their responsibility for Europe as a business location. Businesses are not only under an obligation to make short-term profits; they also have a responsibility for the site where they make them.
If a company undergoing structural change resorts to making staff redundant, then the primary responsibility for this does not lie with policymakers; on the contrary, we are dealing in such a case with a failure on the part of the business, for businesses can recognise in good time when structural change is going to become necessary and when it has to be set in motion, and we demand of European businesses that they do more to give structural change a positive outcome. Laying staff off is always the worst way to handle it, and it is one to which they must not have recourse.
There is something else we must say to European businesses, however: It is that it is possible to grow by using high business profits to create new products, to develop new technologies and new capacities, rather than only to buy up other businesses.
I would like to point out – in the most friendly way possible – that all our experience with the buying-up of businesses over the past twenty years has shown, in the vast majority of cases, no positive effect on the business or on the economy as a whole. I would prefer it if European companies were to use the huge profits they have made in recent times to invest in new research and production capacities in Europe rather than for funding campaigns to take over other businesses.
There is also something that members of parliaments need to do. It has been complained, and quite rightly, that the general public have not been involved in developing the strategy for growth and employment. That is a task for national policy-makers and national parliaments.
I ask you, ladies and gentlemen, to talk to your counterparts in the national parliaments in the countries from which you come, and get this issue put on the national policy agenda. It is, after all, no part of the Commission’s business to prompt opposition politicians in the Member States to do their jobs and to ensure that this issue is put on the agenda. That is for parliamentarians to do, so I really do urge you to bring your influence to bear here, for only if we succeed in setting in motion a broad political debate in the Member States and their legislatures will we succeed in creating the necessary awareness of the need for a joint effort, not only by policymakers, but also on the part of the public, if our competitiveness is to be unimpaired.
– Mr President, I would like to warmly thank Commissioner Verheugen for the speech he has just delivered, which was an excellent one. With my headphones on, I was able to listen to it, although I have to say, Mr President, that if I had not used them I would scarcely have been able to understand it, the House’s loudspeakers notwithstanding.
There is no point in you, in your characteristically amicable way, speaking your own language into the microphone to tell the Members to sit down; the fact is that they will not understand you if what you say is not interpreted for them. If you wanted to get them to sit down, you ought to have wielded the gavel.
I would just like to address a request to the House, and I do so as one of its own Members. I do not think it is acceptable if we are unable to exercise the very minimum of courtesy and listen to those who address us.
I hope that everyone here will treat what has been said seriously. I accept the criticism and will therefore call Members to order either in a more widely-spoken EU language or using the gavel.
I have received two motions for resolutions(1) tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Mr President, I just want to raise a small housekeeping point. Some of us have received no e-mails since 11 O’clock this morning, except through webmail. I do not know how many this concerns, because there is more than one server. However, one server is down and it was down for a while yesterday morning as well. I believe this is a problem particularly related to Strasbourg, which, of course, is another joy of coming here.
Could you please ensure that the administration gives priority to solving this problem, which is deeply inconvenient?
– We shall bear it in mind, Mrs Ludford.
Mr President, it was specifically Rule 140 of the European Parliament’s Rules of Procedure to which I intended to refer. This states that we are entitled to consult documents directly via Parliament’s internal computer system. I should like you to review the agreement with the private company that is supposed to provide this service. It is in both our democratic and economic interests to do so.
– Thank you very much. We shall look into it.
The spring meeting of the European Council looking at Europe’s economy takes place just at the moment of an outbreak of protectionism in a number of European Countries, especially France.
President Chirac often tries to portray France as a champion of European integration and blames other countries for any perceived lack of enthusiasm. Yet France’s record of applying EU law is one of the worst, its attitude to trans-frontier mergers is obstructionist, it has deliberately failed to meet its obligations under the stability and growth pact and it has consistently slowed down the pace of CAP reform.
The European Council should be an opportunity for other Member States to press France to put its house in order.
Themes linked to competitiveness and growth have always been at the heart of the Lisbon Strategy.
Today – and I want very much to say how excellent a development this is – the resolution on which we are to vote introduces the social dimension. The resolution must not be regarded as extending the time it will take to achieve the objectives of the Lisbon Strategy as it will, for example, give all European Union nationals access to a high-level education and to lifelong learning. I would point out the importance of a European exchange programme for apprentices.
I should also like to emphasise the role played by small and medium-sized enterprises in achieving the Lisbon objectives. Such enterprises are among the main sources of tomorrow’s jobs. We must therefore provide ourselves with the resources for removing the obstacles that stand in the way of these companies, particularly the smallest ones, and, over and above that, give them resources for innovation. Hence, the importance of an ambitious budget for the Competitiveness and Innovation Programme (CIP).
As you will have appreciated, I deplore the lack of a budget to match the ambitions of the Lisbon Strategy and hope that we shall manage to improve the financial perspective with a view to remedying this situation.
– The next item is voting time.
. – Mr President, I ask that the second part of the amendment be altered by removing the figure stated and substituting a wildcard.
. – Mr President, I ask that the vote on the legislative resolution be adjourned pursuant to Rule 53(1) of the Rules of Procedure.
Mr President, since the problem of global warming cannot be solved by the EU alone, my oral amendment seeks to enlarge the audience by adding the words ‘and the international community’ after ‘EU and its Member States’.
Mr President, I should like to table an amendment so as to clarify matters. A fund designed to support workers affected by restructuring is going to be set up. Mr Cottigny’s report refers to this as a growth adjustment fund, and I propose that, in order to avoid any confusion, we revert to the name used by the European Commission, that is to say a European globalisation adjustment fund.
Mr President, my group would like to propose an oral amendment to this paragraph. Our split vote concerns the deletion of the time-limit. We would like instead to insert the words: ‘which should enter into force as soon as possible’. This is to conform to the wording which will be proposed in the 2004 discharge report, in paragraph 55.
Mr President, I wanted to take the floor initially to propose the withdrawal of Amendment 1, which has finally been rejected. As regards Amendment 24, I should like to propose to our fellow Members from the Group of the Alliance of Liberals and Democrats for Europe that a word be changed via an oral amendment. I should like to replace the term ‘education’ with ‘higher education’ because we are concerned here with cooperation between research, the private sector and higher education. I believe I can say that I am tabling this oral amendment on behalf of Mr Lehne and Mr Lambsdorff, who is also in agreement.
–That concludes voting time.
. It is my view that the partnership between the European Community and the Federated States of Micronesia (FSM) on fishing in the FSM should be concluded in accordance with the proposal for a Council regulation.
The Western Pacific is one of the richest tuna fisheries in the world and scientific studies show that the current state of stocks is such that it can be extended to third countries.
The agreement provides for benefits for both sides, and safeguards a sustainable fisheries policy in the FSM.
Although I lend my backing to this fisheries agreement, I should like to draw attention to the excessive fees for longliner licences, which constitute a prohibitive burden for some shipowners.
We are highly critical of the EU’s destructive fisheries agreements with third countries and thus regret the fact that the EU is choosing to conclude fisheries agreements with new countries.
A series of reports has shed light on the harmful consequences of such agreements for the coastal populations of the countries that conclude the agreements. The agreements lead to over-exploitation of fishing waters, which hits the local populations. Both the Commission and the overwhelming majority of the European Parliament choose, however, consistently to close their eyes to this criticism. According to one of Parliament’s opinions, the fishing agreement at issue may, moreover, have harmful environmental consequences.
At the same time as the EU recommends increased aid efforts, people’s taxes are used to finance fisheries agreements that militate against development. This is neither a consistent nor credible policy.
We believe that the fisheries agreements should be phased out with a view to their eventually being cancelled. Those EU Member States whose vessels operate in third countries’ waters should be liable for the costs of the agreements. Those same Member States should then decide independently whether they are to fund this expenditure by, in turn, levying charges in relation to their own particular fishing vessels.
. In light of the reform of the common fisheries policy, it has become vitally important to update Regulation No 3690/93 of 20 December 1993. Information on fishing vessels must be brought into line with new rules on managing stock conservation, in order to ensure compliance with the key principle of ‘management of fishing effort’.
The amendments that are being proposed, such as the introduction of the Community Fishing Fleet Register number and the staggering of the fishing methods used by the vessel, are important elements not included in the original regulation.
The Commission’s proposal and the amendments tabled by the rapporteur in his report are worthy of my support.
We Moderates have chosen to vote in favour of the current report, but we regret the fact that the protection of fundamental rights has not been highlighted sufficiently at EU level and believe that the jurisdiction of the European Court of Justice should extend to individuals’ fundamental rights in relation also to issues concerning internal security.
Thanks to Mrs Hazan’s own-initiative report on evaluation of the European arrest warrant, we can further increase the legal certainty enjoyed by our citizens. The report points to improvements that have been made. I wish, however, to emphasise the problems mentioned in the report that still constitute obstacles to guaranteeing legal certainty.
It is incredibly important for people arrested in connection with the European arrest warrant to be guaranteed legal aid and help in the form of translation and interpretation. It is the responsibility of each Member State to solve this important problem that at present leads to human rights violations.
This report shows that efforts are clearly being made to obtain increased cooperation within the area of criminal law. The Council is called on to prohibit the Member States from reintroducing systematic verification of double criminality, as well as to integrate the European arrest warrant into the first pillar.
The report reveals major problems in implementing the arrest warrant. The Member States have clearly shown that they wish to retain parts of the traditional extradition system.
Some countries have refused to enforce the arrest warrant against their own citizens, citing discrimination or the infringement of fundamental rights as grounds for not doing so. Others have retained or reintroduced verification of double criminality.
The June List believes that these are clear signs that the Member States are safeguarding their sovereignty in the area of criminal law. Few measures that can be taken against an individual are as far-reaching in their effects as legal proceedings or the requirement to serve a sentence. That is why legal certainty must take precedence over the simplification and efficiency that, according to the report, the European arrest warrant brings about.
The June List rejects increased supranationalism and believes that this is an issue for the individual nations. We have thus chosen to vote against the report.
. As we pointed out in 2001, the Commission put forward proposals on the pretext of the fight against terrorism that advocated the supranationalisation of crucial aspects of justice, thereby sidestepping necessary cooperation between Member States and existing legal instruments such as extradition. This was tantamount to an attack on the sovereignty of Member States and their duty to safeguard their citizens’ rights.
We said at the time that the European arrest warrant, which is aimed, , at removing the principle of double jeopardy, albeit to a limited extent, would be a Trojan horse that would lead us further along the supranational path.
The report before us confirms our criticisms. It looks upon legal sovereignty as an obstacle and refers to the political authorities’ current ‘interference’ in the extradition process, even on the grounds of respect for human rights.
It is significant that the German Constitutional Court has decided to annul the legislation transposing the European arrest warrant and that, in light of that decision, a number of Member States have returned to applying the extradition instruments. The rapporteur criticises these decisions and supports the activation of the ‘’ referred to in Article 42 of the EU Treaty, thus integrating the European arrest warrant in the first pillar.
.Like the European immigration policies, the European arrest warrant is very dangerous and fraught with consequences for everyone. It is concerned, in actual fact, as much with serious offences as with minor offences (terrorism, theft, deliberate damage, insulting behaviour in meetings, remarks considered racist and xenophobic and so on) and, in every instance, people’s rights are less protected than they were with the extradition procedure that previously existed and that, for its part, permitted the political power either to agree to, or refuse to, extradite a person. The arrest warrant has today become an exclusively judicial procedure as a result, on the one hand, of the abolition of the administrative and political phase and, on the other, of the control exercised by the administrative jurisdictions.
This arrest warrant has been hastily created in response to the attacks of 11 September, and, for the sake of protecting their media image rather than of being sensible and responsible, the EU Heads of State or Government have not hesitated to dispense with everyone’s individual freedoms and rights of defence.
The European arrest warrant, which was devised by our Eurocrats ideally as a tool to protect the fundamental rights of the person, today appears in its true colours: as a tool of totalitarian repression, which is potentially dangerous for each and every one of us.
. I welcome this report which attempts to evaluate the European Arrest Warrant (EAW), its effectiveness and the problems it has encountered since its adoption. The EAW's role in strengthening judicial cooperation and mutual trust is extremely innovative and improves the Member States' ability to fight against organised crime and terrorism.
I agree with the recommendation that the Parliament should be more involved in the evaluation of the EAW and that fundamental rights in the context of the EAW need to be ensured in order to make sure EU citizens from different Member States do not experience any discrimination.
– The European Arrest Warrant is yet another link in the chain of measures to complete the institutional network to safeguard the power of capital, within the framework of the Euro-unifying 'area of security and justice'. It allows nationals of the Member States to be extradited and it basically abolishes the principle of double jeopardy and the facility for the political leadership to decide on the extradition of an individual, thereby reversing the basic principles and guarantees of protection of individual rights safeguarded under previous extradition law. It restricts national sovereignty, in that it questions the right of each Member State to exercise criminal jurisdiction over its citizens, while at the same time touching on basic, constitutionally safeguarded personal rights and guarantees.
The report calls for even more reactionary changes to the European Arrest Warrant, by proposing that the abolition of double jeopardy be extended, that all rights of the political leadership to intervene in the extradition of individuals for reasons of national policy and expediency be abolished and that all judicial verification of the compatibility of the warrant with fundamental rights be abolished.
'Terrorism and organised crime' are being used by the European Parliament once again as the necessary pretext, in order to provide a more stable foundation for yet another means of restricting rights and freedoms, to be used against the grass-roots struggle and against all those fighting and contesting imperialism and the exploitative capitalist system.
. It is quite incomprehensible that the Hazan report, as adopted by a large majority in this House today, should testify to such enthusiasm for the European Arrest Warrant. What is most objectionable is that it recommends that the judge who is to execute the arrest warrant should ‘not be required to systematically examine its compatibility with fundamental rights’. In other respects, too, it is concerned to do away with control by judges. This decision takes Europe further down a wrong track of opposition to fundamental rights. If decisions, whether or not arrived at by courts, are to be mutually recognised in the absence of uniform standards, then fundamental rights in the European Union will lose out. The fact is that the accused risk being mangled in the machinery of the quite totally different criminal law systems that exist in the European Union.
There is not the least hint in this report of the fact that individual states' – such as Germany’s – attempts to incorporate the European Arrest Warrant into their laws have been rejected by their constitutional courts on the grounds of their plain unconstitutionality. Despite that, the Member States are still being urged to ‘act without delay to take the measures needed to remove constitutional or legal obstacles to the application of the European Arrest Warrant to their own citizens.’ That means no more and no less than that the German legislators are being called upon to violate their own constitution in order to make it possible for the European Arrest Warrant to be enforced.
. The positive aspect of the analysis of the European arrest warrant is that it addresses one of the most important judicial cooperation mechanisms in the EU, at a time when such cooperation is both increasingly necessary and increasingly more difficult.
Traditionally, the national authorities have not found it easy to share security-related information, and have had difficulty in cooperating on judicial matters. The European arrest warrant goes against this particular grain by seeking to impose cooperation, which is vital, both from the point of view of increased security – it is the most effective way of preventing criminals from benefiting from the advantages of the freedom of movement – and from the point of view of greater legal certainty, which is a similarly fundamental asset.
That being said, it is unfortunate that Member States need reminding that they must take ‘the appropriate measures so as to avoid any constitutional or legal obstacles to the application of the European Arrest Warrant to their nationals’. We also wish to mention, with some pride, that Portugal was one of the first Member States to transpose the framework decision in question.
.I abstained from voting on the Grässle report aimed at reforming the Financial Regulation. I believe that, instead of increasing the responsibility of the administrators, which would have meant having greater flexibility and clearer rules, Parliament is further adding to the complexity and bureaucracy. All of that does not help to make Community action effective and does not result in the Union’s funds being administered better.
I do not know of any other public, and least of all private, entity in which 40% of the workforce is involved in financial management and management control. The Union will soon have more auditors than auditees.
.A Financial Regulation is the same thing as a financial constitution. It is therefore important. We must reform this regulation, which is jamming Europe’s bureaucratic machinery, because it is the benchmark or expression of Europe’s pathologically proliferating bureaucracy.
If bulky manuals are needed in order to understand this Regulation, if a ‘helpdesk’ is needed to come to the daily rescue of those officials who are lost in the maze of its procedures and if businesses, institutes, organisations, small farmers and Europeans cannot take advantage of all of the subsidies or participate in all of the markets, then it is quite simply because the Financial Regulation is based on the fundamental philosophical principle running throughout European integration: the smoke and mirrors principle which, in 1905, the Italian financier Puviani called the financial illusions principle and which consists of using complexity to hide the truth – the European truth in this case.
. I fully support this resolution and urge the Football Association, and football clubs, to help end human trafficking and forced prostitution and prevent international sports events triggering dramatic increases in this horrific trade.
They must 'Show the red card to forced prostitution'. They should work with the clubs to inform and educate the general public, and especially sports fans and supporters, about the scale of the problem of forced prostitution and trafficking in human being.
Up to 800 000 women are victims of trafficking every year, 100 000 of them in the European Union. This is one of the most serious abuses of human rights in the world today. Organised criminals are now preparing to exploit the World Cup. Thousands of poor women will be lured to Germany by false promises of work, only to be forced into prostitution and a life of misery.
We need Europe-wide action and the involvement not just of the police and politicians but also of the Football Association, clubs, and the fans themselves. I urge all fans attending the World Cup to be alert to this scandal and to report any suspicions of trafficking that they might have.
. We voted in favour of this resolution on forced prostitution, which recognises the reality of the situation in Germany and the need to take the opportunity presented by the World Cup to condemn the trafficking of human beings and prostitution. We have always maintained, however, that forced prostitution is not the right term to use, as it suggests that there is such a thing as voluntary prostitution.
Of course, the fight against forced prostitution and the trafficking of human beings is very important, but it must not be forgotten that all prostitution is forced, even when there is no trafficking. It is the result of poverty, social exclusion, unemployment, precarious and poorly paid employment, and the psychological pressure of the consumer society. Prostitution is therefore always an attack on human rights, an attack on women’s dignity and is tantamount to slavery. It is appalling that attempts are made to market everything, including the female body.
Hence our struggle for social inclusion and for the rights of all women to dignity. We also condemn all forms of trafficking of human beings and call for effective measures to guarantee all women and all human beings a dignified life.
The distinction between legal and forced prostitution is an artificial distinction. It is also hypocritical to condemn forced prostitution, because it stabilises and extends legal prostitution.
Whether prostitution is legal or forced, what is being sold is the human body, as a commodity subject to all the rules of the market. The legislative framework regulating the rules of hygiene which must be complied with by registered prostitutes basically recognises prostitution as a profession and manages the problem. Thus, in the face of this spiralling social phenomenon, prostitution is being legalised as a profession; in other words, it is being uncoupled from the social causes which produce and reproduce prostitution (unemployment, poverty, impoverishment and lack of social benefits). In other words, the rot in the exploitative system is being concealed and exonerated, and it is rejecting its responsibilities and referring the problem to the individual sphere.
Prostitution cannot be called a profession or a free choice, because it is incompatible with the value and dignity of the human being, it is the most extreme form of attack on human rights. Prostitution, when called a profession, goes on to the career guidance list, as an alternative to the unemployment which affects young women with such barbarity. At the same time, it legalises investments in companies on the prostitution market, establishing the porn culture, and promotes the prostitution of young women. We say no to all forms of prostitution.
. I welcome this resolution, which, in preparation for the World Cup, attempts to put a stop to the dramatic increase in the demand for sexual services by protecting trafficked women who are the victims of organised crime.
The resolution stresses the need for an integrated Europe-wide campaign and therefore calls on Member States to launch and promote the ‘Red card’ campaign in close cooperation with NGOs, the police, law enforcement agencies, churches and medical services.
As well as seeking to inform the general public, the resolution calls on the International Olympic Committee and sports associations, including FIFA, UEFA, the German Football Association and others, as well as sportsmen and sportswomen, to support the ‘Red card’ campaign and roundly condemn trafficking in human beings and forced prostitution.
. In voting for this resolution I am concerned that, in particular, the FIFA World Cup is producing a major and unacceptable increase in the trafficking of women. In tackling those incidents, and in general, the Commission and others should ensure that the priority must be to tackle the gangs which force women into these situations, rather than 'softer options' of targeting often vulnerable women forced into sexual slavery.
We support the resolution because we think it important to focus on measures to reduce the number of victims of human trafficking for the purposes of sexual slavery. However, we take the view that the resolution should extend to include all prostitution. The term ‘forced prostitution’ might be interpreted as implying the existence of its opposite, so-called voluntary prostitution. We believe that all prostitution is forced, for no woman chooses voluntarily to prostitute herself. She is forced to do so for one or more of a variety of reasons, for example poverty and unemployment. Above all, however, there are clear links between a woman choosing to prostitute herself and previous physical, psychological and/or sexual abuse.
.I voted in favour of the joint motion for a resolution on the Fourth World Water Forum to be held in Mexico City from 16 to 22 March 2006 because I believe that water is one of the key elements of our fellow citizens’ well being and of world peace. The European Union must rise to this global challenge, which consists of giving human beings access to this precious natural resource that is water. We have a collective responsibility to monitor this issue, which affects the fundamental rights of human beings, animals and plants. At the same time, I wonder whether the time has not come to examine whether the Union should reflect on an extensive European water policy in order to guarantee EU citizens, wherever they find themselves on EU territory, a sustainable and renewable supply of sufficient quality and quantity. I believe that the Commission should anticipate submitting to the European Parliament and the European Council the report provided for in Article 18(1) of Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy.
Nature provides water free of charge; water belongs to everyone and everyone must have access to it. It cannot be a commodity for the profitability of capital, because access to water is a fundamental right, closely connected with health, environmental protection, development and the quality of life.
The management of water resources must be the sole responsibility of the state, so there can be a universal supply of good quality water at an affordable price.
The Fourth World Water Forum in Mexico will basically take place under the aegis of the World Bank and its class policy; in other words, its policy of privatising water supply systems, which means a lack of drinking water for the poor, grass-roots classes and new profits for capital.
The ΕU is promoting the policy of liberalising services within the framework of the Lisbon Strategy. It agreed on services (GATS) with the other imperialist centres during WTO negotiations.
The privatisation and destruction of forests and mountain massifs, which are important water storage areas, comes within the philosophy of profitability, which holds basic human needs in contempt.
We MEPs of the Kommounistiko Komma Elladas express our opposition to the Fourth World Water Forum because, in the face of profit, basic human needs are being held in contempt. We call on the working class and the grass roots to fight to overturn the barbaric, anti-grass roots plans of their exploiters.
– Mr President, in times when dividends and profits are rising, and managers’ salaries with them, the jobs available are doing the opposite and decreasing in number. Looking at Europe as a whole, as many jobs are hit by restructuring as by insolvency. In Austria alone in recent years, between 15 000 and 20 000 jobs are estimated to have been lost to the new Member States. Restructuring is a panacea enabling today’s businesses to depict themselves to the world as success stories, on paper at any rate. There has been even more restructuring in the public services than in the private sector, not least in response to guidelines from the EU.
It is now coming to be realised that there is often a high price to be paid for economy measures, in the shape of lost quality, know-how, competence, staff motivation and strategic potential. Despite the great risk of failure if restructuring is used as a substitute for a clear strategy, this is a trend that the EU’s privatisation guidelines and preferential treatment for subsidy tourism has positively encouraged. It is high time that it faced up to its responsibility and desisted from further enlargements, to which these developments are in part attributable, and got back to being more concerned about social justice.
.I voted in favour of the report on restructuring and employment because we must continually prove to our fellow citizens that the European Union is the source of solutions with regard to today’s profound economic and social changes, and not the cause of problems.
The seriousness of the economic and social issues linked to restructuring, and particularly industrial restructuring, requires a strong European policy aimed at reconciling the necessary changes with the Union’s competitiveness. I welcome the proposal to set up a European Globalisation Adjustment Fund. There was a growing need to be able to reconcile, on the one hand, the inevitable industrial restructuring processes linked to the economic changes with, on the other hand, the protection of the main victims that are the redundant workers and the economic activities that depend on the restructured sectors, foremost among which are sub-contractors. Finally, I totally support the idea of having the European Union step in to help those regions that, after having gone through restructuring processes, must move into new economic areas.
.I voted in favour of the motion for a resolution on restructuring and employment, which proposes financial resources, an enhanced role for the social partners and tools for analysing and anticipating restructuring.
Businesses are restructured for various reasons, sometimes for the purpose of defending them and sometimes in order to make them more combative, but the process always has the same effects on employees, who are the adjustment variable where the strategies of industrial groups are concerned.
It is commendable and necessary that the European Union should be looking into this problem with the aim of anticipating the consequences of restructuring for employees, but it is the EU’s duty to establish an economic and industrial policy that is dynamic and concerned with preserving and creating jobs for Europeans, as well as social and territorial cohesion.
I regret, therefore, that the EU itself encourages competition among the Member States by allowing social and fiscal dumping to prevail.
.Industrial restructuring is a long-standing and permanent phenomenon, which results from technical progress and improved productivity. Restructuring often cannot be avoided if competitiveness, and hence long-term employment, is to be maintained. It always has a high social cost, particularly in regions housing traditional industries in which employees who are poorly qualified and not particularly mobile have difficulty in changing occupation. The social consequences of restructuring must therefore be alleviated.
That is why I voted very firmly in favour of the Cottigny report on restructuring and employment. I sincerely hope that its proposals are taken up by the Council and the Commission and that they result in practical measures. The European Union should adapt its responses, enhance the role of both sides of industry and put in place tools designed more successfully to anticipate restructuring.
Increased attention to SMEs, the creation of a globalisation adjustment fund, the right to lifelong learning and so on are all measures that should enable us to show the people that the European Union is aware of their concerns and that it is as anxious as they are to obtain genuine social cohesion.
In the report on restructuring and employment, the rapporteur, Mr Cottigny, adopts the same unfortunate attitude also present in the report on relocation in the context of regional development, which we voted on yesterday. We voted against such economic protectionism yesterday and are doing the same today. Once again, it is our firm view that it really is not for the state or the EU to tell companies how to engage in restructuring. That being said, we obviously must not put our heads in the sand and pretend that the restructuring and relocation of companies does not in some cases affect people and basic social conditions in the area affected. We support the demand for closer dialogue between the social partners where these issues are concerned, but we can counter the harmful effects of restructuring and relocation in ways other than that of preventing the private sector from developing. Instead, we should invest our energies in improving the basic conditions in which a greater number of long-term jobs might be created by more companies.
.I voted in favour of the motion for a resolution on restructuring and employment, which proposes financial resources and an enhanced role for the social partners, as well as tools for analysing and anticipating restructuring.
Businesses are restructured for various reasons, sometimes for the purpose of defending them and sometimes in order to make them more combative, but the process always has the same effects on employees, namely that they become the adjustment variable where the strategies of industrial groups are concerned.
It is commendable and necessary that the European Union should be looking into this problem with the aim of anticipating the consequences of restructuring for employees, but it is the European Union’s duty to establish an economic and industrial policy that is dynamic and concerned with preserving and creating jobs for Europeans, as well as social and territorial cohesion.
I regret, therefore, that the European Union itself encourages competition among the Member States by leaving the path clear for social and fiscal dumping.
.This afternoon, I will be in the town of Le Syndicat in the department of Vosges. An event is taking place there that symbolises the consequences of the policies laid down in Brussels.
The SEB group is going to close a production unit in the town, since competition from low-price Chinese imports has become intolerable. More than 400 employees are out of a job, and that is without mentioning the subcontractors who are losing one of their main customers and who will also have to lay people off. This is a labour market area that is devastated by unemployment. Nevertheless, the SEB group is doing well. Its profits are growing. It is setting up overseas and buying up brands and so on, but it is closing down factories in France. That is because, caught between bureaucratic and financial constraints – stemming directly or indirectly from Europe - and the unfettered global competition negotiated by the EU, it has no other option. It is not SEB that has established the rules of the game; it is Brussels.
In an attempt to curb the logical outcome of European competition policies (restructuring, relocation and so on), the Cottigny report now proposes a list of bureaucratic measures that will not solve the problem, but rather will accentuate it and cause it to develop more quickly. The entire rationale must be changed, starting with the cult of ‘free’ competition coupled with the proliferation of regulatory and fiscal constraints. The job market would gain from this being done.
. The EU has for a long time taken political measures to cope with restructuring within different sectors. This report contains some constructive proposed changes to these measures whereby, for example, resources paid out from Community funds would be monitored more efficiently and such funds not used for relocation within the EU.
The June List’s basic attitude is that the consequences of relocation and restructuring are a matter for the individual nations. We do not believe that the EU should take measures to ensure that companies accept liability for such consequences. Important issues of this kind must be decided on in the Member States.
The European Parliament wishes, among other things:
– to establish criteria governing the conditions under which it shall be permitted to carry out restructuring (in order to save jobs and increase competitiveness and not purely, for example, for the purpose of making a profit);
– to set up a special ‘growth adjustment’ fund;
– to have the EU accept responsibility for the ‘hidden effects’ of restructuring, such as the consequences for workers’ health, psychological problems among workers and increased mortality among those who are dismissed;
– to bring about equity participation by employees so that they might then participate in decisions concerning restructuring;
– and to take a dim view of Member States’ requiring workers to take early retirement as a consequence of restructuring.
No matter what political views are taken in relation to the aforesaid issues, they are issues to be dealt with by the individual nations. We have thus chosen to vote against this report.
The Lisbon ‘strategy’, which is supposed to offer us a brilliant future, will be a bitter failure, and a few extra funds by way of support are not going to save the casualties of an industrial sector that, in my region of the Nord-Pas-de-Calais, has seen its jobs destroyed for nothing. This is a sacrifice that will not have enabled economic and social prosperity to be exported elsewhere in the world.
Not only do we not need charity, but we do not need yet another interventionist report designed to correct the bad habits of the European Commission. The destruction of jobs in France and in an enlarged Europe will continue, despite our churning out tonnes of paper, which only express our powerlessness and our submission to the rules of unfettered globalisation and of the ultraliberal approach of zealous Europhiles. Europe is also suffering from a kind of neo-Marxism favouring more state interventionism, thus adding European bureaucracy to our national bureaucracy, which is already characterised by its administrative red tape and overwhelming emphasis on taxation.
The driving forces of our economy are fleeing, only to be replaced by immigration on a huge scale, the negative contribution of which is an unbearable economic and social burden. We need economic nationalism, the re-establishment of customs and tariff barriers, Community preference in Europe and protection and national preference in France.
. – I have voted in favour of the Cottigny report following the achievement of a sufficient majority for amendments tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, which incorporated proposals I had made in the Committee on Employment and Social Affairs. The restructuring of businesses needs to be seen in a nuanced light.
On the one hand, the relocation of businesses to cheaper sites abroad results in a collision between different enterprise cultures, with the loss of the synergy effects that this is often said to bring about and workers – including those at management level – losing out. On the other, restructuring is necessary whenever businesses need to respond to the demands of new markets, the proximity of customers and the need to become more competitive.
In order that workers in the EU may be better prepared to be as mobile as they will need to be, they need adequate support in further training and retraining and to be involved in lifelong learning programmes. It is SMEs that should benefit most from restructuring aid, which must be in line with the Lisbon objectives. For the purpose of determining whether or not subsidies are lawful, it must become easier to trace funds back to their source and thereby facilitate the recovery of wrongly-obtained funding.
Since the structural funds we have at present are inadequate, I welcome the creation, as an expression of our solidarity, of a special fund, amounting to EUR 500 million per annum, for retraining and help with switching jobs. There remains, however, the need for discussion of its criteria, since it is envisaged that it will operate only in the case of relocations to non-EU states and where a given business makes more than 1 000 workers redundant. Administering it must not result in the creation of new bureaucracy within the European Commission or in the authorities at national level.
. I welcome the report written in response to the Commission’s communication on restructuring and employment. The report agrees that restructuring is not necessarily synonymous with social decline provided that such measures are correctly anticipated and managed through good collaboration between the affected firms and trade unions, plus a suitable training policy for workers.
It calls for support to be given to SMEs and proposes that the financial programmes under discussion for 2007-2013 should be geared more closely to anticipating and managing restructuring. To prevent ‘subsidy tourism’, the report argues that firms subsidised from EU funds should not receive any further Community aid for a given period of time if they relocate part or all of their activities within the EU.
. I voted for the Cottigny report on restructuring and employment. I voted for paragraph 9, part 2, on the endowment of the globalisation and adjustment fund by businesses as this is a voluntary donation.
. Globalisation is not simply a process of drawing closer together, reducing distances and maximising scale; it is also a process of speeding up. These days, everything is about movement and everything moves faster. It is therefore understandable that some people are apprehensive about the high-speed nature of modern times. The end of a cycle, the dismantling of a model, a break with the past; this is always a time of crisis. It is clearly unlikely that the victims of these processes would believe in the virtues of 'creative destruction'. This, however, is as real as destruction itself.
I make these remarks in response to the Cottigny report on restructuring and employment, which falls down precisely because it is out of tune with reality. Social structures, especially public ones, must be ready for the impact of the transformations that this time of economic revolution is set to bring. After all, we cannot turn our backs on those who have been excluded from progress. Then again, nor does it strike me as desirable to reverse the process entirely. Our objective should consist of endeavouring to make the most of this time for our economies and for our citizens, and this is the project on which our efforts should be concentrated.
The report is constructive in the main and sheds light on many of the problems entailed in an economy geared to short-term speculation. I am therefore voting in favour of it. However, the report refers in positive terms to the fund that the Commission wishes to set up. This fund would involve direct payments to individuals and be the start of a process whereby the EU would assume power over social policy, which would be an unfortunate development.
If this fund were to be introduced, it would however be helpful if private capital were used to finance a fair share of it. I am voting against new EU directives on labour legislation in relation to restructuring because this would undermine the Swedish model of collective agreements between the social partners.
– ( Mr President, ladies and gentlemen, I voted in favour of Mrs Bauer’s report on social protection and social inclusion and I should like to ask a question to the European Council – that is, to the 25 Heads of State or Government – to which I hope they will reply: why are pensions constantly falling in value and increasingly proving inadequate for subsistence?
The reforms that the 25 Heads of State or Government are pushing through are designed to pay ever smaller pensions to our retired population. In Italy alone, by 2050, young people will receive a pension of only one third of their final salary.
I want to send this DVD recording of my voice to the 27 Heads of State or Government, who I hope will clearly say what they intend to do. Perhaps abolish the status of retired citizens or provide for the survival of those who have worked in the past but are now too old to do so.
This report contains a long list of exhortations to the Member States concerning the action they should take to deal with relative poverty in the individual Member States. There are obviously good reasons for the Member States to cooperate on issues of this type by, for example, voluntarily sharing experiences and best practice.
Social integration and poverty are, however, issues that must be dealt with nationally or through voluntary cooperation between the governments of the Member States. It is difficult to see what added value or specific competence the European Parliament is contributing by churning out opinions on these and similar issues.
The report contains proposals to the effect that:
– the Member States should increase the opportunities for lifelong learning (paragraph 11);
– the Member States should provide access to affordable, good quality care services for children (paragraph 24);
– the Member States’ pensions systems should be reformed so as to guarantee social justice to the greatest possible extent (paragraph 44);
– reforms of public pension systems in the Member States should not lead to an increase in the total tax burden on labour (paragraph 45);
The June List recommends that important issues such as those referred to above be resolved by means of broad national debates, whereupon the Member States should, either independently or by cooperating voluntarily with other relevant players, use the ordinary democratic channels to decide on suitable legislation and other appropriate measures. We have thus voted against this report.
. The Commission’s report on social protection and social inclusion confirms that Member States are stepping up their efforts to combat poverty and to ensure that pension schemes remain capable of delivering adequate incomes for pensioners. The report points out, however, that more than 68 million or 15% of the EU population were living at risk of poverty in 2002.
In spite of significant structural improvements in the labour market in the EU, employment and participation remain inadequate. Unemployment remains high in a number of Member States, particularly among the young, older workers and women. Labour market exclusion has a national but also a local and regional dimension, according to the report.
I wholeheartedly back the Bauer report, which commends the measures put forward by the Commission aimed at helping the Member States to recognise the difficulties facing people at a disadvantage and to support the integration of such people, to boost job creation, training and career development, the reconciliation of professional and family life and the right to equal access to healthcare and decent accommodation, and to ensure the sustainability of social protection systems.
. I welcome this report which focuses on a number of key policy priorities including: increasing labour market participation; modernising social protection systems; tackling disadvantages in education and training; eliminating child poverty; ensuring decent accommodation; improving housing standards and addressing the lack of social housing for vulnerable groups; improving access to quality services such as health and long-term care services, social services and transport; and overcoming discrimination and increasing the integration of ethnic minorities and immigrants.
In the final vote, we have chosen to vote in favour of the guidelines for the 2007 budget procedure, in spite of our having serious objections where two points are concerned.
We are opposed to the devising of a statute for Members’ assistants, who would then be in danger of living under quite different conditions than the people with whom they have to work closely in the constituencies. There would also be a significant risk of the profession of Member’s assistant becoming a distinctive lifelong career.
We are also opposed to setting up a Centre of European Houses in Brussels for the purpose of conducting a policy for providing information about the EU.
I supported Mr Grech’s report, which is far from being politically trivial. Hence, for example, in the field of information policy, if we apply the general principle laid down in paragraphs 17, 28 and 62 (reduction of activities not providing any added value), I believe that serious changes must be made! Every day we receive information brochures written by ‘specialists’. I am convinced that, in order to inspire confidence amongst the European citizens, it would be better to inform them by means of the media that normally reaches them on the ground than to design expensive brochures that they will not read and that they will not understand.
Another sector in which the principles of the report should be applied is the ‘session auxiliaries’. With regard to employment, our rapporteur argues that long-term personnel should be employed rather than using agents on fixed term contracts. If we support this principle – as I do – what status is going to be proposed at the end of this year for the 300 session auxiliaries whose contract will not be able to be renewed in its current form, following the disappearance of the legal basis laid down in Article 78 of the ‘conditions of employment of other servants’?
.I voted against the Grech report, because I do not agree with questioning the establishment of the European Parliament’s headquarters in Strasbourg and the establishment of Luxembourg as a place of work.
. I am voting for the Grech report. I voted for both parts of Article 47, because I believe there should be a statute for Members’ assistants by 2009.
We welcome the introduction of more environmentally friendly fishing methods. We are not, however, in favour of the proposal that the EU should introduce a system of support and compensation for professional fishermen affected for the worse by such methods. The report makes no mention of any particular sum by way of compensation. Nor does it state from which budget item such compensation should be taken.
We are in favour of fishermen and their representative associations being involved in determining measures to protect the marine environment and rebuild depleted stocks (Amendment 1). We are not, however, in favour of the proposal that the suggested compensation measures for fishermen be funded by the Community (Amendment 2).
We disapprove of further budgetary expenditure within the EU and have chosen to vote against this report in its entirety.
. Following the previous debate, we welcome the support of the Commissioner for Fisheries, Mr Borg, for the amendment that we tabled, which stated that decentralisation and co-management are two principles that are fundamental both in guaranteeing the involvement of fishermen and their representative associations in measures to protect the marine environment and rebuild depleted fish stocks, but also in guaranteeing the effectiveness of such measures, bearing in mind that it is the fishermen and their associations who will be applying such measures, who have first-hand knowledge of the state of resources and who are most concerned to ensure their preservation.
We also note his openness to considering our proposed amendment, which calls on the Commission to propose socio-economic compensation measures, with the guaranteed Community funding, for plans to rebuild depleted fish stocks.
The majority in Parliament has inexplicably rejected these proposals, which is something we regret.
. A sustainable fisheries sector based on the very latest scientific and technological research is crucial if we are to meet one of the EU’s main objectives, namely an exploitation of living marine resources that provides sustainable economic, environmental and social conditions.
This Commission communication is a step in the right direction, playing a stronger role in promoting the ecologically sustainable management of fisheries.
I should like to reiterate the importance of these measures for fishermen; making any economic activity more environmentally-friendly is in their interest because it would guarantee healthy fish stocks to them. Given that these measures could have a significant socio-economic impact in the short term, the interested parties should be involved in the planned reforms and we should look into ways of compensating fishermen adversely affected, in the short and medium term, by environmentally-friendly fishing.
In light of the points I have mentioned, I feel that the content of the communication before us makes a relevant and significant contribution towards building a positive future, for those whose livelihoods depend on fisheries and for environmental protection.
.I naturally voted in favour of this report, which encourages fishing methods that are more respectful of the environment.
The priority today is to achieve a reduction in the intensity of fishing activity in order to allow stocks to replenish. This is a sensitive subject, we know, but it is urgent. 46% of the 28 000 species of fish surveyed in the world are threatened. Furthermore, the United Nations programme for the assessment of ecosystems stresses that 25% of commercial species are over-exploited.
We must clearly take account of socio-economic imperatives and not penalise the fishing sector, which is already subject to excessive constraints. Reducing fishing activity is acceptable if it is linked to compensations. However, other measures may provide significant results, such as strengthening the fight against pollution from ships or promoting sustainable fishing methods.
The sustainability of fisheries resources is an essential objective, and that is the principle upon which my opinion report on the Commission’s communication on a Community approach towards the eco-labelling of fisheries products is based.
. I support the goal of modernising the European economy through the Lisbon partnership for growth and employment. I accept that this strategy also has to be seen in the wider context of sustainable development requirements - that our current needs have to be met without compromising the ability of future generations to meet their own needs. Undoubtedly Europe has the resources to sustain our high living standards, but we need to take action to unlock them.
I would like it to be on the record that while I support the overall objective of Parliament's resolution on the Spring Summit 2006, I do not support amendments which state that nuclear energy is a viable alternative to Europe's current energy dependency. Ireland in no way supports the use of nuclear energy.
. Almost a year has passed since the relaunch of the Lisbon Strategy, agreed by the Spring European Council last March.
In its Annual Interim Report on the Lisbon Strategy published on 25 January ahead of the next Spring European Council, the Commission says that although it recognises the significant progress made since then, the priority is now to produce results and the time has come to speed up the reforms.
Accordingly, it has identified four priority areas for action, whereby EU Heads of State or Government must commit themselves to taking the following specific additional measures, at national and European level: greater investment in education and innovation; unlocking business potential, especially SMEs; responding to the challenges of globalisation and the ageing of the population; and setting the wheels of an affective, integrated European energy policy in motion.
The motion for a resolution before us offers comments and suggestions on the four priority action areas, which I wholeheartedly support. I therefore voted in favour.
. Although I am disappointed that the resolution that we tabled was rejected, it is worth pointing out that some 100 Members of the House either voted in favour (79) or abstained (20), which is more than double the number of members of our group and indeed more than the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance put together. It was similarly significant that an even bigger number refused to vote for the joint resolution, which was nevertheless adopted by the majority.
Experience has taught us that the open coordination method provided for in the Lisbon Strategy has not reduced poverty. As a result of the Lisbon Strategy, the priorities have been liberalisation and privatisation of public sectors and services.
Given that poverty is a violation of human rights, greater attention must be paid to its causes. Accordingly, the necessary measures must be taken to promote social inclusion, as viewed from a multidisciplinary perspective.
We therefore advocate replacing the Stability and Growth Pact with a genuine development and progress pact, and the Lisbon Strategy with a proper economic and social cohesion strategy. In turn, we believe that the accent should not be placed on the proposal for a directive on the creation of the internal market for services.
. I will be supporting this resolution, along with my colleagues in the Socialist Group and the Labour delegation, but nevertheless I must point out a key omission in the section on energy policy, namely tidal power.
Global warming pushes us away from conventional power, while safety and security concerns threaten nuclear power. The gap can be filled with renewables only with great difficulty, whether solar, wind or biofuels. The one opportunity that is being neglected is tidal power. The French built the power station across La Ranche estuary demonstrating the technology; in the UK both the Mersey, on a small scale, and the Severn, on a massive scale, are suitable sites. The Severn scheme alone could supply nearly 10% of Britain's energy needs. Why are we neglecting 'big' renewables in favour of covering our hillsides with windmills and our roofs with solar panels?
. – As a general rule, this Parliament’s resolutions on the preparations for European Councils consist of a litany of desiderata to the governments and the Commission. What they have in common is that they never point out that the difficulties being experienced by our countries are caused by European integration, and always call for more interference by Brussels in the policies of the Member States. Salvation cannot come from the Europe of Brussels, because the majority of the problems mentioned in this text come from there.
For example, we are now at a point where the problems resulting from the liberalisation of the internal energy market – which Brussels wanted and which was based upon the sole and sacrosanct principle of competition – are prompting Members of Parliament to call for a common energy policy, even a single policy. This field of action is not provided for in the Treaties, however, and there is good for reason for that: the opposition of the governments, which are aware of the strategic importance of this sector and of their diverging interests.
The general impression is that European integration, as it stands today, is an end in itself and that it feeds off the negative consequences of its own mistakes. We must put an end to this vicious circle.
In this resolution, the European Parliament enters into areas that it is for the parliaments of the Member States to attend to in order to achieve the agreed European targets concerning increased growth and employment. The basis of the Lisbon Strategy is that the Member States should implement what has been agreed on.
The Lisbon Strategy must not be used as an argument for constantly demanding increased appropriations to the EU’s budget. The June List believes instead that the respective Member States’ budgets must make provision for the Lisbon Strategy. Paragraph 3 of the resolution states that the EU’s budget must be increased if the objectives of the Lisbon Strategy are to be achieved. For that reason, we are choosing to vote against the resolution.
The resolution contains many positive proposals but is based on the EU having a financial perspective that we do not support. Responsibility for implementing the Lisbon Strategy lies with the Member States, which is why it is important for their contributions to the EU not to be increased. Rather, they should have scope themselves for taking care of what is required by the Lisbon Strategy.
We have therefore voted against the motion for a resolution tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe.
. What will take place on 16 and 17 March could be termed the employers’ general assembly, and it is no coincidence that it has been scheduled for shortly before the European Council. It will be attended by the Austrian Chancellor and President-in-Office of the Council, the President of the Commission and the Commissioners, along with the big guns from business, industry, the environment, research and the media, not to mention government representatives from the so-called national reform programmes.
The captains of industry will set out their wish list calling for the implementation of the so-called structural reforms, which is a euphemism for the politics of the Right, the true meaning of which is well known to the workers: that is, more precarious work, lower salaries, longer working life and working hours, later pensionable age, the dismantling and subsequent liberalisation and privatisation of public services, with the accent on energy and communications, social security, health and education, and research, with exploitation, unemployment and poverty following in its wake.
The majority in Parliament has joined forces to adopt this agenda, although we voted against.
. I and my British Conservative colleagues fully support all measures within the Lisbon Strategy which genuinely enhance the competitiveness of European economies. This requires real economic reform that delivers more growth, flexible labour markets and higher employment throughout the EU.
While we are fully supportive of the efforts of the President of the Commission and some Member States to reduce burdens on business and impediments to job creation, we are concerned that some of the measures outlined in the resolution could lead to higher costs on business and detract from the over-riding priority of making Europe more competitive in the global market place and thus significantly reducing unemployment levels.
We cannot support those suggestions in the resolution that would lead to a Financial Perspective higher than agreed at the European Council in December 2005.
On these and other grounds, we have decided to abstain on the resolution.
The joint motion for a resolution signed and being promoted in the European Parliament by the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe on the Lisbon Strategy aims to speed up capitalist restructurings even more, by drawing up national programmes. The attack by Euro-unifying capital is being extended and embraces all the basic links, with the invasion of capital in and the commercialisation of health, education and energy, the dismantling of labour relations and the sweeping away of any rights acquired by the working classes, with the new attack on its insurance and pension rights.
The Lisbon Strategy is also based on the Maastricht Treaty and the four freedoms (of capital, of trade, of workers, of services) voted on jointly in our country by Nea Dimokratia, the Panellinio Socialistiko Kinima and Synaspismos.
The Kommounistiko Komma Elladas has given the working class and the people timely warning of the objectives of the Lisbon Strategy. It calls on the working class to step up its fight against the barbaric attack by capital, to make its fight an anti-monopoly, anti-imperialist fight and to build up its alliance for grass-roots power and prosperity.
. It is scandalous that, even 20 years after the Chernobyl disaster, two-thirds of MEPs should endorse the continued use of nuclear energy by voting in favour of the resolution on the Lisbon Strategy. Nuclear power remains a high-risk technology with incalculable consequences.
The spiralling use of nuclear power violates fundamental rights and irreparably worsens the living conditions of future generations. The extraction of uranium entails the massive over-exploitation of nature and the radioactive pollution of groundwater. Uranium can also be enriched, which is a means of producing material capable of being used in atomic weapons. It is in fact not really possible to absolutely separate ‘civil’ from military use of nuclear energy. Even the normal operation of nuclear reactors involves a permanent state of risk through such things as low-level radiation and the risk of contamination of the rivers used for cooling them.
There are recurrent instances of reprocessing plants causing the radioactive pollution over wide expanses of land and sea. To date, nobody has been able to solve the problem of how to manage and store highly radioactive waste, more of which is being produced on a daily basis and which will continue to emit radiation for another 10 000 years at least. The EUR 3.1 billion allocated to nuclear research by the EU’s seventh research framework programme (2007-2011) is double the amount allocated by its predecessor. Instead of investing in nuclear technologies, the EU should do more to develop renewable forms of energy. Decentralised supplies from renewable energy sources are the only way to guarantee long-term security of energy supply.
. I voted in favour of the European Parliament resolution on the input to the Spring 2006 European Council in relation to the Lisbon Strategy, as I accept most of the points it raises and the proposals it makes. I particularly welcome the proposals relating to a demanding, competitive and innovative approach to the European economy, which sets out a roadmap for European economic reform marked by the completion of the internal market, investment in research and development, and solidarity between communities and generations.
There are some points that I feel need to be clarified.
In my opinion, it is regrettable that one year on from the 2005 Spring Council, we remain more or less exactly where we were, in many areas, namely freedom to provide services, freedom of installation for citizens from the new Member States, the deepening of the internal market and reform of budgetary priorities. These points have certainly not led me to vote against the resolution, but they do reinforce my disappointment at the lack of commitment to EU reforms.
The next item is the statements from the Council and the Commission on the results of the informal Council of foreign ministers (10-11 March 2006).
. Mr President, in the western Balkans the EU can really make a difference. This was discussed at the Foreign Ministers’ ‘Gymnich’ meeting in Salzburg.
The region is at the crossroads and the EU will guide it down the peaceful and reformist path. We have seen many positive developments in recent years, but we should not be lulled into a false sense of security.
This year the remaining status issues, Kosovo and Montenegro, must be solved with patience and determination. We must also move the region beyond the era of war. We must thus clear the way for progress on issues that really matter to the citizens of the region: economic and social development and bringing the countries into the European mainstream.
How can we best encourage the countries to stick to an ambitious reform agenda? Most importantly, we must stick to our commitment that the countries can make progress towards the EU with membership as the ultimate goal, once they have managed to meet the rigorous accession criteria. Moreover, we must strive to make this perspective concrete and tangible, as the Commission has done in its recent communication. Let me mention a few examples of our concrete objectives and proposals.
Firstly, we should remove obstacles to trade, production and investment. The Commission, together with the stability pact and the countries concerned, is pursuing the creation of a regional free trade agreement, which would replace the existing patchwork of 31 bilateral free trade agreements. This may be attained through a simultaneous enlargement and modernisation of CEFTA, on which there will be a CEFTA summit meeting in April in Bucharest.
Secondly, we should ‘Europeanise’ the next generation – or why not the current generation? That is why we have proposed increasing the mobility of researchers and students by increasing the number of scholarships provided for them.
Thirdly, we need to facilitate people-to-people contacts. We shall put forward measures on visa facilitation, and I trust that the Member States will move them quickly forward through the Council, so that we can start negotiations on visa facilitation and readmission agreements. Let me underline the fact that the more the countries in the region can do to ensure border controls and document security, the easier it will be to convince the EU Member States to make progress on visa facilitation.
I am glad that the EU’s Foreign Ministers in Salzburg last weekend endorsed these practical measures and, even though she is not present today, I want to pay particular tribute to Mrs Plassnik and her personal commitment to ensuring progress in the western Balkans.
Finally, I must say a few words about the death of Slobodan Milosevic. When we received the news of his death at the end of the Gymnich meeting, my immediate reaction was to remember my visit to Srebrenica last July, at the tenth commemoration of the most appalling massacre in post-war Europe. I regret that Milosevic died before justice could be served for the hundreds of thousands of victims of the crimes for which he was indicted.
In his memoirs, Chancellor Kohl writes that each generation must work for a necessary consciousness of history to avoid repeating our mistakes and to ensure that ‘the voices of victims are heard’. These are very wise words.
The International Criminal Tribunal for the Former Yugoslavia is putting on record evidence that will help the Serbs of current and future generations to understand that many crimes were committed in the name of Serbia, while certain individuals were responsible for these crimes.
The death of Milosevic makes it even more important for The Hague Tribunal to complete its work and for the remaining indictees to be transferred there. This will help Serbia to close the tragic chapter of history over which Milosevic presided and to come to terms with the legacy of its past.
Today Serbia is truly at the crossroads and I sincerely hope that the leaders and people of Serbia have the will and wisdom to choose the European future instead of the nationalist past. The country now truly holds its future in its own hands. We can help the Serbs to make the right choice by keeping the European prospect open for them.
– Mr President, this was announced as a debate with the Council. You have just said that the Council is not yet present, but I do think we should wait for it to arrive, for what we want to do is to hear, and then discuss, a report on the Salzburg summit. There is no point in us having the debate before we hear the report; it would be a pointless ritual.
I agree with Mr Posselt's remarks, although it has come to my attention that the minister will be arriving shortly.
. Mr President, I would like to add my voice to Mr Posselt's protest, because I believe that we in this Parliament must not forego what is really important just because of a failure to comply with formal arrangements, and if a debate with the Commission and the Council has been scheduled, the Council should be present.
Mr President, I would like to say that, as if the situation in the Middle East and in Palestine following Hamas's victory were not complicated enough, the assault on the Jericho prison by Israeli troops − which I believe we must condemn − makes the situation even more complicated and has unleashed a wave of indiscriminate violence which has harmed European Union citizens and interests and which we must condemn in the strongest terms.
Mr President, since I know that it has been debated in the informal Council of Foreign Affairs Ministers, I would like to ask the Commission what approach the European Commission and the Council, which is unfortunately still absent, is going to take to European Union aid to Palestine, and whether it is going to insist, as is logical, on the need to demand that Hamas renounce violence and recognise the State of Israel and the previous agreements.
Secondly, Mr President, with regard to the issue of Iran, which has been referred to the United Nations Security Council, I would like to ask the Commission whether it prefers a gradual approach, that is, that the Security Council should issue a statement, or whether it is hoping that sanctions will be applied.
With regard to enlargement, Mr President, in view of the comments by the French Home Affairs Minister, Mr Sarkozy, to the effect that there is a degree of fatigue when it comes to enlargement and his request for a debate in the Council in June on assessing the limits to the European Union’s capacity for absorption − and Mr Brok’s report is the next item on the agenda − I would like to know whether the Commission agrees with Mr Sarkozy’s request to the Council and whether it believes that the Austrian Presidency of the Union should provide a definitive response to the issue of the geographical limits of our political project.
Some of the issues that you have raised should be addressed to Mrs Ferrero-Waldner, who is not here at the moment, whereas many of your other questions will be answered as part of the debate on the Euro-Mediterranean Parliamentary Assembly (EMPA), which will take place in due course.
. Mr President, due to the fact that speaking time for the Commission is tight for this debate and it would be impossible to report on such a wide scope of issues, covering all external affairs, all global issues, it was agreed that Mrs Ferrero-Waldner would deal with Iran and Palestine and the cartoon crisis when she speaks later this evening. That is why I have concentrated on policies relating to the Western Balkans.
This is how the Commission’s contribution will be allocated, meaning that after the debate I will respond regarding the western Balkans and Mrs Ferrero-Waldner will respond on the other issues later this evening.
– Mr President, Commissioner Rehn has described how things stand, so let us now discuss the Brok report, which has to do with enlargement, before we move on to doing everything else when Mrs Plassnik has got here. I urge you to do it this way, or else we will be unfair to the Commissioner and the debate will not be in the proper order.
I understand the unusual situation in which we find ourselves, but unfortunately, according to the agenda, the debate on the Brok report will take place after statements by the Council and the Commission.
– Mr President, I too have a proposal to make. We can of course take a break if the absent Presidency of the Council invites us to take coffee with it in the meantime.
Mr President, I am perfectly aware of the pressures involved in the drawing up of Parliament’s agenda, but you have said that we have a particular order of business, and what we cannot do is establish an item on the agenda which says that we are going to deal with the Informal Council of Foreign Affairs Ministers when it turns out that the Commissioner responsible for the majority of the items relating to that Council has decided that it should be done at a later point in our debate.
I believe that what Mr Posselt and Mrs Pack have proposed is entirely justified. If the Commissioner responsible is not here to deal with the main issues of the informal Council of Foreign Affairs Ministers, let us debate Mr Brok’s report and then we can deal with this item when the Commissioner responsible comes, because it is not acceptable for subjects to be distributed without hearing the opinion of the Members.
I understand the concerns that you are raising, but I have to say that I am unaware of anything in the Rules of Procedure that would help us resolve this problem.
– Mr President, the problem is, of course, that certain Members who are down to speak on the Brok report are not there now and will be arriving only later on. We can, of course, rearrange things somewhat. Mrs Napoletano was ready to speak, and I am speaking now because I do mainly speak on the subject of the Balkans. We can now, of course, simply combine the two, but some Members will be cross at not being able to speak to the Brok report because they were not there. That is the problem!
– Mr President, can I just, politely, ask whether you are in possession of information as to when the Council is actually going to turn up? If what I hear is indeed the case, and they will be here in another quarter of an hour, then we can wait for a quarter of an hour, for we have had plenty of 15-minute delays in this place. What I would suggest, then, is that, if the Council is going to be here in 15 minutes’ time, we can suspend the sitting for that long. If they are going to turn up in an hour’s time, then we will have to think of something else. We have no information on this whatsoever, but perhaps you do.
I suggest that we suspend the sitting for a few minutes while we wait for the Council representative to arrive.
Given that the Council representative has now arrived, we can resume proceedings.
. Mr President, I crave your forgiveness for our late arrival. We have just had two traffic accidents to contend with, one on the road to the airport in Vienna and one on the road from Entzheim.
Thank you for the opportunity to inform you about our informal, Gymnich-format, meeting of foreign ministers, which took place this weekend in Salzburg. This was primarily concerned with two subject areas, the first of which was the challenges to foreign policy currently facing us, notably the developments in the Middle East and the imminent elections in Belarus and Ukraine. The second day was devoted to the Balkans, the Thessaloniki agenda, its implementation and its future.
If you will permit me, I would like to discuss the Middle East first and then move on to the Balkans.
To the Middle East, then: this region is, following the elections to the Palestinian Legislative Council and in the run-up to the elections in Israel, in a transitional stage, one in which we have a very clear and consistent message to send to the future Palestinian Government, for we need to make clear what are our own fundamental principles, on the basis of which we are prepared for further cooperation. The fundamentals are perfectly clear and consist of three elements. We are calling upon them to abandon violence, to agree to negotiations – which means recognising the existing agreements – and to acknowledge Israel’s right to existence.
It is on this clear and consistent basis that our policy is developed, and on which we have launched an appeal to our partners in the Middle East. Hamas, in particular, will have to become aware of the fork in the road and come to a decision as to which path it wants to take in future. It must make clear which route it is going to take; we have spelled out what the conditions are, and in no respect has there been any change in them. We shall continue to support the Palestinian people, and also took the opportunity at ‘Gymnich’ to discuss what shape financial support might take in future. What is clear is that any such support must benefit the Palestinian people rather than being used for terrorism or for violence.
We are, then, with a great deal of attention, following developments, the efforts being made to put together a new Palestinian Government, and its future programme. Yesterday, President Mahmud Abbas and his delegation visited Vienna, where we had the chance to raise these issues with him. He and the interim government have our support in this difficult period, and I shall be happy to discuss events in closer detail if I get the opportunity to do so later on.
Turning to the Balkans, this issue was and is an important one for the Austrian Presidency, and I therefore regard the Gymnich meeting and its engagement with it as a message of encouragement, even in a dual sense of the term, addressed to the people of the states of the Western Balkans. The road they have to travel towards Europe and towards meeting European standards may well be a difficult one, but the journey is worth it, and on that road they have our good wishes and support.
It is also a sign to our own peoples, encouraging them in the belief that it is indeed possible to find solutions to difficult problems – even to the most difficult ones. I therefore see it as a sign of hope and confidence that we succeeded, in the Salzburg Declaration, in underlining and making visible the prospects that the Balkan states have of acceding to the European Union.
For it was important, particularly at a time when people are talking in terms of 'enlargement fatigue', that this signal should be sent out in order to give our partners a good idea of what to expect in view of the extremely difficult decisions that we will have to take in 2006. It was evident from the guest list for our Salzburg meeting just how much the path we shall take this year will demand of us, for our guests included Martti Ahtisaari, the UN special envoy to Kosovo, and his deputy Albert Rohan, and we were able to discuss with them the future of that region. We had also invited Christian Schwarz-Schilling, the High Representative for Bosnia and Herzegovina; Søren Jensen-Petersen, the head of UNMIK was present with his delegation, as was Ibrahim Rugova’s successor as President of Kosovo, Fatmir Sejdiu. I was also pleased that this segment of our Salzburg meeting managed to achieve something of a ‘first’ in the presence of Mr Brok, the chairman of your Foreign Affairs Committee, who took part in our discussions.
The Balkans are at the heart of Europe, and without them, European unification will be incomplete. We know that the road ahead of us will be a difficult one, but we are determined to go down it. We have decided to take a step-by-step approach to the work in hand, working through the issues one by one and resolving each of them in turn.
It is working on the European standards that is actually the core issue for each and every one of these countries. Yesterday, the Bosnian Prime Minister visited me in Vienna, and told me that what was crucial was not a date or a particular point in time in the course of development, but working together on European standards. Javier Solana, who has been keeping an eye on developments for a long time, describes what has been achieved since Thessaloniki in 2003 as a success story capable of being read on the agenda, and, more specifically on the order of business for the Salzburg meeting, since the issues with which this meeting concerned itself were issues of easier and improved trading arrangement, the fight against organised crime, young people and the facilitation of easier travel. We gave attention to the visa issue in view of the need to address the expectations that the people of these countries have of us. We also, though, have to make clear to them what options are open to us, and join with them in seeking, step by step, solutions to the problems that remain outstanding in this area and elsewhere.
There is no doubt about it: Europe is making a difference in this region, but we have also emphasised the responsibility that the countries concerned have for themselves, for in some of them, which have already been stabilised, we need to move on to their dynamic Europeanisation. As we proceed down that road, it must be made clear to them that they need the willingness to take the necessary action and demonstrate that quality that is described so well by the English term ‘ownership’.
We have stressed the need for regional cooperation, especially in view of the work being done on a regional free trade area, with a single free trade agreement, based on CEFTA, intended to replace 31 individual agreements. Speaking personally, I am very grateful to Commissioner Rehn and to the Commission as a whole for their commitment to this. The Council and the Commission are working on this hand in hand and side by side in the best sense of the word. I wish to thank the Commission for its communication at the end of January, and also for their willingness to join us in continuing to work towards the achievement of the goals set out in the Salzburg statement.
Continued work is also called for on the part of the ministers of the national government within their own remits, for it is they who, along with other things, will have to network with their partners in the Balkan states in addressing actual problems. The ministers of the interior, in particular, are highly committed to this and bear a great responsibility, for it is they and their cooperation that determine what practical headway can be made on important issues.
We also discussed the topic of the EU’s assimilation capacity and explored its implications. As you know, this is a topic that I brought into greater prominence last autumn, and I believe I was right to do so, for we are not seeking to put up an additional obstacle, but, essentially, to make us more aware of something that ought to be quite obvious, that being that it is not only the candidates for accession of whom homework is to be demanded, but the European Union itself also needs to do its own.
At this joint meeting, at a moment at which all of us were united around one table in Salzburg, we all had an experience that was not only disquieting but also, at the same time, gave us a sense of hopeful confidence: our deliberations were interrupted by news of the death of Slobodan Milošević, and there was a European symbolism in our being able, at such a moment, to work on our common European future.
. – Mr President, Madam President-in-Office of the Council, Commissioner, I would just like to make two brief observations on the subject of the Middle East. Firstly, we are right to demand that Hamas should face up to reality and renounce violence, but that must not be licence for Israel to continue with its policy of unilateral violence, which is what we have just seen it engaging in. Secondly, Europe, and the USA, must be consistent in their nuclear policies, particularly in view of the different ways in which India and Iran are being treated, and the International Atomic Energy Authority in Vienna must be given a larger role in a multilateral system of uranium enrichment and nuclear waste management. If we stick with these principles, we will make progress.
Turning to the Balkans, it strikes me that our actions are being guided by the principle that progress is to be defined as whatever is not regress. I have to say that my group and I are very embarrassed by the conduct of certain Member States, which are making themselves culpable for the way in which the business of making Europe fit for the accession of new Member States is being played off against the Balkan countries’ prospects of accession. Europe will not, however, be made any stronger by the Balkan countries being robbed of their prospects of accession or seeing them deferred to the distant future. The guiding principle must still be the vision of EU membership, for which this House – my group included – has so often voted unanimously. Perfectly understandable though it is that demand should be made for the EU to be made more capable of welcoming new members – I am thinking here of the constitution and of the financial basis – this cannot be used against the countries of South-Eastern Europe and as a means of fending off their efforts at accession. Preparations for this on our side and in the Balkans must run in parallel. The preparation of both sides must be consistent and thorough, and while it is in progress, practical action needs to be taken to prepare the countries of the Balkans for accession to the European Union, not least by making visa arrangements simpler and easier. Further to what you had to say about the ministers of the interior – Mrs Gottes and Mr Ohr – I hope that they will do something tangible in order to give this region’s young people, in particular, a chance to get to know Europe at last. Despite Slobodan Milošević’s death – which was in many respects premature – it remains in the interests of the victims and of Europe’s shared future that all those who committed crimes should be brought to The Hague for trial, and on that we must certainly insist.
The countries of the Balkans, which have so often in the course of our continent’s history been the playthings of the European Great Powers, must progressively be integrated into the European Union. We will not, in any case, accept their being relegated to an earlier stage of their relationship with it. When, tomorrow, we vote to adopt the Brok report, we must do so stating clearly only that which is in the text, and without the interpretations that have, regrettably, been placed upon it in the last few hours and have the effect of falsifying what it actually contains. We defend the Balkan countries’ prospects of membership of the European Union.
. – Mr President, I had hoped that a strong and positive message would have come out of the Balkan Conference. I believe that was also the hope of both the Presidency-in-Office and the Commission. You each can ill afford to voice your disappointment, so I will do it for you.
We all acknowledge that the entire Balkan region remains volatile and potentially unstable, which is why clarity is absolutely indispensable. The joint press statement, notably weaker than previous declarations, states that the future of the western Balkans lies in the European Union. We note the absence of any mention of membership. It adds that a debate on enlargement strategy is due in 2006 and that the EU’s absorption capacity has to be taken into account. That is disappointing. I will come back to that during the debate on the Brok report.
Allow me to comment on the Middle East. I fully share my group chairman’s reaction to the deplorable and unacceptable behaviour of Israel in Jericho yesterday, not to mention the strange behaviour – to say the least – of US and British troops. Needless to say, that action makes the EU’s position more difficult. While my group strongly agrees that Hamas must renounce violence and endorse existing international treaties and agreements, we must note with sadness that Israel is making it increasingly difficult to hold this line. We will nevertheless do so, but we must also make it very clear that actions like those witnessed yesterday run totally counter to the search for a peaceful outcome.
– Mr President, Mrs Plassnik, the reason why we suspended our sitting in order to wait for you was that there are things about which we are very concerned and which we wish to discuss with you.
At the time they began their presidency, the Austrians were planning Thessaloniki II, yet there is no word of it in the Salzburg statement; nor has anything more been heard about the prospect of Member State status for the Western Balkans. The statement is a compromise, one, insubstantial though it is, that is given a critical hearing in the Balkans and was in no way a sign of encouragement, but at best invited misinterpretation. That, at any rate, is the valuation I would place on the statement by Mr Brok, who also took part in Salzburg and who has, since Monday, been telling the German media about an end to the Balkans’ EU prospects and talking up what he calls a third way, a privileged partnership.
If Europe wants some credibility, we have to uphold the European prospect for the Balkans not only in words but also by our actions, and this is where I agree with Commissioner Rehn in what he has said.
Mr Brok, let me conclude by saying one thing, namely that a third way is precisely what the Libyan Head of State, Colonel Gaddafi, was looking for as long ago as the 1980s. He, fortunately, failed miserably in this, and you will have the same experience.
– Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, let me just say a few things about the matters that have nothing to do with the enlargement countries, which I shall shortly be discussing as part of my report. I would like to say something briefly about the Middle East.
We find ourselves in ever-greater difficulties, as a result not only of developments over the past few days, but of those that have taken place over recent weeks and months. On the one hand, there is the situation with which both sides in the Holy Land itself are presenting us; on the other, there is the issue of how probable it is that Iran will be deterred from a military nuclear programme. And if, as is indeed possible, there is a closing of the circle – with Iran, Syria, a multilateral agreement in Lebanon with Hisbollah and contacts with Hamas – there arises the great danger of an alliance that is highly problematic and to which we have to find a response, not only in order to secure peace and fight terrorism, but also to guarantee the security of our energy supplies.
I am grateful, Madam President-in-Office, for having been able to be present for some of the discussions. Whilst the negotiations will see us tackling hard political facts, we must also ensure that there is a real dialogue of cultures, so that the fundamentalists will be unable to prevent the moderates – who are present in all the regions – from forming a majority.
Perhaps, Madam President-in-Office, I might be permitted to address another aspect of great significance in some areas, that being the issue of the European Union’s mission to the Congo. I would be very interested to know whether there is already a mandate in place for this, setting out what it is to do and for how long and over what geographical area it is to do it, and whether the Congolese authorities have officially invited such a project and the European Union’s participation in it. If decisions are to be taken concerning this both here and elsewhere, it is extraordinarily important that there should be clarity as regards what the Presidency of the Council and the High Representative are doing about organising such a mandate.
Mr President, Commissioner, Madam President-in-Office of the Council, it is excellent that you are giving the Balkans a high profile. We do all have an interest in the region being stabilised and democratised, and the EU really has an opportunity to play an important role. I wish you both good luck in the task of raising the ambitions of your colleagues in the other Member States to the same high level. Be assured that the Group of the Alliance of Liberals and Democrats for Europe is with you on this.
The various initiatives for getting the countries to cooperate with each other and with ourselves are excellent. It is also good that, in the end, the decision has been taken to use CEFTA, which already exists and is already up and running, as a basis for doing this instead of creating something new, as there was talk of doing previously. I think that this was an extremely wise decision. At the same time, we are also talking about different countries with different traditions, different histories and different degrees of development. It is therefore important that we keep sending out the message that all these countries are welcome to apply for membership of the European Community if they wish to do so and that, in that case, they will be treated on their own merits. There is at present a concern in certain quarters that we wish to lump the countries together again and that they will be treated as a unit. I believe that that anxiety is exaggerated, but it is very important to be extremely clear on the point that has been made, namely that each country is to be treated on its own merits.
With regard to the death of Slobodan Milošević, we are talking here about an odious dictator, responsible for the deaths of hundreds of thousands of people and a large part of the tragedy that has taken place. I also regret that the trial could not be brought to a conclusion, and it was, I believe, an obviously quite pathetic man who ended his days. We must still be crystal clear about the need for Radovan Karadzic and Ratko Mladić to be extradited and to be so right now. There is no room for compromise on this.
Mr President, Minister, Commissioner, ladies and gentlemen, on Saturday, the Union’s Foreign Affairs Ministers redefined the European prospects of the Western Balkans and stipulated that the ultimate objective of the stabilisation and association process under way with those countries is no less than accession to the European Union. They have therefore gone further than the Thessaloniki declaration of 2003, which talked about the great challenge represented by the integration of the five countries of the Balkans and their eventual accession to the Union. The MEPs from the UMP agree with this vision and this prospect and are convinced that, without the Balkans, European unification is not complete. They also share the view that it will be a long journey with many obstacles along the way, but first of all they would ask that, in relation to the Balkans and any other possible future enlargement, the real questions be set out clearly. What are the real questions? Firstly, does the European Union have the capacity to absorb these countries? I would point out that this is one of the Copenhagen criteria, a criterion that is too often forgotten; financial capacity, institutional capacity, but also political capacity. Are our Member States and their people ready to receive other Member States into the Union and, if so, when and how?
Furthermore, another member of the Union, France, has amended its constitution, making it obligatory to hold a referendum on any further enlargement, following the accession of Romania, Bulgaria and Croatia. Our partners may welcome this, or lament it, but that is now the institutional reality.
Finally, for years, the MEPs from the UMP have been calling for an in-depth debate within the European Union on the subject of Europe’s borders. It is high time that that debate took place! We must look reality in the face and make a mature choice on the future of the European Union, in terms of political content and geographical borders. This is a duty for us, and it is a duty towards the countries that are knocking at our door. We must take on our responsibilities.
– Mr President, Madam President-in-Office of the Council, while I would like to endorse what Mrs Neyts-Uyttebroeck said about my group’s stance on Israel’s policy over the past few days, I would also like to respond to what you said about the importance of this transitional stage. It is one in which the EU should send out a clear message highlighting the principles of cooperation, those being renunciation of violence, acceptance of existing agreements and the recognition of Israel’s right to exist. That is incredibly important, and the EU must not distance itself from it in any way. That is why I believe the EU is making a grave mistake in continuing to give the interim government financial support.
While the EU should send humanitarian aid to the Palestinian areas and help the people who live in them, it should not be supporting the authorities there, for Hamas has neither acknowledged Israel’s right to exist nor renounced violence, and the message we are sending is a deadly one, in that Hamas has reiterated its view that the EU’s decision to continue sending money is an indication that it accepts its policies, while it is still refusing to negotiate with Israel on the grounds that it does not recognise its legitimacy.
The whole object of EU support is the promotion of the peace process, but it is wrong to give financial support to those who seek its downfall. The EU must keep to the course it has set so far and must not abandon financial aid, which is its most important bargaining counter, and it is for that reason that I ask you to take another look at this.
– Mr President, Madam President-in-Office of the Council, I will start by congratulating you on your historic achievement in Luxembourg, in which you paved the way for the accession of Croatia, the only central European state other than Switzerland not yet to be a Member State of the EU. I will also congratulate you on the great courage with which you launched there the debate on the frontiers of Europe, which is long overdue.
Secondly, let me say how grateful I am to you for having, in Salzburg, argued in favour of the other South-East European states being given the prospect of accession. I do indeed believe that we must not budge on this; there must be no doubt whatever about the fact that the states of South-Eastern Europe are indeed European, and that they are entitled to become full members of the European Union as soon as all the criteria have been satisfied – which includes the enlargement criterion that applies to us.
Thirdly – and here I have to disagree with Mrs Koch-Mehrin – I would like to say that what we should be doing for Palestine is not just giving humanitarian aid, but also helping them to achieve pluralism – difficult though that must be conceded to be. Corrupt and dubious though the Fatah state was, a state ruled by Hamas would be even more objectionable. We must promote the peace process and pluralism by every means to hand in order to prevent an Iranian zone of influence extending from the Gulf to the Mediterranean coming into being.
Fourthly, Iran, which is second only to China as the oldest great power in the world, is not a monolithic block, and that is why we have to apply a combination of stringency and intense diplomatic effort to dealing with it. Here, too, no matter how unacceptable the country’s current President may be, we must not lose faith in dialogue. There is more to Iran than its president; it is one of the oldest states in the world, and we Europeans must do everything in our power to reinforce the pluralistic forces within it and to prevent it from degenerating into aggressive uniformity.
. Mr President, returning to the subject of the Balkans, I do believe that the time was ripe, and I feel even more justified in my decision to make the Balkans a priority for the Austrian Presidency of the Council. The time was ripe for a debate on enlargement, and the one we had in Salzburg went well. I see that as progress, for the worst course of action is to keep silent and fail to address the issues that need to be addressed, to fail to make the public aware of them, or to explain to them what is at stake, what is being done and why. And so I am glad we had this debate, not least also that we gave attention to the frustrations felt by the states of the Western Balkans.
I reject the idea that the Salzburg statement was a superficial compromise or even a retrograde move, and I would ask you to examine the wording carefully. Let me remind you that, in paragraph 3, we explicitly speak of EU membership as a long-term objective, as the ‘ultimate goal in conformity with the Thessaloniki Declaration’, and so what matters, and was our concern in our discussions, is that the prospect of accession be made more credible and tangible, not least for the people of the Western Balkans. That explains why we discussed the topics we did, and why we discussed them in a very constructive spirit.
Moving on to the Congo, work is underway on clarifying the conditions in terms of time, scope and substance; this is being done at Council level, jointly with Mr Solana, and in liaison with the Congolese authorities. It is very much in the interests of all of us that this matter should be clarified.
Moving on to Iran, we are now in a period of diplomatic wrangling in the United Nations, and, as one speaker pointed out, what really does matter is that the authority of the International Atomic Energy Authority be reinforced and the implementation of the many resolutions adopted on this subject be proceeded with apace.
Let me close by saying something, briefly, about what is currently going on both in Jericho and in Gaza. What happened yesterday is a matter of grave concern to the presidency. We have emphasised the need for appropriate action to restore peace and order; we have said that Israel’s use of force in Jericho and the activity by Palestinian extremists in response to it are both capable of further destabilising a situation in the Middle East that is already tense.
We have urged restraint on both Israel and the Palestinian Authority. Both sides must now give very careful consideration to the consequences of their actions. We denounced in strong terms the taking of hostages and – as Mr Winkler told you today – immediately called on the Palestinian Authority to do whatever was necessary, both now and in the future, to ensure the safety and protection of European citizens and buildings. It has to be said that, while we are willing to give aid – aid of a humanitarian nature, that is – such aid can be effective only in a peaceful environment, and all parties must play their part in creating one.
. Mr President, as I said before the break, Commissioner Ferrero-Waldner will present the Commission’s views on the Middle East, Palestine and Iran later this evening.
I will comment on the next agenda item: issues related to enlargement and absorption capacity. I should also like to use this opportunity to congratulate Mrs Plassnik on her personal commitment to the policy on the western Balkans. It has been extremely important and the Austrian Presidency has taken new steps towards integrating this region into the European mainstream. That is indispensable to the security and stability of the whole of Europe and of the Union.
All participants in the debate have recognised that the road ahead for the western Balkans is a challenging one and that many reforms must be implemented before the countries meet the required criteria.
It is equally clear that there is a consensus in this House on the absolutely fundamental role the European Union plays and is bound to play in the western Balkans through a credible accession perspective – albeit a medium- to long-term perspective – but a credible accession perspective. That is the driving force behind the reforms and that is the basis of our work on security and stability.
Especially with a view to the Kosovo status process, we all have to be extremely responsible as regards the western Balkans and its stability. We should not undermine the EU perspective, which is the foundation of security and stability in the region. Thus, to avoid eroding our own credibility, we cannot take back with the left hand what we gave with the right hand. The key objectives to work for are security, stability and progress in the western Balkans.
The debate is closed.
The next item is the report (A6-0025/2006) by Mr Brok, on behalf of the Committee on Foreign Affairs, on the Commission’s 2005 enlargement strategy paper (2005/2206(INI)).
. – Mr President, Commissioner, Madam President-in-Office of the Council, right up to the present day, the enlargement of the European Union has been the most successful aspect of its foreign policy, for it was a means of extending the area of stability and peace in Europe, and also of further advancing the cause of peace, freedom, human rights and the rule of law. This is an important point, and one of which we must not lose sight either now or in the future.
It also has to be clear to us, though, that stability is an achievable goal only if the European Union is strong enough to develop the ability to master these tasks; that, for example, was why the Constitutional Treaty was a retrospective attempt at really making the addition of ten new Member States workable in institutional terms and in terms of the objectives involved, and the reason why we are in such difficulties now is that the ratification process is going nowhere.
We also have to realise that the European Union's capacity for accepting new members is one of the essential aspects of the Copenhagen criteria, although there are good reasons why that has been purely declaratory in nature. When we reach the sort of interface that we will reach after Bulgaria and Romania we will, however, have to bring this into play and redefine it. It is for that reason that we ask the Commission, by the end of the year, to define what is meant by the European Union’s absorption capacity with reference to this and this will enable us to make use of it. What makes that so extraordinarily important is that this is not just a constitutional issue but also touches on issues of the European Union’s financial capacities and much more besides.
I also think that we have to make it clear to just what extent the European Union is capable of accepting new members, and that this can affect the ‘yes or no?’ decision at the end of the day. The prospect of EU membership is to be held out not only to countries that have already commenced accession negotiations, that have candidate status or to whom one has been promised post-Thessaloniki – which promise, let me point out for the avoidance of former doubts and in order to re-clarify matters, cannot be withdrawn – but also as an incentive to highly-important internal reforms and to such states as Ukraine, European states that are currently subject to dictatorships and need to have such a perspective if they are to be kept looking westwards.
For that, the Neighbourhood Policy alone is not enough. In some instances, the countries themselves or the European Union itself are currently finding it too much to combine this with the prospect of full membership, for it can in many cases be realised only in fifteen years’ time. If this project is to be credible, something between the two is needed, something with which these countries can have the prospect of full membership held out to them, without us being put under unrealistic pressure to give it to them at once.
This should be open to every state that is not currently a Member State of the European Union. I would like again to emphasise that this can be the final stretch in countries such as Norway – which is also a party to the Schengen convention – so decide on the basis of their participation in the European Economic Area. If I may be permitted to talk in terms of a ‘European Economic Area plus’, then there is much that can be done with such a multilateral project in the fields of the internal market, internal and external security, environmental policy and much else besides.
It can also be an intermediate stage, though. If states that, today, have the prospect of accession held out to them post-Thessaloniki – such as for example the countries of the Western Balkans, whose development is expected to take different periods of time – should decide to use it as an interim stage to full membership, then what was promised at Thessaloniki would not be made void. It is on this basis that we can achieve a new degree of flexibility by making this prospect credible, for things can happen at once without the intervening fifteen years of negotiations, and then we will have to say ‘yes’ or ‘no’.
So, yes, I do see that enlargement, in some countries, entails plebiscites, and so we have no idea whether ratification will eventually happen. What that means is that this is not just an attempt at an ‘everything or nothing’ strategy, but also at creating ways in which these countries might be given credible perspectives, while at the same time saving and driving forward the political project that is the European Union.
. Mr President, ladies and gentlemen, I wish to thank your House and the chairman of its foreign policy committee for the thorough report on the Commission’s 2005 strategy paper. This topic is the subject of constant discussion in the Council, not least with reference to the practical decisions that we have to take. As has been reported, we had in Gymnich a very good and thorough debate on this subject, and we will continue with it. I believe it to be quite essential that we should do so, since refusal to debate is a cause of public suspicion, and we must take care to reinforce the confidence of the European public in the European project as a whole and to create more trust and more clarity. That is one of my core concerns in my position as President-in-Office, and it is for that reason that I welcome the debate that is now underway.
It is because we need public support for the enlargement process that we have to improve the flow of information and our public relations work, while also explaining the individual steps better. We quite simply have to make it clear that we will be thorough and circumspect, and that, while we will not act precipitately, we will not arbitrarily step on the brakes either. This is something I regard as an essential consideration.
Heaven forbid that we should, by introducing this concept of ‘assimilation capacity’, impose an additional and arbitrary obstacle; on the contrary, it is about being aware, becoming aware, and making others aware of certain quite central and self-evident fundamental truths. Every step in enlargement, every new accession requires two participants, one of them being the European Union, and the other the country that is to become a Member State.
We want to prepare for the next accessions as best we possibly can. In this sense, too, Salzburg was important to me, for it was important that we should look back over the last three years and forward to the next practical steps, in that it enabled all of us to be clearer about where we stand and what actual preparedness there is, whether at home or abroad. We can also have confidence in the expert knowledge that we gained during the last enlargement and should be determined to apply the knowledge of transformation that we have on a partnership basis.
As was said in the earlier debate, ownership, too, underlines European standards, which, though fair, must be stringently complied with, as was made unmistakeably clear in the Commission’s report in November 2005.
In this debate, though, we should also be honest about the expectations people have of the European Union, not least the expectations of the people who live in it. We owe each other clarity, and it is we alone who can give it to each other. We must not make out cheques with nothing to back them up.
Moreover, I urge a more nuanced approach to each individual country, for we need to be fair in our dealings with each and every one of them, and we must make that a certainty. The presidency will therefore be giving particular attention, in the ongoing debate, to the contributions made by your House.
Let me sketch out, in just a few words, the actual decisions that we are currently working on. The first has to do with Romania and Bulgaria, concerning which the reports are encouraging and we already have the goal of accession on 1 January 2007, albeit with the possibility of its being delayed by a year. Turkey and Croatia’s accession negotiations have begun; the starting pistol was officially fired on 3 October last year. We are now engaged in screening the , that is to say in analysing the We, the presidency, have written to Croatia and Turkey to invite them to set out their negotiating position on the first chapter, ‘Research and Development’.
We share your House’s view that continued progress in the fulfilment of all the political and economic criteria and in the effective realisation of fundamental rights, the rule of law and democracy is required. As regards Turkey, we in the presidency welcomed the closure of the Orhan Pamuk case and made it clear, at the recent meeting of the troika in Vienna, that we expect the trials still pending under Article 301 of the Turkish Penal Code to be dealt with similarly, or, indeed, the law to be changed.
We, too, are closely monitoring the implementation of the Ankara protocol and will ensure that it is reviewed this year in the relevant bodies and in accordance with the Council statement of 21 September 2005.
We regard the commencement of the accession partnership with Croatia as equally important, and have welcomed the Croatian prime minister’s undertaking to ensure unconditional cooperation with the International Criminal Tribunal for the Former Yugoslavia and the continuation of the same. We share your House’s view that Croatia is contributing more to regional cooperation and that further efforts are required.
I have said what needs to be said about the Western Balkans. The Council’s strategy for obtaining Serbia and Montenegro’s full cooperation with the International War Crimes Tribunal is also clear, and we sent out a very clear signal relating to it at our last meeting. We support the UN special envoy in Kosovo, Martti Ahtisaari, in his work, and I believe that the European Union, through the efforts of its special delegate Javier Solana, is capable of helping, in an enormously positive and diplomatic way, to reach an agreement on the conditions for the 21 May referendum.
. Mr President, as he is still here, let me commend Mr Brok for his important report. As he rightly said, enlargement is indeed one of the EU’s most powerful policy tools to pursue peace and prosperity, liberty and democracy. The eastern enlargement of 2004 sealed the peaceful reunification between Western and Eastern Europe. Now our energy is focused on a peaceful unification in south-east Europe. Our gradual and carefully managed accession process is based on three key principles.
First, we have consolidated our enlargement agenda. It means that we must be cautious before taking any new commitments, but likewise we must stick to our prevailing commitments towards candidate or potential candidate countries already in the process. Our consolidated enlargement agenda focuses on south-east Europe: Bulgaria and Romania, and Turkey and Croatia and the other countries of the western Balkans.
Secondly, we apply rigorous conditionality. Combined with a credible accession perspective, conditionality works. It has helped to transform Central and Eastern Europe into modern democracies. More recently, it has inspired bold and significant reforms in Turkey and increasingly in the western Balkans. This is also proven by some recent important events, as General Ante Gotovina is behind bars in The Hague, while the novelist Orhan Pamuk is free to express his opinions.
Enlargement policy and neighbourhood policy complement each other. Furthermore, the Commission is ready to deepen further and upgrade cooperation with our neighbourhood partners once the main priorities in the current action plans have been properly addressed.
At the same time, we should avoid the pitfalls of an overly theoretical debate on the final borders of Europe. As we now have a consolidated enlargement agenda, a theoretical discussion, for example about whether Ukraine should even join the European Union, would benefit neither us nor the Ukrainians, now that Ukraine’s future path and democratic development is at stake.
Certainly, the pace of enlargement must take into consideration the EU’s absorption capacity. The Commission has always had this view. Enlargement is about sharing a project based on common principles, policies and institutions. The Union must ensure that it can maintain its capacity to act and decide according to a fair balance within its institutions, respecting budgetary limits and implementing common policies that function well and achieve their goals.
For over three decades, the EU has successfully absorbed a very diverse set of countries, as we can see from the composition of this House, for instance, including the President in the Chair in charge of this debate and the Commissioner involved. By developing its policies and institutions, the Union has responded positively to new circumstances, such as the fall of dictatorships, the collapse of communism and the rise of economic globalisation. Enlargement has proven to be a successful shock absorber for Europe.
Thirdly, we need better communication. The report rightly calls for a communication strategy and, indeed, broad public support is essential for everything the Union does, including enlargement. I rely on the political and financial support of Parliament to pursue a well-informed debate on enlargement.
To conclude, consolidation was necessary to avoid overstretching on our enlargement commitments. But let us also keep in mind our own strategic interest: it would be utterly irresponsible to disrupt a valuable process that is helping to build stable and effective partners in the most unstable parts of Europe. If we were to go wobbly about the western Balkans’ European perspective, our beneficial influence, our political leverage, our impact would be seriously eroded, just when the region enters a difficult period of talks on Kosovo’s status.
The EU perspective is the key to a sustainable settlement for Kosovo and to democratic development in Serbia and the rest of the region. It is the foundation that keeps the region on a peaceful and reformist track. Therefore, for the sake of Europe, let us not shake this foundation, ensuring that the still fragile Balkans building does not collapse at our feet, in our own front yard!
– Mr President, Madam President-in-Office of the Council, Commissioner, I should like to start by congratulating the rapporteur and chairman of the Committee on Foreign Affairs, Mr Brok, on his very important report and, at the same time, congratulate you, Madam President-in-Office of the Council, for the interest and the decisiveness which you demonstrate, both as the Austrian Minister of Foreign Affairs and as President-in-Office of the Council, on the question of the Balkans. Congratulations also to the Commissioner for the Commission's global and integral communication which you have presented to us.
I should very quickly like to make the following comments:
Firstly, the central view in the Brok report on the importance of the European prospects of a number of countries, most of which are in the Balkans, is correct. At the same time, paragraphs 5, 9 and 10 of the report, if read together, give the reference point on the basis of which the European Union now sees future enlargements.
As far as Turkey is concerned, I want to say that I support the European prospects of Turkey, but I think, as you quite rightly said, that we need to focus, initially, on the question of the Ankara Protocol. The Protocol alone – I repeat the Protocol alone – must be ratified, not the unilateral declaration, and, of course, the question of updating the legal framework within which this country operates.
As far as Kosovo is concerned, I agree that attention should be paid during negotiations to its final status, but we also need to prepare ourselves for how the decision taken on the final status of Kosovo is to be applied.
As far as the FYROM is concerned, it now has the status of a candidate country, that is correct but, precisely because it has the status of a candidate country, it also has rights and obligations, one of which is to demonstrate a constructive attitude in dialogue with Greece, so that the final issue pending, that of the name, can be resolved.
Finally, as far as Serbia is concerned, I agree with the need and with the fact that Serbia's cooperation with the Tribunal in the Hague is its obligation, but this is one part of a set of criteria which Serbia needs to meet and I want to ask that we be careful not to 'Croatise' the case of Serbia. On this issue, Minister, you also have a personal view.
. Mr President, the Commission, in its document, is not mincing its words: while there will be no fresh enlargement round involving a large group of countries at the same time, it is arguing – and rightly so, I believe – that the European Union is, and indeed will be, an organisation that remains open to new members, but under certain conditions. Whilst the addition of ten new countries in 2004 was a success, not all citizens see it that way. An extra effort to recount this success story is therefore called for.
On behalf of the group, I can say that we support the thrust of the Brok report, and I would thank him for the interesting preparation round we have been involved in over the past few months. The Social Democrats are emphatically in favour of the extra attention that is being devoted to the criterion of absorption capacity. The surrounding the ratification of the Constitutional Treaty plays an important role in this. Without internal reforms, it will be difficult to steer the accession of new Member States effectively.
As expressed in previous resolutions, we take the view that the Treaty of Nice is not a basis for new decisions on accession. There is, however, more need for more clarity surrounding the concept of absorption capacity, as laid down in the Copenhagen criteria, and the report is right to devote attention to this aspect too.
I should like to take this opportunity to outline where the Social Democrats stand in respect of the possible accession of various countries. As far as our easterly neighbours Ukraine and Moldova are concerned, we think that now is not the right time to discuss their accession. Instead, we should invest in practical cooperation. We have concluded action plans with those countries, and we should try to bring them to a successful end.
With regard to the Balkans, we back the Council’s position. In principle, the western Balkan countries hold out the prospect of membership, although they will join at different times. As for Turkey, as far as we are concerned, we will continue on the chosen path. We are on the eve of starting a process that will last many years, and it is extremely important that we hold firm to the pledge, but also to the conditions, that we prescribed in this connection.
While I am on the subject of the Balkans, I should like to add that, whilst it goes without saying that the Copenhagen criteria remain of vital importance to us, the Socialist Group in the European Parliament continues to set great store by cooperation with the Yugoslavia tribunal as a criterion. I also think – and there has been much talk about it – that regional cooperation can make a significant contribution to the of those countries to the European Union.
Finally – and this may well be the most important point of the whole discussion – the report mentions the possibility of setting up a fresh multilateral framework for European countries that have not yet joined the European Union. For some countries, that could be an alternative to membership, while for others, this could be an intermediate step towards it. For Ukraine and Moldova, for example, a structure of that kind could be a sound follow-up step, but for the countries that are already recognised as potential members, I would stress that this is an option, and not an obligation.
This is also how it is set out quite clearly in the Brok report. It is something for which those countries can opt, should they decide that it would be useful to them to do so. It is not an alternative to the prospect of membership. That applies to Turkey as well as to the Balkan countries. I want to stress that this is how we interpret paragraph 10 of the draft resolution. It is in that way, and no other, that we in the Committee on Foreign Affairs have reached agreement with the rapporteur.
Mr President, enlargement is the EU’s greatest success in terms of European cooperation. The unification of East and West in May 2004 marked the end of the division of Europe and showed what power there is in the dream of a unified Europe based on democracy, free trade and respect for the rule of law. EU membership was the spur that helped the powerful forces for reform in the former Communist dictatorships. The prospects of EU membership are also hugely important to the negotiations and reforms in Turkey and the Balkan states. In these regions, the EU has incredible reserves of what is known as soft power and which contributes to a more stable and more democratic Europe. We in my group believe that it is important, as the Treaty says, for us to keep the door to continued enlargement open. Naturally, the criteria must be applied, and the EU’s capacity to receive new countries is an important consideration. We need, however, to change internally and to engage in the debate about enlargement without putting the blame on it.
I am aware of the fact that there is an ongoing debate in many countries and concern about the rapid pace of EU enlargement and about the way in which things might develop. That conversation must be conducted respectfully and straightforwardly, but we must also dare to stand up for the advantages of enlargement and to call attention to these. In that context, the debate about economic protectionism is extremely worrying. We have a responsibility for neighbouring countries. Our promises to the Balkan states and to Turkey must be kept. It is they that set the pace, and we do what we can to speed things up. We must also keep the door open for other countries such as Ukraine and perhaps also, one day, Belarus, even though the situation there now is incredibly troubled. The hope of EU membership is what keeps the opposition and the forces of democracy alive there.
That is why we are opposed to defining Europe’s geographical borders. This Parliament has given impetus to enlargement, and, a year ago, we stood in the Chamber in Brussels, wearing our orange scarves, and applauded President Yushchenko. We adopted a resolution in which we talked of Ukraine’s prospects of membership. That is an objective, and perhaps a distant one. Just as Mr Brok said, the Ukrainian people are poised between democracy and dictatorship. If we establish borders for Europe, they will interpret this in terms of our slamming the door in their face. It would be an historic mistake.
Instead of introducing new concepts such as multilateral agreements, let us – as Commissioner Rehn also said – take the opportunity to customise the neighbourhood strategy for prospective Member States and to give practical shape to it. To now put forward new concepts which we have not properly debated and of whose implications we are unaware does not seem very productive at the moment.
. Mr President, in the Committee on Foreign Affairs, my group has voted in favour of the Brok report for two reasons. We think that the concept of absorption capacity should be better defined. It is a trendy, all-purpose concept on which everyone can hang whatever they like, and that means that the question of geographical borders will need to be answered, for we can no longer dodge that question.
We share the view that it is necessary that the EU will think about an intermediate step between full membership and neighbourhood, for the sake of those countries that have no membership perspective as yet. I am not, therefore, talking about Turkey or the western Balkans, but rather about Ukraine, Moldova or Belarus. I have to say that my group and I were deeply disappointed, and extremely vexed frankly, to see that in the run-up to this debate, the media twisted the words in the report, the result running counter to a number of central points.
If we read the media ahead of this debate, the ultimate conclusion is that an intermediate step should be created for countries including Turkey and the western Balkans. It is no coincidence – for let us be quite honest about this – that this happens to be the view held by the rapporteur, and one that he never had any intention of concealing. Mr Brok has always been opposed to opening negotiations with Turkey and has, since the rejection of the constitution, increasingly grown sceptical about the membership perspective of the western Balkans. The rapporteur is fully entitled to his view, but that is not the view of the majority of the Committee on Foreign Affairs. What is more, it is not what his own report states either.
It would become the rapporteur to spell out, outside of this Chamber, what is in his report, and does not mistake its contents for notions of his own. What Parliament states in this report is that we do not want to tamper with the membership perspective of Turkey and the western Balkans and that intermediate steps would only be an option for those countries if they themselves were to decide in favour of it. Everyone knows just as well as I do that all those western Balkan countries and Turkey do not want to go down that route; they want full membership. Let us stop creating ambiguity in this Chamber, but, above all, also outside of it.
. Mr President, up until recently, a swift and extensive enlargement of the European Union was suggested as a tremendous step forward, and as something meriting universal support. It was seen as a reunification of Europe and as the victory of the West in the Cold War. After the major enlargement of 2004, that climate changed dramatically. Public opinion in the old Member States does not experience this enlargement as a success, particularly as a result of the increasing exploitation of the disparity between high-wage and low-wage countries.
The politicians too, are distancing themselves from it. This change is palpable in the report on the enlargement strategy that is the topic of today’s debate. Attention is being drawn to the EU’s absorption capacity, to the external borders, the costs that are involved in enlargement and to administrative problems that are attributed to the absence of a European constitution. As a result, Romania and Bulgaria are likely to be the last countries that are allowed to join in the short term. Other European states are being referred to the neighbourhood policy. Even for the three countries that have already been selected as candidate countries, no date of accession has been given.
Everywhere across the western Balkans, in recognised states, as well as in federal states or protectorates striving towards independence, where groups of people who speak different languages and practise different religions, and who, in the 1990s, were at daggers drawn with each other, public opinion now expects miracles of a swift accession process to the European Union. The EU uses those expectations to demand reforms, and in that way, makes deep incursions into the administrative choices that are being made over there.
The EU does not, for the time being, want enlargement, but it does want influence outside of its borders. That is why Bosnia and Herzegovina now have a tax system that nobody asked for, and the regional autonomy that was guaranteed in the Dayton agreement is being pushed back. According to the propaganda posters, it is thanks to the EU’s military presence that this country is on its way to joining the European Union. Public opinion in Montenegro and Kosovo, areas where four years ago, along with 12 Member States, the euro was introduced as legal tender, take it as read that they will soon be admitted to the EU as independent states, while the Hungarian-speaking people of Vojvodina expect protection against Slav dominance.
So far, the EU’s actions have left all these people disappointed. Do we not have anything to offer those countries in the western Balkans other than the invitation to form a common market in the territory of the former Yugoslavia and to adapt their government and their economy to our wishes without them being able to join before 2020? My group can muster little enthusiasm for this proposal.
We also recognise, however, that thanks to this text, it is possible to stress that the forthcoming referendum in Montenegro must be taken seriously and that the conflict about the use of the name Macedonia should be resolved quickly in sound consultation between Greece and its northern neighbour. What is also positive is that in Kosovo, a solution must be found in the short term which accommodates the needs of both the large Albanian majority and the Serbian and Roma minorities.
. Mr President, it is difficult to reconcile hyper-nationalism, also known as chauvinism, with EU membership, and that is of course equally true in the case of candidate countries. Sad to say, there is one candidate country pervaded by chauvinism: that country is Turkey, which is the subject of enough controversy already.
Against this current backdrop, I have two questions I would like to put to Commissioner Rehn. Is there any truth in the information, which I received from an expert last night, that the position of the Christian churches in Turkey has visibly deteriorated lately?
In light of this information, the assassination of the Italian priest, Andrea Santoro, on 5 February, in the port of Trabzon is not an isolated case. An identical murder was attempted very recently in the town of Mersin and direct threats are against churches via the telephone or even in newspaper columns. Incidentally, according to the Anglican vicar Ian Sherwood, who is active in Istanbul, the Turkish elite regards the spread of Christian literature in Turkish as intellectually unacceptable, if not potentially criminal. How, Commissioner, can that be reconciled with freedom of religion in Turkey? As far as I can gather, no progress whatsoever is being made with regard to this important item of the political criteria of Copenhagen.
I happened to hear last night that Trabzon is situated in what is called the valley of wolves. ‘Valley of the Wolves’ is also the title of an original Turkish film production which literally oozes chauvinism and is known to be radically anti-Christian, anti-Semitic, anti-American and anti-Kurdish. It is already a huge box-office hit in Turkey and has won euphoric acclaim from Prime Minister Erdogan’s immediate and the president of the Turkish Parliament.
I should like to ask the Commissioner whether he has taken Prime Minister Erdogan and Minister Gul to task over this Turkish chauvinism, which is completely incompatible with European values.
. (Mr President, it is very important that the report drafted by Mr Elmar Brok has today provided us with the opportunity to speak about enlargement.
We definitely need to strengthen the Neighbourhood Policy and we need a new, more serious relationship between the Union and the countries with which it shares its borders. Until now, the Neighbourhood Policy has not been sufficient as an instrument. This has been proved by the fact that during its implementation, the countries influenced by its scope experienced periods of crisis and destabilisation on a large scale.
New forms of cooperation as proposed in the report cannot, however, close the door to membership. We have to be aware today that either we offer countries on our eastern borders the prospect of membership or our appeals for democracy, market economy and respect for human rights will remain empty words. Unless they are offered at least the prospect of membership in the distant future, these countries will return to the sphere of Russian influence and all that this entails with regard to democracy and human rights.
However, in the very same report we see the development and strengthening of views on enlargement in terms of absorption capacity. This term was never clearly defined and today is nothing more than a clever-sounding excuse, a cheap explanation for backing out of the enlargement process. If absorption capacity is to be based on acceptance of the Constitutional Treaty, then one could have the impression that the authors of this text definitely want to close the door to everyone. The Treaty, in the version we know today, can never resurface.
Demanding that the European Commission defines the borders of the Union is a mistake. It will only bring embarrassing political discussions on the subject of geography and will definitely weaken the influence the Union has on the processes of democratisation, stabilisation and the strengthening of pro-western policy in neighbouring countries. This Parliament has often been at the forefront of the integration process. It has set far-reaching goals. Today, this same Parliament is proving to be the most conservative and passive of bodies. This begs the question: why?
Mr President, I should like to draw your attention to a few imperfections and contradictions in the report on Turkey. The report lists such a catalogue of fundamental problems that it is puzzling why people fail to draw the only logical conclusion, which is that it was a fatal mistake to start negotiations about Turkey’s accession to the European Union in the first place.
As Mr Belder explained in detail a moment ago, there are violations of the rights of national and religious minorities. Torture is still rife, and based on Article 301 of the criminal law among others, the free expression of opinion and freedom of the press cannot be guaranteed. Also, Turkey blatantly fails to meet its obligations in connection with the customs union. Cypriot ships and aircraft are still not admitted to Turkey’s territory.
Over the past weeks, we have also noticed tension escalating between the Turkish authorities and certain Kurdish groups. No one other than the second-in-command of Turkey’s army is being accused of having stage-managed a bomb attack with a view to blaming the Kurds. Some of the military see this indictment as a ploy directed by the government, which would like to destabilise the general in question on account of his attitude towards Muslim fundamentalism.
In some quarters, the possibility of a fresh military coup is even mooted, should the situation escalate any further.
It must be admitted that there seems little to look forward to, and that in a country that aspires to join the European Union in a few years’ time. We should, in fact, come clean and say that it is totally absurd. The report is right to remind us that the Copenhagen criteria include our own absorption capacity. On that basis alone, we should reverse the decision to open negotiations with Turkey.
– Mr President, Commissioner, Madam President-in-Office of the Council, speaking as chairperson of the delegation for South-Eastern Europe, let me say that I wholeheartedly endorse what Mr Brok’s report has to say about each individual country and what it demands of them. Each of them has its own particular problems and needs to be judged on the basis of its own achievements, and so it would be highly desirable for consideration to be given to Croatia’s accession at an early date. To do so would send an important message of stabilisation to the entire region, since Croatia's achievements in both the political and economic spheres are in no respect inferior to those of the next two accession countries.
Now, though, that we are coming to the close of the debate, I want to address an idea – one that is concealed in the Brok report, but more prominent in the public media. I refer to the allusions to changes in the enlargement strategy. The question is asked as to where the borders of the EU are, but nobody is answering it. Commissioner Rehn himself said earlier on that this is a question that has to be answered, and it is precisely this that has the public worried. My personal view is that the accessions of Bulgaria, Romania and the countries of the Western Balkans will mean that the EU will have reached its limits. For all the other countries, we have devised the new instrument of the Neighbourhood Policy and must get to grips with it. The rushed negotiations with Turkey have done what remained to be done to make our citizens insecure and disoriented.
For ten years we have been saying that there must be no enlargement without institutional reform of the EU, but the Council did not begin to do justice to that until after the last enlargement, and for that we were all punished by the results of the referendums in France and the Netherlands. But it would be fatal if we were, on that basis, to draw the conclusion that no further accessions must be allowed. We must waste no time in laying hold of the necessary instruments, for which, of course, the Constitutional Treaty makes provision, and use them to restore our capacity to welcome new members. If we do not want to jeopardise what has been up to now our great commitment to the Balkans, we must remain consistent and purposeful in continuing to bring these countries closer to the EU.
I very much welcome what both Commissioner Rehn and Mrs Plassnik have had to say on this subject. All these states were rightly promised accession to the EU subject to their fulfilling the criteria. That was and remains an important motor for change in the aftermath of the terrible conflicts in the former Yugoslavia and of Ever Hoxha’s dictatorship in Albania. It is apparent to any rational person who even casts a glance at a map that this region is in the middle of the EU. If it enjoys stability, then so do we. The 1990s saw us all experiencing and suffering the opposite of that, but I do fear – and I can tell the President-in-Office of the Council that the vagueness and imprecision of what was said in Salzburg gives me reason to – that certain Europeans are intent on leaving the South-East European states in the lurch a second time, and that is what we cannot allow to happen.
– Mr President, I welcome the change of perspective that is set out in Mr Brok’s report. Our debates can no longer be about our preference for one country rather than another; instead, we must, at last, face up to the question as to what sort of political system the European Union can actually afford if it is to become better able to take decisions and act on them. That is the fundamental issue on which all others depend.
It is for that reason that our next step must be to clarify terms that have not as yet been defined. The Copenhagen criteria make reference to the concept of ‘assimilation capacity’, while not, however, defining it. As I see it, it must involve at least the political and institutional arrangements set out in the Constitutional Treaty.
While I have listened attentively to what the Commissioner has said, he can correct me if I am wrong, but I have not heard him say anything about this. Inherent in the decision as to what is a criterion of capacity to assimilate is the potential source of dissent between us and the Commission. Among the important criteria are that the European Union should be funded in such a way as to have a viable future and its being accepted by the people who live in it. If we are to talk in terms of credibility, that credibility, and the criteria that can properly be applied to capacity to assimilate, require that it should not be possible for another country to accede for the foreseeable future once Bulgaria and Romania have done so. Credibility is about more than a promise to accept people at some unspecified time; it is also about specifying the conditions under which they can be accepted at all, and that means that we have to be more precise about such concepts as ‘enlargement perspective’ or ‘prospect of accession’.
We have to be very clear in our own minds that the belief that a country’s accession will resolve tensions and internal security problems is an erroneous one. Such tensions and problems must be resolved before accession negotiations start.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, the Brok report asks pertinent questions and provides answers, even though I do not agree with all of them. It also reflects the doubt felt by many in respect of further enlargement. That is why such great store is set by absorption capacity, which, if the report were to be approved without any amendments, would even be given a geographical dimension.
I share the view of most in my group that absorption capacity does not require any prior geographical demarcation in order to be fleshed out, since the Union’s demarcation will in the first instance be political – not that that will be easy, either. What matters most is that the EU should deliver on its promise of enlargement, certainly also with regard to the countries of the Western Balkans. Whilst the countries in question are still years removed from possible membership, the time has come to set down some firm agreements on this matter and even to put forward a time schedule. Needless to say, all the criteria, particularly the political ones, need to be met.
From what I gather, that is exactly what the President-in-Office of the Council said in her response. I take the view that vagueness about eventual membership and a fleshing out of the criteria will only delay the process, because this vagueness would be used as an excuse, from which nobody stands to benefit.
– Mr President, ladies and gentlemen, this report calls for the geographical boundaries of the European Union to be determined and its nature defined. Not only some Christian Democrats, but also some Social Democrats, are casting around for alternatives to membership of the European Union. I would like to remind the House that, a few years ago, political scientists and analysts could not imagine that the day would come when the Iron Curtain would no longer be there. But it has gone now, and in that we can rejoice. I appeal to the House to be cautious in predicting what the European Union will be like in twenty, thirty, or forty years’ time, when most of us will have long ceased from active involvement in politics. I believe that would become us well in view of the way in which most of us were wrong about what was going to happen in 1989.
The other thing I would like to say is that everyone has been talking about the need for the Ankara protocol to be implemented, and they are right to do so, but what also has to be said is that Turkey and Northern Cyprus are also in favour of a solution, and we have given undertakings. The old ‘’ maxim applies, and what that means is that the isolation of the northern part of the island, must, as the European Union has promised, be brought to an end.
What I have to say to Mr Brok is that I wish Helmut Kohl were not consigned to the history books, but might also, from time to time, again play a part in shaping the CDU’s policy on Europe.
– Mr President, my political group will not be voting in favour of the Brok report, mainly for the following reasons:
The report, especially point 10 with its deliberate obscurity, formulates a dual strategy. It leaves the back door wide open for accession prospects to turn into a formula for a special relationship, about which the German Christian Democrats are passionate. The point on Kosovo, with its hazy wording, reflects the doublespeak within the Union and the trend towards gradual disengagement from the clear requirements of UN resolution 1244.
My political group emphasises the demand for Turkey to implement the preconditions set with a specific timetable, starting with the faithful application, without infringements, of the Ankara Protocol.
Finally, my political group supports, among other things, Amendment 19 on a mutually acceptable resolution of the problem with the name of the FYROM and the revised Amendment 4 on Cyprus.
– Mr President, the first question we need to debate is, where does Europe end? We no longer know where Europe is: we have reached Diabakir and, if tomorrow the Americans tell us that Iraq needs to join Europe for reasons of equilibrium, shall we reach the Indian Ocean? That is the question. Who decides who will join Europe? Until recently we said no to Croatia. The prosecutor, Mrs Carla del Ponte, said no, Austria put on the pressure and Croatia is in. Is this the political will of Europe? Of course, it is not very smart to have to tell our friends the Turks that they must not insult the President of the European Parliament. It is not very smart for us to take them EUR 139 million in the occupied areas and for them to pelt the members of the European Parliament with eggs and stones. They need to change their attitude, not just one article in their constitution. They cannot have this special treatment. They cannot threaten a state of Europe with war, with a , while we talk about letting them in. Can they not recognise a government which has been recognised by the other 24? These are not logical formulations.
That brings me to the FYROM which, of course, is claiming a name. May I remind you that, when you applied to join the UN as the Germanic Republic of Austria, Germany – at that time vanquished Germany – vetoed it and you entered as Austria? May I remind you that the Bretons did not allow Great Britain to enter because they had Brittany and they joined as the United Kingdom? So why should you not support us, when we have a 3 000-year history with Macedonia?
Why do you not call a spade a spade? Why do we not have, at long last, an independent policy and have to follow the Americans' game of upsetting Russia and taking their satellites and opening up a front with Iran and so on? When at long last will Europe – and this is the question – decide that it is not the Americans' baby? We do not need prefects in order to develop our own initiatives.
Ladies and gentlemen, the enlargement of the European Union to date has without a doubt been a successful formula, since it has fostered reforms in many states by extending the area of peace, stability and the rule of law in Europe.
Further enlargement of the European Union is necessary, but we will have to find new mechanisms and ways which will lead the European Union out of the impasse of its current capacity to absorb new states. Certainly, by defining precise criteria the European Commission must develop this concept of absorption capacity. In addition to the possibility of full membership we also need to offer various forms of multilateral cooperation and partnership with countries which, at least in the short term, will not be able to join the European Union. Here I would like to express my full agreement with what Mr Brok said. This could be a way to draw in Turkey, Ukraine and the Balkans for example, and later on, other countries to the path of reform and European values.
(Mr President, it is a myth that, without further enlargement, the Union will be strong and competitive. Yet it is also a myth that the Union can extend its borders indefinitely, for example with Russia joining the EU.
Let us simply focus on priorities when it comes to enlargement. The countries of South-Eastern Europe should be in line after Romania and Bulgaria, which should accede to the European Union in 2007 and not 2008. After Croatia and Macedonia we should open another set of doors to Serbia, Bosnia and Herzegovina, Montenegro, Kosovo and Albania. This is the logical direction to follow. It is a question of strategic thinking and also of increasing security on the Old Continent. All in all, it will be beneficial from an economic point of view, as we will spend less on enlarging the Union by the next few Balkan states than on throwing money into the bottomless Balkan pre-accession coffers. The resolution of permanent conflicts in this part of Europe costs more than it would cost to have these states in Europe and thereby have them following the political and economic rules of play of the EU.
Let us not fear expanding the Union as a result of the accession of the next few states. I know that this fear has become what you might call ‘trendy’. It is particularly useful in election campaigns which are continuously taking place in various EU Member States. If our Union is to be more effective economically and is not to fall behind in relation to America and Asia, it should progressively abolish the division of Europe into two parts: Europe A, or in other words the European Union, and Europe B, meaning all that which is not part of the Union. History has also shown that a Union that expands is a Union that is more secure. An invitation to accession negotiations, even without the prospect of joining the Union in the near future, is like the starter’s flag that is raised at the start of a motor race. The drivers must have a goal to aim for; they must know where the finishing post lies. Then they may travel far, negotiating many turns and even overcoming engine failures. What is important, however, is to set the wheels of accession in motion.
Parliament’s motion for a resolution rightly highlights the fact that it is precisely this impulse that supported reforms in Turkey, Croatia and the Western Balkan states. Yes, enlargement is expensive, particularly in the short term, but it is a worthwhile investment in the long term.
Mr President, I welcome this generally positive report by Mr Brok. I welcome its boldness in recognising the fact that the western Balkans should be an integral part of the European Union in the future. I am convinced that we have to respect our commitments; we cannot close the doors to those countries that were offered a membership perspective or to those countries that deserve such a perspective in future in the light of the EU Treaty provisions.
Let us not, however, repeat our old mistakes. We have to be prepared for enlargement. First and foremost we have to provide the financing. We also have to prepare our citizens for the enlargement perspective by explaining the great benefits of it. We have to stop making past and future enlargement a scapegoat for our internal, mostly domestic, problems and inaction.
In preparing for enlargement, we have to be rigorous, we have to adhere to conditionality, we have to be sincere with our partners. Let us not, however, be overly dogmatic. It is perfectly possible to open the doors to Croatia without the Constitutional Treaty. It is enough to introduce the necessary adjustments in the Accession Treaty. Croatia should not be a victim or hostage of our problems with the Constitutional Treaty.
I welcome the report’s innovativeness and courage. We could discuss the idea of intermediate steps towards reaching accession provided they were not permanent – intermediate steps, yes, but not as a substitute for membership. Various considerations should not be used as an alibi for inaction or for closing the doors to countries that will one day merit membership, such as Ukraine. The Union’s borders are already defined by the EU Treaty, which provides that ‘any European state which respects the principles ...’, etc.
Finally, let me repeat: enlargement is one of the most successful of the Union’s policies and therefore we should make good use of its potential to build a strong, secure and influential Union, faithful to its values of solidarity, democracy and openness.
Mr President, I would like to highlight the particular responsibility the European Union has for creating a community of countries, nations and citizens on the European continent that is based on peace, liberal democracy, human rights, market economy and the rule of law.
However, today we face the question of whether the European Union is capable of further enlargement and of really opening up while also facing the problem of how to define the character of the European Union, including its geographic borders.
Absorption capacity is currently complicated by the impasse in the ratification process of the Treaty establishing a Constitution for Europe and by the obstacles on the path to the deeper political and strategic integration of the 25 Member States of the European Union. At the same time, over the next few years, the institutions of the European Union have to implement enlargement strategies that are based on strictly defined terms that take into account the European Union’s obligations towards Turkey, Croatia and all the Western Balkan states. The European Union should also elaborate a long-term European perspective in relation to Eastern European countries, and Ukraine in particular.
– Mr President, ladies and gentlemen, when discussing enlargement, we are, in essence, discussing our understanding of the European Union. Do we think of it as a means to an end or as a political entity in itself? Do we want a free-trade OSCE to stabilise a problematic neighbourhood, or do we want a political union empowered to act on the basis of its own laws? The Brok report is a good thing, in that it really does change the perspective in favour of the second option.
It is said of us politicians in general that we are incapable of giving praise, but the SPD’s Mr Kuhne has just spoken on the basis of an outstanding document that the German Social Democrats have adopted, and the absolutely marvellous thing about it is that it defines where the SPD stands on enlargement.
It is indeed the case that, as regards Bulgaria and Romania, the decisions have been taken, but we have to consider the possibility of treating them separately if their performance so warrants. It is not the means that are crucial, but the ends. It is quite possible that negotiations with Turkey will produce an outcome other than full membership, and here comes a key sentence: ‘We will no longer go along with the progressive softening-up of the accession criteria,’ say the German Social Democrats, and we German Free Democrats agree with them one hundred per cent.
Assimilation capacity is also defined; here, the main problem is that the European Union’s capacity to assimilate the new members is in part dependent on the agreement in principle of the people in the Member States. I see that as quite crucial if we want to carry the public with us. If we want them to remain good and faithful citizens of the European Union, we will have to take their wishes into account.
Mr President, I very much appreciate the references in Mr Brok’s report to the need to respect fundamental rights and freedoms, notably the rights of minorities in Turkey, Croatia and the western Balkan countries.
When debating the Turkish application to join the Union, I urged the Commission not to repeat the mistakes that were made in the case of the accession of my country, Latvia, in not using this process to promote the rights of minorities. The European Free Alliance Group has called upon the European institutions to urge the Turkish Government to improve its policy on ethnic, religious and linguistic minorities. Unfortunately, we do not see any progress here and, in particular, innocent citizens are still being killed in Kurdistan. Two weeks ago the parents of Derwich Ferho, the prominent human rights defender and President of the Kurdish Institute based in Brussels, were killed. Indications suggest that Turkish special forces were involved. I am for further enlargement, but I am for enlargement based strictly on the Copenhagen criteria.
– Mr President, as far as paragraph 29 of the report is concerned, the Council decision to block financial aid to the Turkish Cypriots was a development in the right direction and for that I should like to thank the minister.
As far as the question of trade is concerned, it can still be addressed within the framework of the recent agreement on discussions of a package of confidence-building measures. In their joint statement after their meeting in Paris, the UN Secretary General and President Papadopoulos stated, among other things, that it would be beneficial for all concerned and would greatly improve the atmosphere for further talks if progress could be achieved on further disengagement of forces and demilitarisation on the Island, on the complete de-mining of Cyprus and on the issue of Famagusta.
In particular, progress on the issue of Famagusta might also result in progress on the question of trade. We are all aware of the relevant proposal by the government of Cyprus, whereby the return of Famagusta to its legal residents and the re-opening of the port of Famagusta could resolve the question of trade from and to the occupied areas. Unfortunately, however, Turkey and the Turkish-Cypriot leadership have not yet taken a position on this specific issue.
Mr President, first our misguided rapporteur welcomes the fact that the Commission strategy paper ‘advocates an outward-looking Union’. He does not really mean an outward-looking Union; what he means is an expansive Union and not, apparently, a period of reflection following the Dutch and the French referendums – not at all! They were saying ‘no’, particularly to Turkey. All we are getting here is more centralisation at the same time as more expansion to make an unworkable whole, and this in the very week that Germany has been told to get its economic house in order! Far from sending shiploads of money to Eastern Europe, they would do better to make sure that the prosperity of Europe as a whole is not compromised.
It is fashionable at this time to pretend there is a long queue of countries wanting to join this place. The fact is that the Balkan countries have just left one bossy, bureaucratic, corrupt organisation called Yugoslavia, and do not wish to join an organisation with similar characteristics merely for the benefit of their health. The truth is that they want money. They want yet more money. What they should not be doing in the Balkan countries is trading their sovereignty as though it was a commodity, for that way lies great disappointment. I fear a great deal of disappointment lies ahead for them.
– Mr President, members of the Socialist Group in the European Parliament, in particular those from Germany and Austria, congratulations! Rather than doing as you used to do, and using populism as a club – the term is your own – with which to beat your former party leaders or leading candidates, you have now hit yourselves over the head with it. People are waking up to what the voters are saying, waking up to the real economic figures, and, it is to be hoped, coming to some sort of insight. The debates that your group has been having for years on end have now brought forth a document with which we can actually do something.
Well done, Mr Kuhne! Change of perspective, prospects for accession, capacity to assimilate – that is precisely what it is all about. There is cause for hope there, for what you are arguing for is capable of gaining majority support not only among your own voters, but right across Europe too. With a proper perspective, things can move forward, but they certainly cannot if we carry on beating about the bush in the way we have been.
Mr President, enlargements have been beneficial to the European Union; not only the people of the newly admitted countries, but also, certainly, those in the others too, have done well out of them.
The predominant feeling in my country during the referendum was one of fear of being inundated by Polish plumbers. Reality is different: since the most recent enlargement by those countries, the Netherlands has earned EUR 2 billion annually. It is precisely those people who have always advocated this enlargement that have to communicate this very information on enlargement, while at the same time keeping an eye on the balance between enlarging and deepening, for this balance is lopsided at present. The Treaty of Nice was not really good enough for 25, and it will certainly not be enough when another two countries, namely Romania and Bulgaria, join us shortly. I think it would be good for us to commit ourselves to putting our own house in order first with a new treaty before we accept two more countries. We should commit to this off our own bat.
Secondly, I think it important that countries on the edge should not wait for the European Union to finish its homework before they can start the deepening process with a kind of partnership. If they wish to become true members, and Europe appears to be able to cope, moving closer towards membership could then be the next step for them.
This report does not in any way detract from the rights of candidate countries that have this status at the moment, and I should like to make this quite clear. This credibility, however, must also go hand in hand with us attaching credibility to the criteria. This means, and Mrs Plassnik is right in saying, that Turkey must monitor the free expression of opinion, not only for the sake of this one author, but also for others, that freedom of religion must be guaranteed and also that we make progress where Cyprus is concerned.
We welcome the Age Package Deal, but it would be brilliant – and I hope the Commissioner is taking note of this – if Turkey could be persuaded to ratify and implement the protocol. How do you intend to achieve this clarity, Commissioner? For once that is done, much progress will also be made in relation to Cyprus itself. From that point of view, I am completely behind Amendment 4, in which we in this House spell out once again that we want to do our duty for the sake of the people in the south, but certainly also for those in the north of the island.
Mr President, enlargement is Europe’s greatest success story which has and will spread stability, security, prosperity and democracy across our continent. However, when majority opinion in seven Member States, including my own, opposes future enlargement, it is time to make the case to the public and confront those who seek to block progress; to reject those who even in this resolution seek to use language like ‘operational possibilities’ or ‘redrawing borders’ to undermine Europe’s existing commitments; to confront those like the British Conservatives who say that Europe has to choose between widening and deepening – we do not; to confront the far right who deliberately stoke fears that new migration threatens people’s jobs and livelihoods, when the evidence is just the opposite; to expose those who, even in this resolution again, welcome progress in Croatia, but not the very same progress in Turkey; to recognise that majority Muslim populations in Macedonia, Bosnia and Albania share a European destiny too; and to underline that a pause for reflection on the Constitutional Treaty cannot be an excuse to put a full stop on new enlargement.
– Mr President, regional integration in the West Balkans is a crucial element in the enlargement strategy of the Commission. This endeavour is right, because it encourages cooperation and taking responsibility, and it also brings economic advantages.
It is not right, however, to force an economic or political unity that is not wanted by those affected, or is not viable in itself. It would be much more effective to enlarge the already existing CEFTA, as proposed by the Croatian Government, because it has already proved to be a successful and good cooperation, and this is where the Balkan States should be included.
The true guarantee of stability in the West Balkans is the authentic promise of European integration. In this respect, it is extremely worrying that on the basis of the proposal of the Council, affected countries will not receive adequate financial support in the future, and they will have less support next year and in the following years than they have had so far. And this casts doubts on the credibility of the entire accession process. Therefore, we want to see a considerable increase in available funds.
Thirdly: when assessing each country, we must consider their individual achievements, and en bloc or collective assessments of any kind cannot be accepted, because these countries must show their maturity individually.
Croatia has done a great deal in order to become a Member State of the European Union as soon as possible. We must recognise these efforts, because Croatia deserves to conclude the negotiations successfully, as soon as possible.
– First of all, I would like to thank Mr Brok for his very constructive and logical report. I am sure that if the European Union was able to formulate its position on all matters in this way, it would certainly be better supported and understood by its citizens. I would like to speak about the section of the report which talks about Turkey. I entirely agree that the European Union's expansion strategy has undoubtedly encouraged democratic, political and other reforms in Turkey and the other states mentioned in the resolution. However, it is equally important to note that, and I quote, ‘while a political transition process is still underway in Turkey, in 2005 the pace of reforms has slowed and the implementation of reforms remains uneven’. This is the exact reply I received yesterday from Commissioner Rehn to my verbal question on the implementation of the European Parliament's resolution on the start of negotiations with Turkey. This is also indicated in the draft resolution we have debated today, that is, that the pace of reforms in Turkey in 2005 was not only insufficient, but it actually has slowed down. This may be interpreted as Turkey's unpreparedness to carry out reforms which would bring it closer to the European Union, or perhaps even as an unwillingness to commit itself to the elementary obligations of possible membership.
I also share the regret expressed in Mr Brok's report and in the resolution over the unilateral declaration made by Turkey when signing the Additional Protocol to the Ankara Agreement. I believe that it is necessary to remind Turkey that recognition of all European Union Member States is an indispensable component of the accession process.
True, what I am about to say is not in the report, but I am sure that the acts of genocide committed against the Armenian nation 90 years ago should be recognised by Turkey at the highest level, as this more than any other action would bear testimony to the fact that Turkey's position, even regarding these painful events of the past, is in tune with the spirit of the Copenhagen criteria.
Mr President, the Brok report does not define anything concrete in respect of ethnic minorities. The European Union often uses double or even triple standards when it requires and expects something completely different from two candidate states, while it hardly ever calls to account its own Member States in matters regarding ethnic minorities.
Following an armed insurrection, Albanians living in Macedonia were given administrative and even territorial autonomy of the widest extent, while in the case of Romania, the European Union does not press for territorial autonomy for the almost one million Hungarians living in Székely Land. The European Union promises independence to Kosovo, but for Vojvodina, it does not even recommend the autonomy that had been stripped away by Milosevic.
Please support the Hungarian amendment proposals aimed at the preservation of the multi-ethnic character of Vojvodina, the protection of minorities and the widening of provincial autonomy. Commissioner Olli Rehn knows very well that there is no solution without autonomy for Swedish-speaking Finns in Finland, and there cannot be a solution in the Balkans or for the Kurds living in Turkey, either.
– Mr President, we need to be particularly honest and accept that the enlargement strategy is not the reason for the current institutional crisis in the European Union. However, as a strategic objective, enlargement can be the scapegoat for collective European impasses and that, in my opinion, should be avoided. Within this framework, the message sent by the Austrian Presidency and the meeting of Ministers of Foreign Affairs in Salzburg on the final objective of the integration of the countries of the Western Balkans into the European Union is indeed especially important. We are saying yes to the integration of the countries and no to special relationships.
From this side, the Commission should speed up the submission of its proposal for the granting of entry visas to the citizens of the Balkan countries. The question is deeply political, not bureaucratic. The doublespeak in the European Union on Kosovo is causing concern. The absence of a joint EU policy will have negative consequences.
Finally, as far as Cyprus is concerned, I believe that the time has come for political initiatives to be taken to create necessary political and social osmosis at the level of civil society between the Greek Cypriots and the Turkish Cypriots. The role of catalyst belongs to the European Union.
Ladies and gentlemen, rapporteur Mr Brok has done thorough work in showing the countries of the western Balkans the path to the European Union.
It is my duty as leader of the Moldova delegation, however, to remind us all of the fact that there are two countries even closer to the heart of Europe which need the promise of European Union membership just as much as the Balkan countries and Turkey.
The European Parliament has clearly expressed its support for the aspirations of Ukraine and Moldova to become candidates for membership of the European Union. Moldova has been making a huge effort for two years.
Ukraine has also recently shown that it wishes to become a European country. I sensed that very clearly when I visited Ukraine last week.
I am disappointed, however, with the excessive emphasis placed on the fourth Copenhagen criterion in the report. At the same time, I agree with Elmar Brok that the European Commission should define the nature of accession capacity as soon as possible. This should not be a vague excuse for rejecting countries wishing to accede to the European Union.
Since the Thessaloniki Summit in 2003, our union has been reformed. This is the success story of those countries that fulfilled the Copenhagen criteria. Potential candidate countries must in future also be evaluated on the basis of transparent criteria.
Expansion must continue, because Europe needs stability in the same way it needs air.
.  Mr President, I am grateful for this exciting and certainly tense debate, which the Council, too, will regard as important.
Ladies and gentlemen, I am from a country that, according to all the figures and data available, benefited very considerably from the last enlargement, yet, even so, the popular view of both the European Union itself and its enlargement is a very critical one, so let me make a few personal observations on the subject.
There will be no Europe without frontiers; yet Europe was always a political project. That is why neither geographers nor historians nor rulers will be any use to us in the political decisions that we have to take; what will decide the issues will be the common will of those who share in this community of values and laws, namely us and – as is the norm in democracies – the people themselves. Where, then, do we stand now? Looked at objectively, 3 October last year saw the taking of political decisions with far-reaching implications; what is ahead of us now – ‘us’ being the Council and the Commission with our partners around the world – is a period of quietly working on the issues.
Let me just make three more comments on the geographical issues in the Balkans: what is this, in essence, all about? What are we working on? I believe we are working on Europe as a peace project, on its reunification, on the overcoming of the East/West divide, on doing away with the division created by Communism. It is intolerable that the Balkans should end up in some European no man's land; we must again spell out where we see the added value for ourselves, for our own people, and for the peoples of the Balkans an added value made up of the rule of law, of security and of economic opportunity.
If I may turn to Turkey, to which many Members made reference, in the currently ongoing process, the Commission and the Council are addressing not only the progress Turkey has made with its reform process, but also, and quite specifically and directly, what remains to be done in such areas as religious freedom and the free expression of opinion. We did this in our troika meeting.
Let me say something about Ukraine. Commissioner Ferrero-Waldner and I were recently on a troika mission in Ukraine together, and I can give you the same message that I gave there: it is that Europe, the European Union, would like to see a stable, self-confident and successful Ukraine, but, above all, a Ukraine that faces up to the task of transformation and tackles it with determination. The European Neighbourhood Policy and the action plan that is about to be reviewed for the first time during the Austrian Presidency provide us with a good and appropriate array of instruments. There is also considerable potential for such things as a deeper agreement that might well include a broad-based free trade agreement.
. Mr President, I should like to begin by imparting to you some breaking news: the decisions of late 2005 have created a solid political framework for our enlargement policy for 2006 to 2010, and in some cases even further. For instance, the accession negotiations with Turkey are likely to take 10 to 15 years. I do not expect anyone seriously to question our existing commitments in South-East Europe because it is really a matter of our own security and stability that we can enhance peace, democracy and increase prosperity in that very sensitive area.
We now have a consolidated and sufficiently demanding enlargement agenda. The enlargement train is no bullet train, no TGV, no Eurostar; it is a normal train or, in some cases, even a local train, but, most importantly, this train is moving, it is in the process and is thereby transforming the countries that are in the immediate neighbourhood of the European Union.
Concerning the borders of Europe, the Commission works on the basis of Article 49 of the Treaty on European Union, which states that any European country that respects and applies the European values of democracy, human rights, the rule of law and fundamental freedoms may apply for membership of the Union. That does not mean that every European country must apply or that the EU must accept every country, but at the same time it means that it is not sensible to close the door forever by drawing a line across the map to define Europe once and for all, which would seriously damage our possibilities of having a beneficial influence and strategic leverage in our immediate neighbourhood.
Meanwhile, although no final borders of the Union have yet been determined, the EU is developing other forms of partnership and cooperation with our neighbouring countries, for instance in the form of the European Neighbourhood Policy, which can be further developed and upgraded.
A few comments and points have been made concerning absorption capacity. I would like to give a very brief historical overview. That concept was first explicitly mentioned in Copenhagen in 1993 when the European Council stated that the Union’s capacity to absorb new members, while maintaining the momentum of European integration, is also an important consideration in the general interests of both the Union and the candidate countries. That concept and its consequences have been examined regularly by the Commission.
In its Agenda 2000 – and I am happy to refer to that because I was a member of the Steering Group for Agenda 2000, which was adopted in 1997 – the Commission examined the impact of the accession of central and eastern European countries from two angles: its impact on EU policies such as agriculture or regional policy, and its budgetary consequences. As a result, this work led to the setting of critical parameters in the negotiations that followed, in the decisions of March 1999 at the Berlin Summit and in 2003, when the countries of eastern and central Europe were allowed to join the European Union. This facilitated the accession of EU-10 and, by those means, we successfully combined our historic mission of reunifying the European continent and taking care of the practical considerations, which are also of concern to our citizens today.
Later on, we examined that concept during the accession negotiations, in some chapters in particular, such as that on the free movement of persons and the financial chapters, and more recently the Commission also examined that concept in our 2004 Issues Paper on questions arising from the Turkish accession perspective.
I would recommend this paper of October 2004 to all Members of the European Parliament. It is still worth reading and outlines very well the broad consequences of possible Turkish accession to the Union if, one day, Turkey meets all the conditions for accession.
Thus, the upsurge in capacity is an important concept, and it has also been referred to in the negotiating frameworks for Turkey and Croatia. I can assure you that we bear this in mind throughout the negotiations, and it is also a leading concept in our strategy document of last November. We base our work on that concept and it is a very important consideration.
Finally, referring to what Mr Eurlings said about deepening and widening, I belong to the camp that thinks that the deepening of political integration is indispensable in order to make the European Union more effective and democratic. We must make the Union function better, and that was and is the purpose of the Constitutional Treaty. Therefore, we need a constitutional debate and, in time – sooner rather than later – we need to decide on how we reform our structures so that they are more effective and democratic and so that the European Union can have more clout in external relations, in Common Foreign and Security Policy and in preserving the security of its own citizens against international crime and terrorism.
That must be done in the near future, not in the distant future – not in 10 to 15 years, for instance, when Turkey might be able to join – for the sake of Europe, and we need it already for the European Union of 25 or 27 Member States. Therefore, rather than talk about absorption capacity, I would prefer to talk about the functioning capacity of the current European Union to ensure that we serve our citizens better in terms of both policies and institutions.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
– Mr Brok’s report is comprehensive and complete in terms of the current state of enlargement, and takes account of countries that are undoubtedly making genuine efforts to meet the political and economic goals requested for accession to the European Union.
In particular, we agree with the invitation to Croatia to ‘resolve on-going bilateral issues, particularly […] property related ones’, but regret to note that no reference is made to problems concerning changes to that country’s law in relation to access to the property market by Community citizens, specifically Italians and exiles from Giulia and Dalmatia. No EU citizen can be prevented from taking up residence in a Member State and having access to the property market.
To justify the ban by application of the principle of reciprocity is not sufficient to show that Croatia meets all the requirements to be eligible to join the EU in the future. Mindful of its failure to comply with a principle of freedom now accepted by all Member States, and although we are voting in favour of the report, we would request that Croatia be requested to remedy this serious breach which, if it continued, would make it impossible for us to support its accession.
The next item is the Council and Commission statements on mergers in the internal market.
– Mr President, ladies and gentlemen, this is a debate that will naturally be dominated largely by the Commissioner’s speech. I can imagine that the Members present will be particularly interested in hearing what the Commission has to say. I shall therefore confine myself to just a few remarks on behalf of the Council, as we are convinced that, in applying the new provisions and the EU competition rules, the Commission is showing great responsibility towards achieving the objectives of competition policy in line with the Lisbon Strategy.
The sector studies that the Commission is already preparing and wishes to carry out in further depth form a crucial basis for this, and the issue of market definition is also significant in this regard. It is important to bear in mind that the medium- and long-term aspects should also be taken into consideration when making decisions on mergers.
The economy is not static but dynamic, and so enterprises are faced with the daily challenge of arming themselves for the future and remaining competitive. There are more than 23 million enterprises in the EU as a whole; every day sees the establishment of new enterprises and the closure of others.
Following on from the debate that we held this morning, it should be pointed out once more that 99% of enterprises are small and medium-sized enterprises, which between them account for 80% of employment. Competitiveness also has a considerable impact on the labour market, therefore, and presupposes effective competition. There must be no distortion of competition in the internal market: that is one of the essential bases for the success of the European economy.
Completion of the internal market and of economic and monetary union, EU enlargement, and the reduction of the barriers to international trade and to investment will lead to even greater reorganisation of enterprises, including in the form of concentrations. Reorganisation such as this is welcome in so far as it meets the requirements of dynamic competition and is likely to increase the competitiveness of European industry by improving conditions for economic growth and by raising the standard of living in the Community. This is perfectly in line with the Lisbon objectives that have been discussed today.
The present issue is currently being discussed in the light of the current examples of concentrations in the energy field, in particular. Particularly important to the public and consumers in this regard are trends in prices, which are negatively influenced by a lack of competition, and considerations of job preservation.
Consumers can easily imagine that the only way of preventing unjustified price increases is through sufficient competition. It also holds true, however, that jobs can only be safeguarded in the long term if enterprises are competitive. In this connection, we should actively pursue a pan-European competition policy in the context of the four fundamental freedoms.
Another important task of competition policy is ensuring that instances of reorganisation and concentration cannot result in permanent damage to competition. That is why, as you know, Community law comprises provisions regarding concentrations that could distort competition either throughout or in a large part of the common market.
To reiterate: we are convinced that the Commission will take the right action and proceed responsibly. The rule of law and thus the predictability of decisions is also particularly essential to the success of Europe as a business location. To this end, the work on the more economic-based approach will have to be carried out in even greater depth. If, following an evaluation phase, it becomes clear that the legal framework for mergers needs to be supplemented in this regard, the Council will address this issue, too.
It is also clear that it is not possible to cast all eventualities in regulatory frameworks; instead, a certain level of abstraction is necessary. The Council Presidency also assumes that, when making its now-imminent decisions, the Commission will exercise its judgment on such issues as market definition and the determination of efficiency with the utmost care.
. Mr President, Europe thrives on breaking down barriers between Member States, not on erecting them. Open and competitive markets are key drivers for growth and jobs in Europe. Companies that are successful players in the European market are also well placed to compete globally.
The Commission will always look with concern at any attempt by national governments, directly or indirectly, to interfere unduly in the process of cross-border corporate restructuring in Europe. The Treaty enshrines the principle that there should be no unjustified impediment to the fundamental freedoms it establishes – in particular the free movement of capital – or to the right of establishment within it. Fundamental to these rights is the freedom for companies to re-structure, including by change of ownership.
To deny this possibility to companies as a matter of principle or by failing to implement correctly the provisions of the EC sectoral legislation introducing competition in the markets – such as energy, telecoms and financial services – would amount to a serious restriction of their ability to adapt to the challenges presented by the integration of markets in the EU, to the rapid advances in technology which many industries are experiencing, and generally to the evolving dynamics of doing business in the Europe of today.
European industry is rising to these challenges, including by the appearance of an increasing number of cross-border European businesses. Whilst the effects of individual mergers must be assessed on a case-by-case basis in accordance with the relevant competition rules, mergers between companies based in different Member States are likely to increase competition in the Member State concerned, thereby contributing to the realisation of concrete benefits for European consumers in the form of lower prices and wider choice. Take the energy sector as an example. The Green Paper published by the Commission last week was very clear. Sustainable, competitive and secure energy will not be achieved without open and competitive energy markets, based on competition between companies looking to become Europe-wide competitors rather than dominant national players. Open markets will strengthen Europe and allow it to tackle its problems. At the same time, the process of cross-border corporate restructuring enhances the competitiveness of European businesses by equipping it to succeed in global markets.
Any interference in this process by national governments which is not justified by legitimate interest as provided for in the Treaties, secondary legislation or jurisprudence, risks being seriously damaging to Europe’s prospects of benefiting from the opportunities presented by market integration and globalisation.
The Commission, as you know, has two principal legal instruments at its disposal – the single market rules in the EC Treaty and Article 21 of the EC Merger Regulation – for addressing undue interference by national authorities in relation to corporate restructuring. It has the duty to enforce these rules accordingly wherever appropriate.
As guardian of the EC Treaty, and as the institution responsible for merger control on competition grounds at the European level, the Commission is determined to guarantee that companies can effectively benefit from the advantages of the EU’s internal market. That is why enforcement of these provisions is, and will remain, one of the Commission’s central priorities.
. – Mr President, ladies and gentlemen, the internal market is being tested; in the field of energy, in particular, it could even be said to be at risk. The promotion of national champions results in national monopolies, which means that there is no competition, and this also means that there is no more competition in the European internal market. This scenario is bad for consumers.
European energy enterprises face the additional problem that, if they are not competing in Europe, they will also no longer be internationally competitive in future. That, too, aggravates the situation in Europe. Incidentally, it also aggravates the situation for all other enterprises, as they have to pay the high energy prices and thus also lose out in terms of international competitiveness.
Although I explicitly support the efforts of the Commission and, in particular, the Commissioner on this issue, I believe that the Commission’s options are simply limited. The Commission is trying to present instruments of competition law, but the famous two-thirds rule in mergers law almost always applies in the field of energy, in particular – and, as a result, the Commission’s scope for intervention is minimal.
I am aware that Commissioner Kroes is considering changing this, but to do so would require unanimity within the Council, and I do not believe that such unanimity will be possible in the present situation. That is why it is vital that the Council, too, concern itself with this problem. Governments can be expected to abide by the spirit as well as the letter of the Treaties and of European law. Ultimately, the fact is that we want to see an internal market in the field of energy enterprises, in particular. That is why I expect the Council to become involved with this issue.
I should like to make one comment on takeovers law: newspaper reports in the past few days have alleged that European takeovers law is promoting this development. I consider that inappropriate. Member States can be expected to transpose takeovers law, but this is a case of relations between enterprises; it has nothing to do with the exertion of political influence. The exertion of political influence is not covered by decisions under takeovers law at European level, and should be avoided and prevented. It is vital that this issue be put openly on the table in the Council and that an appeal be made to all those responsible within the Council.
. Mr President, imagine that next weekend President Barroso called a press conference to announce the merger of Euronet, Deutsche Börse and the London Stock Exchange. A dream scenario or a nightmare? I tend to say neither, but simply note that it is rather improbable that would happen.
The message of my group, nevertheless, is that President Barroso, the Commissioner and their colleagues should not be caught napping in the situation we now find ourselves in, with the mergers, acquisitions and developments we see in the financial markets, energy and other sectors – sectors that are all very important for the European economy.
We Social Democrats still believe that the state has a role to play in the economy as a facilitator, as a regulator and as a defender of the public interest. I do not say that we politicians should take the leading role and be the stars at press conferences, but we should play a role in silent diplomacy and in creating the conditions in a dialogue with companies; we should not only commence with what has happened but also anticipate what will happen.
That is why I do not like your approach, Commissioner, which is only negative and seeks to prevent authorities from interfering in what is happening with companies. I think there should be a proactive approach and I shall mention three questions on which we should have a thorough debate in Europe.
The first is industrial policy. I was very happy with some of Commissioner Verheugen’s remarks this morning, which were made more from the perspective of industrial policy.
The second – which was also mentioned by Mr Lehne – concerns what is happening in takeovers and the way we organise this. We need a debate there, not only on shareholder democracy, which the and are preaching, but on other aspects too.
The third is the European approach versus the national approach.
. – Mr President, ladies and gentlemen, we are really facing a situation of great importance for Europe: the Member States are still attached to the perception of a national dimension still viewed as predominant in all circumstances, while we are forgetting that a change of dimension has occurred and that we must move consciously towards a continental dimension, aware that we are moving in that direction and also knowing how to manage it.
That is why I fail to understand the problems being raised, for instance, in relation to bank mergers in Poland; in Italy, we accepted a takeover offor precisely that reason. I detect a conflict of interest behind these problems, because very often these are companies that are wholly-owned, or at least majority-owned by the State.
It is a conflict of interest between the immediate political interest and the long-term interest, not only of consumers, but also of the overall efficiency of the European system. This also happened in the case of and , where a serious conflict of interest emerged between the need to rationalise our companies in order to equip them to compete on a global level and the need to avoid them being embarrassed in the very short term.
I also ask that the competitive framework be organised; this is something we also discussed this morning with Commissioner Kroes, whom I thank for her readiness to act on energy competition. We need to create electricity networks, gas and electricity on a completely European level. This is our mission and I urge quick action to achieve it.
. Mr President, I fully understand the anger of Italy and Spain at what I would call German-French energy imperialism in Europe. It is the German and French economies that pay the highest price for it. Austria has electricity and gas prices that are 20% lower than those in Germany because it has lower grid costs and because it has more competition in its market than the German market has.
The answer to what has happened over the past weeks, Mrs Kroes and Mr Barroso, is not European champions. European energy champions would squeeze out even more money from our major industry and consumers, and from us as citizens, and pass it on to the shareholders. So the only answer is to have competitive markets, which have to be enforced by strong and independent regulators, strong competition authorities and full ownership unbundling.
. –Mr President, ladies and gentlemen, we have always said that energy and Europe did not need a laissez-faire approach, but rather valid policies on which a consensus existed. The proof of this is what is happening now: Europe is finding it extremely difficult to develop an innovative energy policy commensurate with the problems raised by the Kyoto Protocol and the needs of a new and different kind of development.
The world is experiencing tragic wars for control of oil resources, and this conflict is now moving into Europe: obviously the solution is not protectionism, but instead a fairer use of available energy and the promotion of energy savings and renewable sources. I reiterate our firm opposition to dangerous sources such as nuclear power.
We need to introduce economic and social models that are not ‘energivorous’, and emphasise cooperation with other continents; as we can see, this is quite different from becoming involved in trade wars that have nothing to do with our future. To reduce everything to goods and trade is a serious error. Neither laissez-faire nor protectionism, but a diverse and shared energy policy and one of solidarity for Europe and the world – that must be our role.
. (Mr President, I would like to speak on the subject of the merger of two banking groups: and . It is a subject that has caused a great deal of controversy in Poland.
In 1999 acquired a majority share in , one of the largest Polish banks. It was, as it turned out, a very profitable decision. Seven years on, the value of the shares has increased fourfold. When buying the Polish bank, the Italians had to agree, however, that they would not invest any capital in any company in competition with that bank in Poland. The acquisition of and, by that token, also of another Polish bank, , is therefore a clear breach of the privatisation agreement. The Polish authorities are therefore obliged to block this merger and to enforce the terms of the agreement.
It is worth pointing out that this dispute is by no means about the Polish Government seeking to prevent a foreign entity gaining control of a national company, as has been the case recently in France, Spain or Italy. Accusations of protectionism levelled at the Polish Government are therefore completely unfounded in this case. We should also remember that, while the European Commission has control over mergers at a Community level, obligations relating to agreements and the control over banks remain the competencies of national governments.
I therefore hope that the European Commission will take these arguments into consideration and that Poland will cease to be on the receiving end of a barrage of threats related to this subject.
– Mr President, ladies and gentlemen, the unification of markets is a fundamental aim of the Union, but it is also more than that: the market is one of the pillars on which the whole process of European integration was – and is – based.
A true market requires, firstly, that capital should be able to circulate freely and be invested where it earns the best return; secondly, it requires companies to have a cross-border dimension and the ability to set up wherever the interests of their competitiveness dictate, through the medium of mergers and acquisitions, which may even be hostile. The market does not tolerate the abuse of a dominant position that prevents free competition. An open market and one that operates smoothly is crucial for European competitiveness in international markets.
Protectionism causes the opposite effect, as we have seen in recent months; states blocking cross-border takeovers, mergers or acquisitions to protect strategic national interests. Protectionism really serves to defend weak and inefficient companies, or to create national champions artificially. The damage caused is significant for clients unable to obtain goods and services at the best prices, and is a serious matter for a society forced to bear the costs of uncompetitive companies. Moreover, protectionism is inherently incapable of guaranteeing workers safe and sustainable employment prospects. Protectionism means putting Europe into reverse.
To operate properly, the market must be efficient and avoid distortions. Everyone must play by the rules: we cannot accept unfair competition from those States and companies that, on the one hand, protect themselves, and, on the other, exploit the virtuous openness displayed by others.
This is why we are asking the European Commission to take firm action to ensure freedom of movement for capital and unfettered competition. We are therefore pleased to hear the comments of Mrs Kroes here in Parliament. To have the courage to take that decision means really being a serious European: competitiveness, growth and the well being of citizens, based on an integrated market, are vital to prepare the ground for the birth of the European Constitution.
Mr President, Commissioner, you want the market to operate properly. You must therefore renounce this frenzied liberalism that you are proposing to us and that clearly does not achieve its objectives. What we need is a mergers strategy that works, certainly, but one that also comes with a well-regulated industrial policy strategy and with business strategies that respect objectives relating to the environment and social standards.
I believe that the President-in-Office of the Council was right to say that it is also necessary to include medium- and long-term objectives, which an unfettered liberalism cannot fulfil. Furthermore, if we want the takeover bid directive to work properly, the Member Sates will have a great responsibility. We will have to also perhaps provide for its review – this is included in the text - so that the power of shareholders is not that kind of blind power that, without taking account of any interest, or the State in question, or the industrial strategy in force, or the interests of the employees, could destroy companies that, over the years, have accumulated a know-how and a business strategy that could also contribute towards a European industrial policy.
Mr President, ladies and gentlemen, we find ourselves faced with two possible mergers. The first, between and , is undesirable, because it creates an energy monopoly in the Belgian gas and electricity sector and further closes off the French market to competitors. The second merger, however, between and , could give rise to a diversification of the French and Belgian energy market.
The principle of reciprocity in relations between European countries in the energy sector seems essential for a European energy market that benefits the consumer, and for a common European policy in the energy sector.
In Italy, ample space has been given to energy companies from other countries by means of privatisation and liberalisation policies. This has also happened in other European countries. France’s breach of the principle of reciprocity in this case cannot be justified by a need to guarantee an autonomous energy sector by means of national champions, but is rather an expression of an excessively nationalistic policy. France already has its national energy champions: it does not need to create any more.
The merger between and , which controls the Belgian company , carries a serious risk of encouraging protectionist trends, not only in the energy sector, but also in other industrial, financial and service sectors.
In other cases, the European Commission has strictly applied its antitrust instruments to prevent the development of dominant positions and retaliation by international competition. This has happened recently in the cases of , and , which now seems to have gone in favour of , a French bank.
It is to be hoped that the Commission employs a similar strictness in ensuring the free movement of capital, because even in these circumstances the principle must apply to everyone, for we cannot allow some countries in Europe to be more equal than others.
Mr President, Commissioner, we are holding this debate this afternoon in the context of extremely serious events in the energy markets, essentially in electricity and gas. We are seeing takeover bids led by governments − as in Spain – or prevented by governments – as in France. This is all the wrong way round, and is contrary to the spirit of the European Union.
We are hearing political arguments from top politicians of important European countries who have no hesitation in questioning the fundamental principles of the European Union: the free movement of capital and full competition in the markets. These include arguments such as those we have heard over recent days from Ministers who appear to be talking about planning: the most antiquated and failed form of economic planning. They are quite happy to talk about protectionism, about economic patriotism, about nationalism; in short, they are using the worst kinds of populist argument.
In light of this, we must commit ourselves fully to European construction, which means the free integration of markets, acknowledging that there are asymmetries in those markets. Of course there are asymmetries! We have hardly seen a single example of economic integration in which there have not been asymmetries. But despite that, here we are, we have come this far, and these political positions simply add more problems and difficulties to the problems and difficulties we have already had to face.
We are talking about strategic sectors, but equally strategic are communications, transport and finance. Faced with these nationalist temptations, we would call upon the Commission to prioritise the objective and ideal of European integration and, in the face of this populist and isolationist attitude, to dedicate itself to the objective of creating a single market. In short, we are calling upon the Commission to do its duty as guardian of the Treaties and to promote real development and employment policies for all of the European citizens.
Mr President, ladies and gentlemen, the process of industrial and financial concentration can strengthen the European Union on the world stage.
In certain cases and for certain phases this process can usefully occur through national channels, but all too often these are defensive and run the risk of triggering a dangerous spiral of protectionism that must absolutely be stopped. We have to move the legal framework further and promote greater convergence of national regulations for mergers and acquisitions, otherwise the race for reciprocity clauses will swamp all these countries beneath more closed and protective legislation.
Finally, we will inevitably have oligopolistic structures in certain sectors, for example in the energy sector. These structures must not be collusive or unfavourable to consumers, nor must public control of certain companies facilitate market abuse. In conclusion, we need the regulatory authority to be strengthened and integrated, antitrust to be strengthened and, in the immediate term, a more active and effective attitude from the Commission.
Mr President, Commissioner, you know that very many eyes in Belgium are fixed on you at the moment. The general expectation is that you will tell the newly merged French groups Suez and Gaz de France in no uncertain terms that their position on a market as small as the Belgian one is untenably monopolistic. I know that your offices have not been officially told about the merger, but we do not believe that that means that you cannot, at this stage, send out a clear message to the effect that situations of that kind contravene European law, because the newly merged group is set to supply no less than 90% of the gas distributed in Belgium. I hope you can confirm that a company with a market concentration of that kind will be required to surrender a substantial share of its activities.
Commissioner Kroes, you are the only guarantee the customer has, and I mean both private persons and industry, that they will not have to pay an unacceptably high price for their gas and electricity in future. You also have the power to restore public confidence in Europe, at least to some extent. You can do so by making it clear to those mammoth industrial groups that they are cashing in on liberalisation, that what they are doing is illegal and is in contravention of those competition rules.
You have also said that soon, you will table fresh proposals in order to put an end to the concentration of power in the energy distribution. I would like to know if you can confirm that what you mean by that is that major producers will be required to relinquish their blocking capacity in distribution companies.
I should like to finish off, Commissioner, by saying that you can write history by asserting your influence and spelling out that the European authorities are equal to these monster mergers. You have the reputation of being a tough cookie, and we would appreciate it if, in the next few weeks, you could give us reason to believe that that reputation is warranted.
Mr President, I agree with the Commissioner’s view that it makes no sense to talk about national champions and continental giants and that the approach taken in competition law is to decide on a case by case basis.
The competition policy is key, but it does not resolve everything in the field of energy, and nor does the internal market policy. To talk about energy is to talk about security and general interests. Energy is vital and it essentially falls within the Member States’ current competences.
There are currently 25 energy markets with great disparities, asymmetries in regulations and operators who work according to differing strategic options and foreign policy commitments.
We need a homogenised system with harmonised conditions of play. The big operators cannot impose or predetermine these conditions. A European energy market, with European energy services, will not create itself, but will result from the European method, from common commitment and action. Europe needs an agenda and leadership in order to make this possible.
We Socialists advocate a European energy policy, as laid down, for the first time, in the European Constitution. Rather than resentful words condemning patriotism, we need intelligent action in favour of Europeanism.
Mr President, Commissioner, ladies and gentlemen, in the last few weeks the Italian UDC-SVP delegation has presented a written question to the Commission in order to highlight the contradictions of a European energy policy apparently in crisis.
The decision of the French Government to create another energy giant by breaching the principles of the European market will have negative consequences. The merger between the companies of and risks setting Member State against Member State just as Europe is about to embark on a 100% liberalisation of the market of this sector. This political initiative flies in the face of all plans for transparency and free competition, replacing, in fact, the right to financial wrangling that ought to be a part of a single market.
Furthermore, France’s adoption of the directive on takeover bids, which the National Assembly will, after a long silence, take up tomorrow, gives cause for concern. A draft law such as this could obstruct ’s potential capital transactions by granting excessive powers to companies that are subject to a takeover bid. Faced with such an anomaly, we had no choice but to raise the problem responsibly, asking ourselves what kind of energy policy our Europe intends to pursue.
We wish to make clear in this House, Mr President, our fear of a dangerous drift towards a Europe made up of nations that are against the ideals and spirit of the Treaties, and against the spirit and values handed down to us by Alcide De Gasperi, Konrad Adenauer, Robert Schumann and Jean Monnet.
A Europe that has created for itself a single currency, that seeks to harmonise laws, legislation, statutes and institutions, that has created a central bank and that has established the Schengen area, cannot be reduced to a game in which national interests prevail over community interests, and where policy is fast taking the place of the market.
The prospect of a pan-European industrial context, relaunched by President Barroso with the approval of the Green Paper on Energy, at last gives cause for hope. The Commission’s main objectives in the coming months must be to create open markets that benefit the consumer and to focus on global European policies that protect against national self-interests.
Mr President, when I hear Members of this Parliament treating the principle of the free movement of capital as sacrosanct, forgetting about the social objectives laid down in the Treaty, such as employment, the development of a balanced economy or the maintenance of solidarity and cohesion, I get the impression that some Members of this Parliament have not read the European Union's Treaties.
With regard to takeover bids, in general, we must take account, for example, of the interests of the workers, which are recognised in the Directive on takeover bids, and, secondly, we must take account of public service obligations.
As Mr Turmes said earlier, the large multinationals are currently demanding higher sums from their subscribers in certain countries than in countries where that free movement does not exist. Those of us from outlying island regions are wondering who is going to pay the additional cost that will arise for these regions in deficit.
Finally, I would like to point out that it is not true that the Directive on takeover bids does not provide for political interventions: Article 4(5) provides for the establishment of exceptional measures in accordance with national circumstances. European Union regulators will have to take this into account.
Mr President, I am going to take notice of my compatriot Sánchez Presedo and talk about the takeover bids – plural – for the company, Endesa.
What has the Spanish Socialist Government done in this case? Firstly, it has systematically occupied all of the regulatory bodies and the Competition Court. For the first time in the history of Spanish democracy, the three are presided over by persons of known political affiliation.
Secondly, it has blatantly supported a particular takeover bid for Endesa, to the extent that the Council of Ministers approved it contrary to the opinion-report of the Competition Court.
Thirdly, it has built a wall − repeated today by the Minister for the Economy and the Minister for Industry − to prevent the takeover bid by another Community company.
To the Prime Minister’s cry of ‘they shall not pass’, the Minister for Industry deployed all of his ‘weapons of mass obstruction’ to the point of changing the rules of the game in the middle of the match − which incidentally had to be rectified during the stage between the Cabinet and the Official State Bulletin − turning Spain into a kind of banana republic in which legal certainty is trampled upon.
If we are to talk about economic patriotism, what Spain needs in order to continue growing and creating employment is more competition rather than more protectionism, more liberalism rather than political interference or haggling, more energy security, which means integration into Europe, rather than continuing to be an island where energy is concerned.
I would ask the Commission, firstly, to clear up the political doubts surrounding these operations. As soon as the takeover bid took place, I asked the Commissioner to seek a resolution of the issue, because I warned her of the political risks involved in that bid. She did not wish to do so, and that has brought us to where we are today.
Secondly, I would ask that the application of the competition rules as they stand be guaranteed. Thirdly, as she has said, I would ask for integration into a common market, which will be the only way to ensure energy sufficiency and cheap energy and into an internal market, which is what we want to see. That is Spanish patriotism and it is also European patriotism.
(Mr President, Community law governs mergers and acquisitions on the internal market by creating a competition policy which is one of the main Community policies and also one of its earliest. It is supposed to guarantee the removal of barriers to internal trade within the single market and to ensure that they are not replaced by other actions by businesses or governments which would distort competition.
Unfortunately, recent events have shown that in some Member States protectionist and short-sighted activities are being carried out. This applies to the German company which is trying to acquire the Spanish company , the merger of the French gas giant with , the Italian-based, multinational fuel and energy group and the recent blocking by the Polish Government of the merger involving the . bank and bank, which is the product of a merger between the German and the Italian .
The opposition of the Polish Government has a dubious legal base with respect to Community law and shows Poland in an unfavourable light in relation to foreign investors. Unfortunately, this case has also become a weapon for the right-wing government in its fight against the independence of the Polish National Bank, which is also the central bank.
– Mr President, ladies and gentlemen, did you know that yoghurt is a matter of national interest? That was the argument put forward by a large founding Member State on the question of whether a takeover of Danone was permissible, even though the company’s turnover and profits are predominantly generated abroad.
The present discussion is astonishing. Everyone is in favour of his country’s enterprises going on a buying spree around Europe and the world – but not in his own country. I did not hear anyone in Spain complaining when the Spanish Telefónica took over the German–British enterprise O2 or when Banco de Santander took over a large British financial services provider. I did not see anyone becoming agitated about France seeking to buy up an Italian bank, or Electricité de France acquiring a stake in Energie Baden-Württemberg AG, or UniCredito in Italy acquiring Hypo-Vereinsbank, even though ABN AMRO encountered problems when it tried to take a similar course of action in Italy.
We are seeing a great deal of hypocrisy here on the part of Member States and the Council. They are closing their own doors behind them and seeking to do business elsewhere; and thus weakening the European economy. We are labouring under a misapprehension if we believe that the Lisbon objectives can be achieved and we can become stronger by means of national protectionism, when we cannot even withstand the relevant competition in our own area. We need strong enterprises, and also enterprises that go to other countries and introduce more competition there.
The Commission faces challenges on two levels. It must examine each case carefully and answer the following questions. Does the fusion benefit consumers? Does it enhance competition? That is the Commission’s real task when it comes to examination, and the answer is often ‘yes’, and occasionally ‘no’. The Commission must take a strict line towards the Council, as confidence that Member States and the Council are thinking in terms of a European approach and of the internal market has suffered greatly in recent years.
– The Commission’s initiative to review the regulation on mergers is a welcome one. The legislation has become ineffective, as evidenced by unbalanced and economically unsustainable legal decisions in relation to the energy market in Portugal and Spain.
The recent upsurge in large-scale operators in Europe exacerbates regulatory problems, especially in smaller countries with more fragile resources. Essential goods and services that should be universally available at the lowest possible cost are now being provided by private companies operating monopolies or oligopolies. When the imperfections of the market become the rule rather than the exception, the objectives that competition should be able to produce become unattainable, and it is in this area in particular that the role of regulation is vital.
Commissioner, will the ongoing legislative review provide answers to some of these questions? How does the Commission envisage regulating the power of the European oligopolies? Can Europe live without deep reflection on industrial policy and services of general economic interest?
I thank you in advance for answering these questions.
– Mr President, Commissioner, ladies and gentlemen, I do not have a great to deal to add to what I said at the start. I declared my support clearly, on behalf of the Council, for competition in the interests of consumers. At the beginning of the debate, Mr Lehne requested that the Council deal with this issue. Mr Radwan made a similar appeal to the Council. I can only say that, where an effort is required on the part of the Council, and where we have the competence, the authority, we shall of course take action, and we shall do so in accordance with the relevant provisions of the Treaties.
I should like to take this opportunity to engage, if I may, in a little self-promotion. I should like to draw the House’s attention to an event that is being organised jointly by the Austrian and Finnish Council Presidencies, which may be of interest to those present. On the occasion of the now traditional European Competition Day, Austria and Finland, the two Council presidencies for 2006, are holding an event entitled ‘Competition law and its surroundings – links and new trends’ in Vienna on 19 June 2006.
The main emphasis of this event will be on current trends in mergers and merger control. Under the heading ‘Do mergers keep what they promise?’, the issue of the extent to which the Merger Regulation has brought in a new approach will be discussed on the basis of examples of a merger and the situation in an economy in transition. We shall have the pleasure of welcoming Commissioner Kroes and also Martin Bartenstein, the Austrian Federal Minister for Economic Affairs and Labour, to this event. I can imagine that this will meet with some degree of interest.
. Mr President, I am grateful for the initiative of the Austrian Presidency in organising, together with the forthcoming Finnish Presidency, a very important day in June: Competition Day. With regard to other matters, I am impressed by the priority that has been given to the SMEs. The issue has been approached in a way that really represents a great step forward. The Presidency has not only fulfilled an agenda, but has also been very pragmatic in trying to find solutions. We are aware that it is not only Members of Parliament who are interested in the issue but others too, especially the SMEs themselves.
I am very grateful to all the Members who, in their remarks, gave quite clear backing to the policy of the Commission. I also take into account that not everybody agrees on the policy. However, I sincerely hope that we are all aware that open and competitive markets are key drivers for growth and jobs in Europe. It was rightly mentioned that this is what we promised to deliver in the Lisbon Agenda: more jobs, better jobs and economic growth.
As many of you have recognised, an internal market has enormous potential. We have to let our businesses and industries exploit it to the full. That is what was decided. It includes, by the way, the process of corporate restructuring. That is looking promising and it is not only a matter of looking at the internal market itself, but also of looking at the position of the internal market outside Europe. For we have to be aware that there is a global competitiveness and if we are serious in saying that we want to play that game then we need to be aware that we have to restructure in some circumstances.
While the effects of individual mergers must be assessed on a case-by-case basis in accordance – there is no doubt about this – with the relevant competition rules, mergers between companies based in different Member States are likely to increase competition. This in turn leads to concrete benefits for European consumers in the form of lower prices and wider choice, and that is why the Commission would look with great concern at any unjustified interference in this process by national governments.
As regards the free movement of capital rightly mentioned by a number of Members, the Commission will uphold the single market rules, as you expect us to do. We will be tough against Member States which fail to implement correctly the provisions of the EC sectoral legislation introducing competition into markets such as energy, telecoms, financial services or banking. As regards individual mergers, we will enforce the Merger Regulation in a fair, objective and coherent way. You will recall that under the Merger Regulation the Commission has exclusive competence for controlling, on competition grounds, the effects of mergers with a Community dimension.
I take careful note of the concerns expressed here about specific cases in the energy sector. I have no information at this point so I cannot discuss them. I say once again that we control mergers on competition grounds only, and that is the basis on which the Court reviews our decisions. As you know, Article 21 of the Merger Regulation also gives us a tool for addressing any undue interference by national authorities in relation to corporate restructuring. I would add that I will not hesitate to use this tool wherever it is necessary.
Regarding the two-thirds rule for mergers touched upon by some Members, will that rule for mergers be amended? The split of competences due to the two-thirds rule may lead to inconsistency in the approach to substantially similar mergers. That is basic. I think this seems particularly inappropriate in the energy sector, where an EU-wide policy on liberalisation is currently being implemented – it is not ready yet but it is currently being implemented – and where different players should be treated in a similar way across Member States. So, no different treatment in one Member State than in another.
However, the Commission is at a very early stage of its thought process. The first step is a consultation with stakeholders in the Member States on the question of whether it is advisable to modify the two-thirds rule. I am aware that we need the backing of the Council and I am aware how difficult that will be. That is a possible instrument and I am in favour of tackling it, but that is not my goal. The goal is to ensure fair and equal treatment, rather than one being more equal than another. So, if there is a possibility of arriving at that policy, from whatever direction, then it will be D-day for this part of my policy.
The Commission has a duty to enforce the rules wherever appropriate. As guardian of the Treaties we will do our job fairly but firmly, as was rightly said by the Austrian Presidency.
I thank you again for your support; I am grateful for it. We badly need to do our job as quickly as possible, for it is indeed quite hectic in merger country.
The debate is closed.
The next item is the Council and Commission statements on the Euro-Mediterranean policy and the preparation for the next meeting of the Euro-Mediterranean Parliamentary Assembly in Brussels.
– Mr President, Commissioner, ladies and gentlemen, in the course of the short debate on the Middle East that has been held today in response to current events, Euro-Mediterranean cooperation has also rightly been mentioned. This cooperation is of the utmost importance, not only with regard to the Middle East issue, but also in other contexts. I do not wish to reiterate at this point what I have already said today on behalf of the Council about the events in the Middle East. In the meantime, the Presidency, too, has issued a statement on this. I should now like to turn to the Euromed process itself.
The Austrian Presidency follows on the heels of last November’s Summit in Barcelona on the tenth anniversary of the first Barcelona Summit, which adopted a five-year work programme for the Partnership, oriented towards political and economic reforms, and also a Code of Conduct on Countering Terrorism. I believe that these documents and agreements are of the utmost importance.
We and our Mediterranean partners have also agreed to increase investment in education and to tackle together all aspects of legal and illegal immigration. That is another very important issue.
It is now up to the Austrian Presidency to work towards implementing all of these projects. This we shall do willingly, vigorously and with conviction. I should also like to take this opportunity to announce that a meeting of Trade Ministers is to be held in Marrakech on 24 March, and there will be a meeting of Euromed Finance Ministers in Tunis on 25 and 26 June.
We shall also be giving particular support to the Commission in prioritising the media, because we are convinced that the media plays a particularly important role in intercultural understanding. In this connection, the Euromed Seminar on Xenophobia and Racism in the Media that has been planned for a long time is now scheduled to be held in May, during the Austrian Presidency.
As the House has already heard from the Austrian Minister for Foreign Affairs, President of the General Affairs and External Relations Council, the Council has been intensely preoccupied with the issue of the caricatures in recent weeks, including at the informal meeting of Ministers for Foreign Affairs in Salzburg. This issue is another about which I have already had the opportunity to speak to you here. This problem, in particular, has made clear to us that we have to specifically take the route of forward-looking dialogue between the EU and the Islamic world and with Muslim communities in Europe. The Euro-Mediterranean Partnership offers an ideal, particularly important forum for the dialogue with Mediterranean countries in this regard. I consider this dialogue to be particularly important at all levels, particularly the direct contact between young people, and I believe that the Euro-Mediterranean Partnership can, and must, indeed play a key role. It was with this aim in view that the Anna Lindh Foundation for the Dialogue between Cultures was established last year. This Foundation has a key role to play, particularly at this time.
The Conclusions of the EU General Affairs and External Relations Council of 27 February 2006 expressly mention the Barcelona process and the Anna Lindh Foundation, along with other multilateral organisations playing a role in this field, a fact that we consider most welcome.
It is now important to take all the available instruments of the Euro-Mediterranean Partnership and use them to defuse tensions, such as those seen recently. A meeting of leading Euro-Mediterranean officials has already taken place, on 22 February: this enabled a very open exchange of views on the events and gave all the participants the opportunity to propose specific measures.
In essence, there is agreement on the fact that the structures required to tackle this problem are already in place; I do not believe that we should create new ones. The challenge for us now is to make use of all the appropriate opportunities for dialogue to successfully continue the long-standing efforts towards bringing the peoples on both sides of the Mediterranean closer together.
The Euro-Mediterranean Parliamentary Assembly brings together representatives of the peoples on both sides of the Mediterranean. We expect it to make a particularly important contribution to further calming this situation and to better understanding.
The Euro-Mediterranean Parliamentary Assembly has given the Barcelona process an urgently needed new dimension and, in particular, increased its legitimacy. Relevant working committees were put to work even at the stage of preparing for the Barcelona Summit in November 2005.
The Committee on Political Affairs, Security and Human Rights of the Euro-Mediterranean Parliamentary Assembly debated the problem of the caricatures calmly and in detail at its meeting on the sixth of this month and it, too, pointed to the necessity of increasing dialogue. I am convinced that the plenary session to be held on 26 and 27 March will also be able to provide an appropriate response to the questions that have arisen. The Austrian Presidency is following and supporting the diverse initiatives that are being taken in this regard.
Just today, at the meeting of the Senior Officials Committee for the Barcelona process, the Euromed Committee, the title of a seminar to be held in Vienna was changed at the request of our Mediterranean partners, to take account of their request for religious feelings to be respected.
It is my conviction that there is scope for further improvement in communication between the traditional Euromed committees and the Euro-Mediterranean Parliamentary Assembly. I hope that, with a little imagination, we are able to achieve further progress on this issue under the Austrian Presidency, to the benefit of all of the Euromed committees and the Partnership as a whole.
Furthermore, particularly in the light of current events, enhanced cooperation could be initiated, for example with the OSCE or even with the ‘alliance of civilisations’ – which, as we know, is a Spanish–Turkish initiative under the auspices of the United Nations. Austria would like to continue its involvement in this wider context, and has already invited the High Level Group on the alliance of civilisations to hold its third meeting in Vienna at the end of May.
. Mr President, we are here to discuss the Barcelona Process and the preparations for the next meeting of the Euro-Mediterranean Parliamentary Assembly.
Let me just say a few words about the recent events in the Palestinian territories, because today the time was so short during the speeches on the Gymnich and there were only two Commissioners. I ceded my place to Commissioner Rehn for the Western Balkans debate and now, if you permit me, I shall say a few words on yesterday's events. It is not only topical but also goes to the heart of the Euro-Mediterranean partnership, to our shared objective for a region of peace, stability, prosperity and opportunity. I fail to see how any of the actions yesterday in any way contributed to those objectives.
The Israeli attack on the prison in Jericho and the Israelis' public treatment of prison guards and inmates is unacceptable and should be condemned. I also deplore the violence, the kidnappings and the attacks on the Commission offices and other offices of the Member States in Gaza and the West Bank.
The first victims of this breakdown of law and order are the Palestinian people themselves. In the current circumstances, with key political deadlines ahead in both Israel and the Palestinian territories, it is more important than ever that both parties show restraint and responsibility. Attacks, such as the ones that took place yesterday, and provocative statements do nothing to improve prospects, and the Palestinian Authority must put an end to violence and insecurity. Yesterday evening, I had a good discussion – as you, Mr President, no doubt did – with President Abbas before he returned to deal with the mounting violence and confrontation. He is doing one of the most difficult jobs in the world just now, which was not made any easier by yesterday's events. How he manages to compose a new Palestinian Authority Government will affect the prospects for peace in the Middle East and will also have repercussions for us all.
The European Union is a reliable partner of the Palestinian people. No donor has done more to help them. I told President Abbas once again that we want to continue our support for a better, peaceful and prosperous future, but that we stand firm on our principles, leaving the door open to positive developments. All future assistance to a new Palestinian Authority Government will be reviewed in relation to its position on the key principles of an end to violence, recognition of Israel and compliance with the existing agreements, including the Roadmap. Those with whom President Abbas negotiates must know and understand that their decisions on their issues will have important repercussions.
Let me now say a few words about the Euro-Med Partnership. The Barcelona Summit last November achieved notable results for the future. The five-year work programme agreed at the summit and the Code of Conduct on counter-terrorism constitute a very ambitious agenda which will render the partnership more tangible, more politically relevant and more operational.
To follow up on the summit, we must now ensure constructive and effective contributions by all partners to attain the commonly agreed objectives on political and economic reform, growth and job creation, human rights and gender issues, education and management of migration, regional stability and the fight against terrorism.
The Commission has already launched work on the implementation of that five-year programme. Initiatives have been taken with the current and the incoming Council Presidencies, as well as with Mediterranean partners, to ensure the success of this common endeavour. We have reserved appropriate funding for assistance and support, provided through MEDA and the future European Neighbourhood and Partnership Instrument, including a substantial facility to encourage progress on governance reform that we call a 'governance facility'.
As of this year, several new and innovative activities will be launched. Preparations are well under way to organise the first Euro-Med ministerial meeting on gender issues at the end of the year.
Two sub-regional conferences, one in the Maghreb and one in the Mashreq, will pave the way for government and civil society representatives to examine the importance of gender equality for economic and social development and propose practical measures to improve women’s access to jobs and public life.
At the Barcelona Summit, Euro-Med partners highlighted the importance of migration, social integration, justice and security as issues of common interest in the partnership, which should be addressed through a balanced and comprehensive approach. Work has begun on preparing a ministerial meeting to tackle all issues from illegal migration to trafficking in human beings and people smuggling.
This regional initiative is complemented by our bilateral programmes aimed at strengthening institutional capacities, managing legal migration, improving border controls, fighting illegal immigration and people trafficking.
Mr Winkler has already mentioned the Trade Ministerial Meeting, which will be attended by Commissioner Mandelson and will advance the objective of a European free trade area.
We also hope to see similar progress on South-South trade – the 'Agadir process'. The so-called cartoon crisis has highlighted the dangers of leaving prejudice, misinformation and misunderstanding to fester. We regret the offence caused by those cartoons to Muslims across the world, but we also strongly condemned all violent acts and threats against individuals and property of the European Union and other countries. Support for intercultural dialogue at all levels is important. I am glad that in Salzburg this has been very strongly recommended. We are convinced that the Barcelona Process has a framework for it and that the architecture is already there: there is the Anna Lindh Foundation and 35 other structures within an entire network.
We must reach out to civil society and the media, and all the media seminars that are being planned by the Austrian Presidency are very welcome.
In this context, I am very happy with the initiative to exchange views on this subject during the next Euro-Med Parliamentary Assembly. From there, I would go to the Arab League summit in Khartoum, because it is highly important that we now use every opportunity to really talk to our Arab friends and colleagues.
At this critical juncture, our message has to be clear: it is through a vigorous but also peaceful dialogue of opinions, with full respect for freedom of expression, that understanding can be deepened and respect can be built. Indeed, that is the essence of the Barcelona Process. Therefore, what we want to do is give more hope to progress. Together, we want to realise the objectives of security, stability and prosperity.
. – Mr President, it is a great pleasure to see you in the Chair at the beginning of this debate on the Euromed Parliamentary Assembly, which you do so much to elevate and enhance. Of colleagues here in the Chamber, the pioneers of the Euro-Mediterranean policy are very numerous on the left, but not so numerous on the centre-right, with the distinguished exceptions of Mr Busuttil, Mr Kasoulides and Mrs Saïfi, but more may come.
As was mentioned earlier today, Veronique De Keyser and I had the honour to meet the President of Palestine last night. We profoundly regret the circumstances in which he had to return home. I believe it is ironic and tragic that the two countries who talk most about encouraging democracy in the Middle East – the United Kingdom and the United States – should be the very countries who left their posts in Jericho yesterday. The governments of both those countries should have reinforced and not withdrawn their garrisons.
It would be appropriate at the Euromed Parliamentary Assembly that we should hear, particularly from the Council, where the responsibility lay for the decisions, who took them, when and why they were taken. I hope that, if possible, we will get a statement from the Council at that meeting, with the assistance of the Commission.
The work of the Euromed is based largely on its committees. We are deeply grateful for the work that takes place there and for the opportunity that the Assembly provides, uniquely in the world, for Palestine and Israel to work together. It is an unusual meeting, taking place on the eve of an Israeli election, and following the election in Palestine on 25 January. It may be that representatives from those two countries are not present, but that does not mean they have gone out of our minds. They are very much at the forefront of our concerns. I believe that this meeting – the last under your chairmanship under the Presidency of the European Parliament – will be a great opportunity for the Commission, the Council and Parliament to underline our commitment to giving the parliamentary dimension of the Mediterranean real substance.
I hope that the work I am doing on my subcommittee may give the European Parliament the opportunity to become the operational and organisational heart of the Euromed Assembly in the future. That is my intention.
. Mr President, Commissioner, Minister, ladies and gentlemen, the dramatic events of the last few hours in Palestine force us to reach a view and, as you said, Commissioner, go right to the heart of the Euro-Mediterranean partnership.
I would like to say to the Israeli authorities that an electoral campaign, however important, cannot permit the distortion of existing legal frameworks. One of these frameworks, the main one, is the role of President Abu Mazen, damaged and deprived of authority by the irresponsible attack on the prison in Jericho and by the capture of prisoners whose detention was the competence of the Palestinian authority. I would also like to hear a view from the Council on the conduct of the United Kingdom and United States forces present in the area.
All our moral and political support goes to the President of the Palestinian Authority, who should have been among us here today. We are aware of his very difficult position, particularly after the result of the legislative elections in Palestine. As you said, Commissioner, Europe must remind the Israeli authorities of the need to respect the law and their legitimate partners, just as we demand of Hamas itself. Defying the legal framework means opening the door to the sort of retaliation and violence that is already going on and that we need to try and stem. We are relieved in this matter by news of the freeing of the hostages.
As for the crisis in Iran, another sorry chapter, I welcomed the words of Mr Straw, which I hope he will hold to completely. He stated that no military option exists. He made explicit a position that the whole of Europe ought to take and to which the Socialist Group in the European Parliament fully subscribes, as it is also our position. Stopping negotiations would lead to the disastrous state of affairs already seen in Iraq.
This does not make us weaker: on the contrary, it opens up the chance for close dialogue, and reassures the Iranian and Syrian people, who feel threatened. Let us relieve the tension and avoid creating undesirable alliances forged in the name of the fight against the West. Let us keep the international community united in putting pressure on Iran to respect the obligations it signed up to under the Non-Proliferation Treaty, with a view to disarmament in the Middle East and in the whole of the Mediterranean.
It is to be hoped that over this extremely delicate period Europe can express itself with one voice, autonomously and effectively, and that the next Euro-Mediterranean Parliamentary Assembly can become the perfect occasion to confront these issues.
. Mr President, I too wish to condemn yesterday’s assault by the Israeli Defence Forces on the Jericho prison. Such actions can only make Hamas's policy more radical and hence make the already very tense relations in that region even more complicated.
In view of the violations of international law and human rights and of the democratic challenges in that region, we must deplore the fact that the declarations and commitments resulting from the Barcelona Summit have not been accompanied by a stronger and more concrete commitment to promoting human rights and democracy.
Freedom of expression is a universal right, which is both crucial and essential to the development of any democracy. The European Union should not, therefore, spare any effort in defending and promoting it.
We are not just talking about the events following the publication of the cartoons. In Algeria, people who attack the President are being tried for slander and being imprisoned or fined. They include Ali Dilem, the correspondent of , Bachir El Arabi and Hakim Laâlam, the columnist for
Mohammed Benchicou, the director of , has been held in the El-Harrach prison since 14 June 2004. Despite his constantly deteriorating state of health, the authorities refuse to treat him. He has been convicted of or is charged with almost fifty press crimes. He is a prisoner of conscience and not a criminal prisoner, as some people claim.
In Tunisia, whose delegation will soon hold the presidency of the EMPA, Mohammed Abbou, the human rights activist and lawyer, has been in prison for more than a year, following the publication of two critical articles. He had already sown up his own mouth in protest against his imprisonment and the conditions in which he is being held. He now plans to stage a hunger strike.
In Morocco, Aboubakr Jamai and Fahd Iraki, of the newspaper , have been sentenced to pay the equivalent of 143 times the minimum Moroccan annual salary. The 2 February 2006 edition of the Spanish daily was banned from distribution as a result of an article written by Ali Lmrabet. Journalists from the weekly have also been convicted of slander.
I shall end by calling for more account to be taken of human rights and democracy in the discussions within the EMPA, as we are urged to do by the winners of the Sakharov Prize 2005, Reporters without Borders.
. Mr President, ladies and gentlemen, at the Karni crossing checkpoint in Gaza, a man called Ayman told me he wished us and our money to the devil, not because he did not actually accept our help, and was ungrateful for it, but to say that he and his people had had enough, that they needed freedom and dignity and not just humanitarian aid. At the same time we ourselves cannot have an easy conscience just because we continue to help; what we really need to do is continue to help the Palestinians.
Yesterday’s action, like so many others, was illegal, cynical and inhumane. Illegal because it was illegal, but cynical because it was done with a thought to the elections. It was actually an example of vengeance and brutal colonialism. I think it is time Israel understood that its very existence, its very love for democracy, can only exist if it respects other peoples. Yet Israel is not doing this, and we certainly cannot be a party to this, and we are not.
The Commission and the Council stated this very openly this morning. Our Parliamentary Assembly is extremely important, but we ought to face up to a problem: the involvement of Palestinian representatives in the Parliamentary Assembly. We must accept absolutely the presence of whoever is recommended by the Palestinian Legislative Council.
It is a shame that this is happening the day before the Israeli elections because it means that an essential component of the Assembly will not be present. We must, however, make sure that the Assembly works, that it functions, not least because if we do not solve the Palestinian question our Assembly will constantly have as the focus of its discussions the subject of Palestine and Israel. Nor will we be able to confront the problems that the Commission and the Council have very clearly set forth, namely how to succeed in establishing a Mediterranean that is truly cooperative.
. Mr President, I would like to take advantage of this debate to congratulate the bureau of the Euro-Mediterranean Parliamentary Assembly on the communication that it has published on the infamous cartoons. The figure of Mohammed is what we might call the point of communion for an Islam that is more fragile and diverse, and even more divided, than we might think. Targeting that figure means targeting its heart. There is no way we could not have known that, just as there is no way we could not have considered the consequences of what was being done, namely inflaming the conflict between civilisations. Who exactly do these cartoons serve: who has an interest in stirring up these conflicts? I would like to put that question. Certainly not us, the Europeans, surely not France anyway, which is the main Mediterranean coastal power and whose influence depends on a fine balance between its European continental policy, on the one hand, and its Mediterranean and African policy, on the other.
Admittedly, there comes with this statement a dual concern: on the one hand, the EMPA and Euromed are still like frail barques cast out to sea. Frail not just in terms of resources, but above all in terms of their intellectual inspiration, since it seems to me that they are still clinging to a very Eurocentric view of democracy and human rights − we have just seen yet another illustration of this − which not only smells of colonialism, but which furthermore prevents us − we saw this in December in Barcelona as well − from dealing with what is really important, that is to say, economic, financial and commercial cooperation and the management of migratory flows. Contrary to what the Commission has just said, I personally would talk about cooperation, rather than a free-trade area, which I believe to be a very dangerous formula.
The second concern is that the issue of civilisations has been an obvious one for a very long time, which we have known about since Charles Martel: we have not had to wait for American thinkers to point it out to us. One would have to be foolishly immersed in the delusions of globalisation to be all of a sudden amazed to discover that civilisations are not interchangeable and men even less so, and that coexistence between different peoples is not automatic. This kind of Huntington approach is clearly intended to send a different message, namely that we are all destined to be part of a ‘West’ − in emphatic inverted commas − the capital of which would have to be Washington, with the Europeans simply having to follow the warlike ventures of the United States. This very idea of the West is, as we know, an ideological sham. It is precisely because civilisations endlessly clash that we need a policy, that we need politics, that we need a will to live collectively, something for which, in short, the EMPA and Euromed offer a framework. So let us begin by strengthening them, since it seems to me that they are getting increasingly fragile while becoming increasingly necessary year by year.
– It is a pity that no sooner than we take a step forward in the Barcelona Process, than something happens in the Middle East which sets back the development we would have made. However I wish to remain focused on our theme and I wish to talk as a member of the Economic Commission of the Euro-Mediterranean Parliamentary Assembly. I wish that both the Commission as well as the Council analyse a study which was done by the University of Manchester entitled ‘Sustainable Impact Assessment Study of the Euromed Free-Trade Area’. We started to discuss this study in the Economic Commission of the Assembly and it gives a worrying picture of the impact of the European Union’s policy on the setting up of a free trade area in the Mediterranean. It forecasts a rather negative effect on our partner countries in the Mediterranean who are supposed to benefit and not lose by the Barcelona Process. Among the negative effects it mentions the possibility that in these countries there could be an increase in unemployment, a decrease in the level of wages, as well as a great impact on resources such as water and biodiversity and other environmental impacts. Naturally the report is not telling us to halt or to dismantle the plan for the setting up of a free-trade area, but it is saying that we should take these negative effects seriously and we should take preventive measures now, before it is too late. Therefore I wish to ask both the Commission as well as the Council to tell us what is their opinion about this study and what measures they intend to take to address any negative impact which could be brought about by the setting up of a free trade area in the Mediterranean. For example there is the need, no doubt, that the European Union policy towards these countries should balance the commercial aspect with a more intensive cooperation in the financial, social and educational sector as well as in the environmental sector. I conclude by appealing to both the Commission as well as to the Council to take a more active part in the Euro-Mediterranean Parliamentary Assembly and also to reply to the questions put by the Members of Parliament.
Mr President, I would like first of all to thank you for being here and above all to congratulate you on having led the work of the Euro-Mediterranean Parliamentary Assembly so well over the six months that it has fallen to this House to head its work.
We must be able to acknowledge what we do well and also what we do badly. In this case, let us acknowledge what we do well. The Euro-Mediterranean process has been a success and so was the Barcelona Summit of last November. This is a live and developing process.
Let us consider the situation had the Euro-Mediterranean process not existed, in light of the events we have seen surrounding the cartoons crisis and the events yesterday in Jericho for example. It would be an enormous problem: how to establish dialogue, how to seek methods of cooperation in order to resolve the problems.
The action plan approved in Barcelona contains some extremely important points − some have been mentioned. I would like to mention something that seems to me to be essential: yes to the free trade area, but with economic and social cohesion as well. We know a lot about this in Europe and this will be the key to the success of the first objective.
Another issue that was dealt with was the Code of Conduct on counter-terrorism. In an area such as this, such a Code of Conduct was unimaginable just a few years ago. Today we have one.
Furthermore, the Barcelona Summit accepted the joint Spanish-Turkish initiative on the alliance of civilisations, which does not mean accepting cultural relativism, but rather guiding cultures in the same direction: the defence of democracy, freedom, human rights and equality between human beings.
Within this context, the Euro-Mediterranean Parliamentary Assembly provides us with an extremely important forum for political debate. I believe that, with a view to the meeting on the 26th and the 27th, we need to do four things: speed up decision making, refocus the debates around rapporteurs by committee, ensure that the Commission and Council attend and participate, as President Borrell demanded this morning at the beginning of our sitting, as events require, and finally to involve civil society.
In that way, we will be moving in the right direction.
Mr President, in the one short minute available to me, I would like to make a very specific proposal.
I entirely agree of course with the opinions expressed in relation to the events in Jericho.
From a political point of view, given this spiral of violence and following the cartoons of Mohammed conflict, now more than ever we must strive for peaceful co-existence in the Mediterranean.
In the context of the EMPA committee responsible for cultural affairs, we have proposed the creation of a cultural contact committee made up of respected experts who are capable of dialogue, in order to respond to cultural and religious conflicts, to mediate, clarify and diffuse cultural and religious tension between the two flanks of the Mediterranean.
The Anna Lindh Foundation, based in Alexandria, is in a perfect position to organise this committee of experts, which could act in a preventive manner in the event of similar conflicts, in order to clear up misunderstandings of the cultures of others, in order to clear up any doubts about what really happened.
I believe that in this way, at the Assembly on the 26th we could take a small step towards the tolerance that we want to see in the Mediterranean.
Mr President, Minister, Commissioner, we have to admit that the work of the Barcelona Summit has been disappointing in the face of enormous challenges. We must therefore look to the future with greater determination and achieve results now.
In view of recent events, the Euro-Mediterranean Parliamentary Assembly is the ideal place to reinforce our partnership, on the basis of dialogue, exchange and mutual understanding. More than ever, the action of the EMPA needs to be reinforced and supported. More than ever, the objectives of establishing peace and guaranteeing security should be the focus of our decisions and accompanied by concrete action.
Urgent action is needed in order to deal with a difficult local situation and an increasingly uncertain regional context. I believe that the European Union has a heavy responsibility today, and I am saying that as chairwoman of the political committee of the EMPA which, flanked by a Palestinian vice-president and an Israeli vice-president, wishes to place the resolution of the Middle East conflict at the heart of our work. The Union must speak with one voice and condemn the perversity of actions that increase the escalation of violence and undermine an already fragile peace process.
It is regrettable that the Palestinian President, Mahmoud Abbas, has not been able to speak to our Parliament following the events in Jericho, and I would like, in this Chamber, to express my concern about this situation.
Commissioner, we have listened to you. We have noted your conviction and your will. In the EMPA and together with President Borrell, we are determined to move forward. I believe that it is time to stop disappointing the people.
– Mr President, Commissioner, there was nothing random about the events in Jericho, which have deprived us of a meeting with Mahmoud Abbas; they are politically significant. The first person to be affected was certainly Mahmoud Abbas; hardly had he left his country than the Israeli forces launched their assault on the prison.
He is not the only one to be affected, though. It has not been mentioned that Ahmed Sa’adat was a member of the newly-elected Palestinian legislative council. Nor has anyone pointed out that Hamas, which had made tentative steps towards recognising the State of Israel within its 1967 borders, could not proceed any further towards such recognition, after the humiliating images of half-naked, bound and blindfolded prisoners.
We Europeans have also been snubbed. We were expecting Mahmoud Abbas but he did not come. What is at stake is our entire policy towards Palestine. Today, with our offices ransacked and our nationals taken hostage, there are some Members of this Chamber saying to me that we, the main donors, must not continue to finance Palestine, after the ingratitude shown. That has been the effect of Jericho.
I should like to say to those MEPs hesitating about supporting Palestine that there is not one Palestinian today who would not swap the money we are giving to Palestine for a firm EU stance on current events. Can we, after all, turn a blind eye to the fact that Israel has chosen a unilateral path, focused on law and order, which no longer has anything to do with the roadmap? The Olmert plan is a unilateral one, as were the Gaza disengagement - warmly applauded as it was - the annexing of the West Bank and the capture of East Jerusalem. The reality of Palestine is an interminable occupation and a wall which was condemned by the Hague but which is still standing. All the money that we give to Palestine to help it survive does not enable it to escape this reality. In other words, the peace process is dragging its feet.
To conclude, Commissioner, if there is to be a Plan B to help Palestine, Europe must take a clear and courageous stance. How otherwise can the Palestinians be expected to have hope and to believe us when we talk about the road map?
Mr President, the Jericho events have been long debated by colleagues, this morning and later, but in the Committee on Quality of Life, Exchanges between Civil Societies and Culture the issue of the cartoons will certainly come up.
We must be unequivocal in condemning the content of the cartoons. Respect for the religious values and identity of others, such as Muslim fellow European citizens, is a European value and only stupidity cannot understand it, but in Europe we are obliged to defend even the right of stupidity to express itself freely, and our Arab partners must understand it.
On the issue of migration, the new initiatives by the Commission and the recent decisions by the Council to manage migratory flows instead of talking only about illegal immigration are commendable. Policies such as the well-anticipated and organised legal reception of migrants needed in the domestic markets, the establishment of brain circulation as opposed to a brain drain, facilitation of remittances, civic integration of migrants, the single asylum policy and so forth will be more appealing to our Mediterranean partners.
It is true that some of these countries have changed from countries of origin or transit to terminals. That is why we need to work together, by sharing technical means, expertise and responsibility, to fight the trafficking of human beings and illegal immigration.
– Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, as chair of the European parliamentary delegation for relations with the Mashreq countries, I naturally endorse what has just been said about the recent events in Palestine and, in particular, the condemnation of the attack on the Jericho prison, which is certainly not a step forward on the road towards peace and democracy.
I should like to mention the Anna Lindh Foundation, which fosters dialogue between the civilisations and which was the subject of a Euro-Mediterranean Parliamentary Assembly (EMPA) working party. This institution is already experiencing a number of structural difficulties. Some partner states have yet to structure their national networks, and there have been serious delays in disbursing contributions. There is the greatest uncertainty as to whether funding will continue after 2008.
This is why these difficulties must be addressed forthwith: the continued financing of the Anna Lindh Foundation must be guaranteed; the measures undertaken by the foundation and the priorities thereof must be accorded higher visibility; European rules on the funding of projects must be relaxed; a European television station in Arabic must be set up; and the structure’s three working languages must be put on an equal footing in communications.
To conclude, the EMPA, along with the Council and the Commission, must put the necessary effort into examining this question.
– Mr President, ladies and gentlemen, following the recent tragic events, the abundantly clear conclusions of our last meeting in November have taken on particular relevance. Economic prosperity and social progress are not within everyone’s reach, which means that issues of violence are very visible.
We already know that those denied healthcare and the right to acquire qualitative and quantitative knowledge tend to be our partners in the southern Mediterranean and in particular the least privileged sections of society, that is, women and the poor.
The future scenario concerns us. This is particularly the case if we assess the impact on sustainability of the Euro-Mediterranean free trade zone, which we want to see up and running by 2010, as the Commissioner pointed out. In this case, the data shows that in terms of reducing poverty, the immediate gains are considerably lower, although other benefits may accrue from the far-reaching changes taking place in the economies of our Mediterranean partners. In the areas of health and education, there is little chance of any short-term gains. Accordingly, with nothing to hold back this effect, it is likely that we will see health and education being adversely affected.
As regards human rights, it is vital that we look into the near-total absence of a guiding concept in the EU and the Euro-Mediterranean institutions on the issue of economic and social rights and the part that this plays in the Barcelona process.
I feel that in the current framework in particular – albeit, in reality, across the board – this is a vitally important question, which should be given due prominence in the MEDA programme.
Our most pressing priorities in this partnership should be to step up social dialogue, the fight against child labour, cooperation in combating discrimination in the field of social security, dialogue on social reforms and promoting equal opportunities between men and women.
In the context of today's reality, this issue should be brought to the fore in the Barcelona process.
– Mr President, Commissioner, ladies and gentlemen, I am obliged to all of you for mentioning the positive impact of the Euro-Mediterranean Partnership in your speeches. It is of course possible to enumerate a large number of issues where fairly great deficiencies remain, as Mrs Madeira has just done. This means that we can by no means rest on our laurels – and, indeed, we are not doing – but rather must set ourselves the task of continuing work on all the fields that Mrs Madeira cited – health care, social dialogue, sustainability, gender issues, opportunities for education and many other issues. That cannot be done overnight. We would be deceiving ourselves if we were to believe that this Partnership alone would be sufficient to enable us to make changes in a short space of time, but we must work at it, and, as the Commissioner said, the instruments to do so are available.
The human rights issue has been mentioned many times. This is a particular concern of mine personally and also of the Council’s as a whole. I would add that I do not believe that the Council or the EU as a whole can be accused of not having a coherent, methodical human rights policy; I believe that we do have one. Incidentally, I believe that the Human Rights Agency, which I hope will be established soon and will have your support, will be able to make a contribution to a methodical approach to the issue of human rights.
Mr President, I would also like to thank all those very engaged parliamentarians like yourself and your subcommittee and Mrs De Keyser and others who are working constantly and with great commitment towards better understanding between the peoples in the Euro-Mediterranean partnership. We should be grateful to them and we should do our best to support you and help you, even if you do not fully agree with one or two Council measures.
Iran has also been mentioned in this connection. I should just like to say in this regard that it is of course the Council’s policy to use peaceful means, negotiation, to achieve results.
Mr Carnero González said something very important, which was that something happened at the November summit that would have been impossible a few years ago. A close look at this declaration on terrorism, this Code of Conduct on Countering Terrorism, reveals that it contains a good approach to even the difficult, delicate issues – and, of course, the fight against terrorism, with all the familiar political problems, is an extremely difficult one. It is an approach that enables us to continue to achieve further results, and the Council shares this objective.
I should like to thank all the Members for their good ideas and suggestions, which we shall, of course, be happy to take up and look into.
. Mr President, I entirely agree on the importance of the next Euromed Parliamentary Assembly meeting. It is highly important and I can already confirm my personal presence. This time it is possible and I certainly will want to come.
Your motion for a resolution is an excellent one. All the important topics are there: freedom of expression and respect for religious beliefs, the outlook for a real partnership. That is what we want. That means that not only do we have to deliver, but our partners also have to deliver. Together we have to find the right mix in order for them to develop more and more. There are some specific issues that we also have to highlight, one of which is very dear to my heart and is also in our communication: education. I have always felt that with education we can promote the next generation. We can do our utmost to make things happen.
I also totally agree with Mr Carnero González. I believe Barcelona was a success. However, is not right to say that it was not a complete success because only Heads of State were there. The content was good. Now we have to see to it that it can all be implemented in our five-year programme. I am in favour of liberalisation, but I agree it must also take account of social cohesion and social stability, social rights, questions of energy, and of course education.
Let me quickly say that some studies that have been undertaken; the Manchester study is rather negative, but there are others that are much more positive. As I said, what we wanted to create with the Euromed Partnership is exactly that: a partnership, which means both sides will have to do their utmost to get things moving and quite a lot of reforms are still necessary.
What we would like to achieve, with more trade, is also the creation of more jobs – that means more jobs for more young people – as also, of course, trying to provide the right prospects for the labour market, and sustainable development that takes account of social and environmental imperatives. The Neighbourhood Policy is the policy that tries to complement this Euromed Partnership. While also focusing very clearly on human rights, it tries to promote all the other factors that will assure these countries a better life in the future.
Finally, unfortunately all of that is being overshadowed by the Israeli/Palestinian conflict, and unfortunately, this is not the best moment; we are at a very critical, crucial moment. Hopefully we can make the future, even at this critical stage, a better one.
The debate is closed.
– The President of the Palestinian High Authority, Mahmoud Abbas, was forced to return urgently to his country and cancel his address to Parliament, due to the extremely serious turn of events.
The EU must take a firm line on Israel’s continued attack on Palestine, of which the destruction of Jericho prison is one of the most serious and humiliating episodes. Israel committed this crime after a recent agreement between the Palestinian Authority and the USA and the United Kingdom on prisoner security, yet nothing was done to stop it.
The Commission and the Council’s predisposition towards the Israeli Government and the escalation of criminal violence perpetrated against Palestine must not be allowed to continue. Measures must be taken to stop Israel from continuing to act in this appalling manner, undermining Palestine's most fundamental rights.
At the next meeting of the Euro-Mediterranean Parliamentary Assembly, Parliament must show clear solidarity with Palestine and must condemn the violence perpetrated by Israel, which is jeopardising peace in the Middle East. UN resolutions must be complied with and the free will of the people of Palestine must be upheld.
– The next item is statements by the Council and the Commission on the 62nd session of the United Nations Commission on Human Rights (UNHCR, Geneva).
– Mr President, Commissioner, ladies and gentlemen, the issue that we are discussing now, at this relatively late hour, is also a great personal concern of mine, which is why it was important to me to remain here for this debate. I am pleased to have the opportunity to join you for this debate.
As you know, a summit on the reform of the United Nations was held last year in New York and, naturally, the participants – Heads of State or Government – were asked whether or not they considered the meeting to be a success. The President of the Republic of Austria stated that he did indeed consider the meeting a success. Of course – as is always the case in a multilateral environment – there were some things that were pushed through and others that were not, but, in the final reckoning, last year’s United Nations Summit in New York could be described as a success. It was a success in that agreement was reached, in essence, on a number of things that were very important particularly to us as Member States of the EU, to the West as a whole. We all stand up for human rights and fundamental freedoms. The decision of principle taken last September in New York to establish a Human Rights Council in place of the Commission on Human Rights was one decision that justified a positive assessment of the Summit.
Of course, last September’s decision was only a decision of principle, and it took difficult negotiations to breathe life into this Human Rights Council. I believe that special thanks are due at this juncture to the President of the General Assembly of the United Nations, Mr Jan Eliasson, for tirelessly working to enable a decision on the Human Rights Council to be reached a few hours ago in New York. The results of the vote adopting this Human Rights Council are impressive: 170 votes in favour and 4 against, with 3 countries abstaining. The countries that voted against were the US, Israel, Palau and the Republic of the Marshall Islands. Venezuela, Iran und Belarus abstained.
Ladies and gentlemen, 170 votes in the United Nations is a great success. The EU put up a united front at the United Nations General Assembly with a common position. This is something of which we can be proud, and we can congratulate ourselves and the international community on this success.
The establishment of the Human Rights Council represents an important, I would even say historic, step towards further strengthening the United Nations human rights system and the protection of human rights around the world.
Naturally, there were a number of issues on which even the EU was disappointed. We should have liked to see a different outcome on one issue or another, but, after all, compromises are necessary in a multilateral framework, and we need to ask ourselves whether what proved possible in the end is, in essence, still consistent with what we actually wanted. As regards the Human Rights Council in its current form, the answer was a clear ‘yes’. I am very much obliged to all those who were involved in bringing about this decision. I am pleased that the Council succeeded in gaining the support of all the Member States for this.
I do not wish at this point to concentrate so much on the things that did not succeed, but on a number of – I believe – particularly positive aspects of the new system of the Human Rights Council.
Firstly, unlike the Commission on Human Rights, which operated under the aegis of the Ecosoc, which met once a year in Geneva for a six-week session, the Human Rights Council will meet throughout the year, and will be directly responsible to the General Assembly. The option of the Human Rights Council possibly one day becoming one of the main bodies of the United Nations has been left open. This would of course require changing the Charter of the United Nations, and we all know how difficult that would be, but the option is open. At all events, however, it is now a permanent body of the General Assembly of the United Nations.
The direct and individual election of members subject to the requirement of an absolute majority of all Member States of the United Nations also represents progress. All of those who, like myself, have taken part time and again in recent years will be pleased that this will hopefully now mean, if not an end to, then at least a substantial reduction in the – often undignified – process of horse-trading over votes: who is voting for whom, when to vote on this matter, whether to vote for another in return. Another new aspect is the possibility of suspending members of the Human Rights Council in the case of gross and systematic human rights violations subject to a two-thirds majority. Incidentally, this was ultimately the decisive reason why the United States withheld support for the Human Rights Council. The US attempted until the very end to push through the requirement of a two-thirds majority for membership, and also the automatic exclusion of members on whom the Security Council has imposed sanctions. The EU offered to issue – and has indeed issued – a declaration in the General Assembly on the occasion of the establishment of the Human Rights Council making a political commitment to refrain from voting in favour of admitting to the Human Rights Council any country which has been accused by the Security Council of human rights violations and which is subject to Security Council sanctions. Here, too, the EU has sent out an important political signal.
Thirdly, there will be a regular human rights review of all countries through the creation of a universal review mechanism, which will also help obviate accusations of double standards and selectivity in future.
Fourthly, the Human Rights Council has the competence to make direct recommendations to all the bodies of the United Nations, including the UN Security Council. We believe that this has the potential to substantially strengthen the United Nations human rights protection system as a whole.
The fifth point is that, ultimately, the important achievements of the Commission on Human Rights remain, namely the system of special rapporteurs and the active participation of non-governmental organisations in sessions.
Although it was not possible to achieve everything, this new Human Rights Council represents a clear improvement on the Commission on Human Rights, which was no longer effective. The Commission on Human Rights will now meet again – presumably briefly – to conclude its business and subsequently hand it over to the Human Rights Council. In May of this year – soon, in other words – the first members of the Human Rights Council are due to be elected, and the inaugural session of the Council is due to be held as soon as this June. We – as the EU and the Council – shall do our utmost to ensure that the Human Rights Council is able to carry out its work successfully and effectively from the outset.
Although the United States did not endorse this proposal, I nevertheless believe that a certain amount of trust was established in recent days and weeks, particularly in transatlantic relations between the EU and the US, since the US stated, on the occasion of the establishment of the Human Rights Council, that it was not its intention to hinder the establishment and financing of this Council, and that it agreed with the objectives of this Council in principle, but that the two problems I have mentioned – the issues of the election of members and of the exclusion of members – were too serious to enable it to vote in favour.
I hope that the work of the Human Rights Council in the coming years will convince all parties that this was a good choice, that this represents progress, and that, ultimately, we have also done something positive for the protection of human rights around the world. I believe that we, as the European Union, can be proud to have made a contribution to this.
. Mr President, I should like to say: Eureka! We have a Human Rights Council! That is extraordinary and I am very happy to be here tonight to celebrate it with the Council and the European Parliament.
As you know, the European Union and the European Commission have contributed substantially to that result. Last week, when the EU decided to support the draft resolution introduced by President Eliasson, we made it possible for a number of countries to copy us. We had hoped that a number of our proposals would be in the resolution. However, I agree with the Presidency that the compromise text represents a marked improvement on the Commission on Human Rights, and that is key.
Let me say a few words about the Commission on Human Rights. Over the last few months there has been much criticism of that Commission. Typically, it is accused of doubled standards, of over-politicisation, or of being too tame sometimes in the face of flagrant human rights violations. No doubt there is some truth in those allegations, and it is not by chance that the UN Summit document has proposed the establishment of its replacement.
But equally it is true that what could be done has been done. It was that Commission, in 1948, that oversaw the drafting of the most important statement of human rights principles of all: the Universal Declaration of Human Rights. I wanted to mention that because now, of course, we are looking forward, but we should also have looked at the past.
I should also like to draw Parliament’s attention to one element of the Human Rights Council: the universal periodic review. If implemented properly, it should help to address the issues of double standards and selectivity, which have plagued the Commission on Human Rights. After all, we see peer review working very effectively in other fields, for instance in trade, the trade process review mechanism, or even in the conflict on diamonds and the Kimberley Process.
Remarkably, throughout the complex and lengthy negotiation process on the Human Rights Council, the European Union has been able to maintain a common position. There is no doubt that this has positively influenced the course of the negotiations. Therefore, the Commission was very relieved that, after the recent differences between Member States on the final draft resolution, the European Union was able once again to adopt a common position and thus demonstrate its commitment to the crucial part of the UN reform process.
The Commission, like the Member States, is concerned about the US vote against the text. However, on the other hand, we are also comforted by its declaration expressing the wish to work with the Human Rights Council. Kofi Annan today said that his understanding was that the United States, even though they might not be able to vote for the Council as it was currently proposed, would be able to work with the Council, and I am sure that the US, which has done so much for human rights, will find a way to work with the other Member States to make the Council what it ought to be. So I think the omens, on the whole, are not bad.
We have to pay tribute to the Human Rights Commission, but now we want to see a new development and, hopefully, together, we can get it.
. Mr President, the creation of an effective, functioning and widely supported human rights commission is an essential part of the UN reform package outlined by Kofi Annan last year. Unlike the political minefield that surrounds the reform of the UN Security Council, the UN has shown the capacity to agree on a new structure for dealing with human rights questions.
Most people agree that the current, large-scale, six-week, once-a-year UN Commission on Human Rights in Geneva is now outdated and needs to be replaced. We need a more permanent mechanism that can respond, year round, to the multitude of human rights crises that arise. The issues of debate in formulating the new structure for human rights have been many:
1. The need for a permanent structure/council.
2. The members of that council must have credibility on human rights questions.
3. The council should not be too big.
4. The council should be reflective of the geographical difference globally.
5. It should not be seen as an elitist council, a small group preaching to the others.
6. The question of how we should select or elect members to that council.
7. The need for a continued role for NGOs.
8. A suspension mechanism for those who consistently have a poor human rights record.
Trying to find agreement and, if necessary, compromise on all of those considerations was never going to be easy. However, in my view, the draft resolution by the President of the General Assembly is a reasonable attempt to do just that, an effort to find common ground. I welcome the strong endorsement by the UN this evening of that draft resolution. It is unfortunate that the US could not support it.
I do not view the document as perfect by any means, however, and I would be critical on two points in particular. First, I think the Council is too big: 47 members are too many. Secondly, the election procedure whereby members are elected by an absolute majority is not ideal. I would have agreed with the US and would rather have seen a two-thirds majority for that purpose.
I should like to finish by saying that it is a job well done by the UN today, and I think it will add credibility to its stance on human rights issues.
– Mr President, today there has indeed been a very positive development as regards the agreement achieved in New York. This agreement, with a huge majority of 170 countries, constitutes a dynamic and progressive compromise towards improving and strengthening the efficacy of the international system for defending human rights.
Of the very serious reforms and changes made, I should like to comment in particular on the provision for the participation in the proceedings of the new Council of international non-governmental organisations and agencies working to defend human rights. I believe that the Commission and the Commissioner will work with non-governmental organisations to strengthen the role and the efficacy of the Council.
These clear reforms may give new momentum for human rights to the institution of the Council and reduce the lack of credibility and efficacy of the UN. Similarly, the European Union can work with the UN and with the other countries within the framework of the Council in order to strengthen the new institution. Unfortunately, the ostentatious search on the part of the United States for a better result undermines this positive compromise achieved today. It is high time that fundamental humanitarian values were placed before political expediencies.
Mr President, this is, of course, in many ways an historic day – the day on which we have set up a Human Rights Council. The fact is that the European Parliament has pushed this issue in the past, and we know that it is in actual fact possible to change the human rights situation by working hard and in unison. We do support the UN in this work.
The decision concerning the Human Rights Council was one of the few practical decisions taken in September, and it is therefore very gratifying that there now in actual fact exists such a Council and that we have obtained a permanent body that does away with the need for those six weeks of intensive lobbying in Geneva, characterised, just as you said, by constant horse-trading in connection with who was to support which resolution. If we obtain a permanent body that can take the lead on these matters, we shall hopefully also do away with the situation in which some of the worst rogue states have sometimes chaired the sessions in Geneva.
I also share the analysis that the Council is rather weaker than had been hoped. I agree with Mr Coveney that a two-thirds’ majority would have been better. The regional quota system that at present applies in appointing Council representatives will unfortunately mean that states that infringe human rights will also be represented. Secret voting and the ability to exclude countries do, however, mean that a big step forward has nonetheless been taken.
I hope that, in the future, the EU will adopt a unanimous and consistent approach and not be afraid to point the finger if a country with a place on the Council is guilty of seriously violating human rights. That is because, if it acts in concert, the EU will be able to play a fantastically substantial role in the UN. We in my group should like in time to see a joint European seat on the UN Security Council.
This is a large step forward. Now is the time of reckoning, and it is important not only to be able to act promptly when crises occur but also to remember too events that are not so sexy from the media’s point of view, that is to say the permanent human rights violations committed against people in somewhat forgotten, out-of-the-way places. If the Human Rights Council can safeguard these people’s rights, we shall have taken a big step forward.
. – Mr President, I should like to commend the far-sightedness of Parliament, which arranged this debate hours after the adoption of the resolution, and which will follow suit in adopting such a resolution tomorrow. We can together express our satisfaction and our huge relief in seeing this resolution adopted. Not everything is perfect, of course. For example, the members of the Council will not be elected by a two-thirds majority; certain groups have seen their number of seats increase; and paragraphs have been added. I have no need to go on.
That being said, the resolution that has been adopted establishes a permanent Human Rights Council, which boasts some most welcome aspects. For example, members are to be elected by secret ballot by the general assembly; the Council will be able to meet throughout the year, instead of less than three times a year; it will be in a position to react quickly to human rights crises; it retains the UN’s special mechanisms; it guarantees a particular role for NGOs, even though UN reform is needed in this area – something I consider extremely important – aimed at delivering better representation for independent NGOs, including those not recognised; this Council will set up a system for taking stock of the human rights situation in Council Member States. These are all entirely positive aspects. It will also be possible to suspend a country guilty of human rights violations, by a two-thirds majority of the Assembly. These positive points were precisely what Parliament and the EU as a whole were looking for and enjoyed the full support of all of us.
I turn finally to the 62nd session of the Human Rights Commission. In all likelihood, it will be a transitional committee, essentially tasked with passing on files to the Council. I call on Member States to remain vigilant, however, and to secure the vote on important issues, such as the adoption of the draft international convention for the protection of all victims of forcible disappearance, the declaration on indigenous peoples and the renewal of mandates such as that of the special representative for human rights defenders.
. Mr President, ladies and gentlemen, today’s approval by the United Nations represents a hugely important step forward. Up until now, a system of double standards has been in force. It is unacceptable that Russia has never been condemned for the odious conduct of its special forces in Chechnya. It is unacceptable that China has never been condemned for its tragic repression of the fundamental rights of the Tibetan people. It is unacceptable that the United States does not have to answer for its conduct in Iraq, where an occupation that is illegal in terms of international law has led to over 100 000 civilian victims. Furthermore, what can one say of Israel, which is taking illegal measures of collective punishment against the Palestinian people that are expressly forbidden by international conventions? Reason of state cannot be a justification for the negation of the rights of millions of men, women and children all over the world.
The European Union must show greater courage on this issue: at stake are our credibility and our policy of promoting human rights. It is not enough to protest against countries that are unprotected by often dubious international alliances. Human rights are enshrined in codes: legal treaties apply to everyone, especially to the powerful.
The for the credibility of the now defunct Commission on Human Rights in Geneva was dealt by the presence in that institution of governments that represent dictatorships and that have used their institutional position before the UN as a means of avoiding criticism of their policies and conduct. What right, for example, does the Sudanese Government have to participate in the Commission in Geneva, as is happening today? I therefore welcome all the reforms that have been announced to transform the Commission in Geneva into a restricted council on human rights.
I applaud the news that has just reached us that the UN has approved the resolution of radical reforms to that institution despite opposition from the United States. I agree with the suggestions of the resolution we will approve tomorrow, especially when it states that only countries that demonstrate respect for fundamental rights may participate in the future council. We must also grant a more important role to international non-governmental organisations, which are truly democratic and independent, through the creation of a UN committee on NGOs, which needs to able to provide both encouragement and criticism for the UN system of human rights.
. Ladies and gentlemen, the goal of the UN reforms and particularly the changes to the Commission on Human Rights was to create institutions that are better, not the same or worse. A compromise has finally been found and the Human Rights Council has just been formed, which in itself is a good thing. The current solution, however, whereby at the General Assembly only a majority is needed for a state to be elected to the Council, but three-quarters of those present must vote in favour of exclusion from the Council, is a very weak compromise. There is no certainty that, under this method, states in which there are clear violations of human rights will not gain entry to the Council. It will be even harder to remove such states from the Council. So there is a possibility that states which do not respect human rights may continue to operate within the Council, bringing it into disrepute. The agreement that the Human Rights Council will now meet not for six weeks a year, but for ten weeks, is also not yet cause for optimism. These compromises give rise to doubts as to whether Europe’s position on UN reform issues was put with sufficient force. In the field of human rights, if we at the European Union do not guide processes then no one else will do it. The European Commission ought therefore to mobilise the greatest possible support for further suitable reform to the UN human rights institution, as well as for the election of states to the Council which will not discredit it but which will lay a solid foundation for effective work in the future.
Mr President, the final document of the United Nations Summit in September established the foundations, in some cases the minimal foundations, on which the institutional reforms would be built.
This was the case with the Human Rights Council: agreement was reached simply on its creation, the rest remained in the air. It was difficult to reach an agreement in a few months to establish the body that would replace the discredited Commission on Human Rights.
President Eliasson's final proposal, which has just been voted for by a large majority in New York, is the result of a difficult negotiation. It was not the ideal proposal — Europe would have liked more — but it creates a new body which is better than the one we have at the moment.
The members of the new Council will be elected by the Assembly by absolute majority, that is to say, a minimum of 96 votes in favour will be required. Furthermore, during its mandate, all of the members of the Council will be subject to scrutiny and also, as has been said, it will be possible to suspend them. Furthermore, as we have demanded, the meetings will be far more frequent and will last much longer than the meetings of the current Commission on Human Rights.
The new Council therefore represents clear progress compared to the UNHCHR. Nevertheless, I regret the fact that the quota of countries allotted to the Western Europe group is less than that allotted to us in the Commission.
Mr President, I would have liked this proposal from Mr Eliasson to have been adopted by consensus, but in the end it has been put to a vote. I very much regret that the United States has voted against. It is a key country in the United Nations and I hoped that the initiatives to obtain their support for Mr Eliasson's proposal would succeed and that, in the end, the new Council would be established with Washington's support. But I am pleased that, in any event, their constructive cooperation with the new Council has been ensured.
Furthermore, the work and the operation of the Council will be reviewed after five years, which will enable us to overcome the deficiencies of the new mechanism: one of the most ambitious objectives of the final document of the September Summit.
Mr President, combating poverty is treated as a priority in this document and I would like to point out that, as this Parliament has already stated, poverty should be seen as a breach of human rights, since it violates human dignity and denies people other fundamental rights.
( Mr President, today the UN General Assembly voted to create a Human Rights Council to replace the UN Human Rights Commission whose position has been compromised.
The new UN Council fails to meet many of the criteria for the effective monitoring of human rights and reacting to abuses of these rights throughout the world. It does, however, represent a step towards establishing a new international structure based on respect for fundamental rights and political freedoms. The creation of the Council has been supported by Nobel Peace Prize laureates as well as human rights organisations such as Amnesty International, Human Rights Watch or the Open Society Institute and Soros Foundation Network.
The European Union should now play a key role on the UN Human Rights Council. The European Parliament has the opportunity to take a leading role in supporting the Council’s efforts to create a new global system for the protection of human rights. As part of transatlantic dialogue, the European Union should encourage the United States to collaborate more closely with the Human Rights Council and work towards further reform of the UN. The USA was one of four countries which voted against the creation of the Council.
– Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, when we discussed the United Nations reform summit in late September of last year, one of the few things that we could really describe as a success was the planned replacement of the discredited Commission on Human Rights with a new Human Rights Council. The only thing that was not yet settled was its composition and procedures. It would really have been a serious defeat for the cause of human rights, but also for the United Nations, if we had failed in our attempt to replace this discredited Commission with a new Human Rights Council in a timely manner.
For this reason, today’s outcome of the lengthy negotiations was an important success, including for President Eliasson. We congratulate him on this, as real improvements have been made. To elaborate: the members of this new Human Rights Council have to be elected by secret ballot, namely by at least 96 countries. Members can be excluded from the Human Rights Council subject to a two-thirds majority if they are guilty of gross human rights violations. The Human Rights Council has to meet at least three times a year. More continuity has been introduced into the work, and there is to be a regular review of the human rights situation in all the UN Member States. These are five important successes. I was at a loss to understand, therefore, why the United States attempted to block this.
Mr President-in-Office, the US made not only positive demands, but also the demand that the five members of the Security Council retained their privileged status, that they remained on the Human Rights Council, as it were, without being elected. That would have been a serious error if one considers the human rights situation in the People’s Republic of China. It is a good thing that today’s vote supported the proposals in this form.
– Mr President, the abolition of the UN Commission on Human Rights and the creation of a Council with far fewer members is intended to exclude and to be able to expel the countries which do not submit to the United States of America, the European Union or other imperialist forces. The aim is to have a submissive Council that can be turned into an agency which will judge infringements of human rights with partiality and against the criterion of imperialist ambitions. Thus, decisions to order will provide the pretext for various interventions, even war, in the name of the defence of human rights.
The United States of America have indeed done a great deal for human rights: they have murdered tens of millions of people from Hiroshima and Nagasaki through Vietnam to Iraq today. That is their contribution. To paraphrase Brecht – because time is short – who wrote, 'When imperialists talk of peace they are preparing for war', I would say that, when you talk today about protecting human rights, you are preparing to massacre them, as you do every day.
However, there is no Human Rights Council, Commission or UN that can prevent the fight of the peoples against their subjugation.
Mr President, Commissioner, even though I would have welcomed this debate a short while ago, and today it is perhaps a little overdue, we all share a great and definite new hope, and of course we all welcome the creation of the new Council. Above all, we congratulate the Swedish president of the General Assembly, not only for what he managed to negotiate between the UN member countries, but especially for the way in which he succeeded in bringing together the voluntary organisations of the non-governmental sector that are now giving him so much support. We naturally welcome the longer lobbying periods in Geneva. We hope that the improvement witnessed over recent weeks in transatlantic relations will not turn sour, and that it will prove possible to overturn the current vote. In my view, it is important that the EU has spoken and that it has a clear and unified position, which it shares with the entire developed world. It is the developing world, however, that has the majority.
Despite all the talk of loss of civilisation, it is clear that the new Council must fully adhere to the principle of the universality of human rights, with the same rules applying to each and every woman and each and every man. It is always apparent whether or not human rights have been upheld or violated and in this pre-review the Council will play a very important role. The exclusion instrument is also very important in this context, even though it requires a two-thirds majority, and in my view it creates a new opportunity for European foreign policy, a new opportunity to really address the violation of human rights, which is a problem that results from the failure of some states to function properly. Commissioner, I hope that we and especially you will have the courage to take clear steps towards upholding universal human rights across the whole world.
Mr President, I was present with Parliament’s delegation in Geneva at the Human Rights Commission last year and saw with my own eyes how discredited that Commission had become and how it was being held hostage in its proceedings by countries which were themselves the worst perpetrators of human rights abuse. So, like Members across this House tonight, I welcome the creation of the new Human Rights Council. I believe it will be a step forward by meeting all year round, by being elected by a majority from the UN General Assembly, by having a system of suspension for those countries which are members and then violate human rights and by maintaining the tradition of access for non-governmental organisations.
I am very proud of the role that we as MEPs have played in the margins of the process. When we met Louise Arbour, the Commissioner for Human Rights, in Geneva, and when she made her return visit to us in Brussels, we explored in detail her proposals for the universal review procedure now agreed, which will enable, it is argued, a much stronger, more objective examination of the record of all countries.
We insisted in our resolutions that membership of the Human Rights Council should be open only to countries which issue standing invitations unimpeded to special rapporteurs. That is part of today’s agreement. Sudan, Saudi Arabia, Nepal and Zimbabwe will not and should not be members of this new Council.
Finally, this UN reform results from the Millennium Review Summit and comes at a historic point in the defence of the principle of multilateralism in our world. We in the European Parliament should send a message to the US – not simply to the government but to its people – that whether it is the Human Rights Council, whether it is Kyoto, whether it is the International Criminal Court, or whether it is the principle of multilateralism itself, the United States is deeply and dangerously isolated in this world and it is no role for the world’s last remaining superpower to play. If the United States wants to be nominated to this new Council, it will have to allow unimpeded access to Guantánamo Bay. I wonder whether the US will stand.
– Mr President, I agree with the previous speakers: it is important that a decision has been taken not to leave this Human Rights Council in an embryonic state. Respect for human rights in the classical sense is one of the cornerstones of the European understanding of values, which will be reinforced by the creation of this new body.
Although the proposal adopted is not ideal, it is a clear improvement on the Commission on Human Rights, which was still susceptible to influence from countries who had themselves committed extremely serious human rights violations. It is an important step for human rights in the world.
A functioning body will be able to intervene more quickly in urgent cases and must oblige countries to stand up for, fight for and promote human rights. A blockade would have meant the international community losing credibility in the fight against human rights crimes.
That is why it is a very good thing that this project did not fail; including in view of the important work of the many NGOs.
(Mr President, the work of the current UN Human Rights Commission has been severely criticised from nearly all sides. It has been accused of being overly politicised and excessively active as well as of being corrupt. We should therefore welcome the ambitious attempts to reform the Commission and to transform it into the Human Rights Council, whose work will be more independent.
Although the scope of these changes seems to be well thought out, there is a danger that they will be partially restricted in the course of international talks on the proposals. The European Parliament should clearly state its position on the issue, highlighting the need for these changes in order to promote and develop a culture based on the rule of law and democratic government throughout the world.
The most important challenge related to this reform is, as has already been mentioned, the independence of the proposed UN Human Rights Council. Demanding that it be made into one of the main UN bodies is one of the main means of achieving this goal.
What should really change is the way in which candidates are elected. They ought to be elected by the General Assembly according to a voting majority that would make membership impossible for a country whose government behaves in a way that may lead to doubts about its human rights credentials. It is also important for a vote to be taken on the candidature of every country, even if there are fewer candidates from the region than places allocated for that given region. Avoiding the presence of countries such as Libya, as has happened in recent times, or of Cuba, as is the case at present, is one of the basic steps on the road back to the UN regaining its credibility in the field of human rights protection in the world. It is also important to decrease the size of this institution so that its actions may be more efficient and its decisions more effective.
Reform of the Human Rights Commission is a great opportunity to make significant improvements to the human rights situation across the world. We cannot, however, treat this topic as a one-off transformation. We have to see it as an opportunity to start a process of continuous improvements to the system for the protection of human rights in a way that will ensure it gains the trust of global public opinion and the status of a mechanism that draws attention to the most serious human rights abuses in the world and is not bound by political ties.
– The news from New York brings us relief and satisfaction. The compromise proposed by the President of the General Assembly, Mr Eliasson, will not be perfect, but it is a good one. This is for the reasons expressed by a number of speakers and, in an article, by various Nobel Peace prize winners, including ex-President Jimmy Carter.
We are disappointed that the United States has voted against, although we are not surprised, given that the US – a country that has traditionally done so much for human rights and for international law on human rights and the UN – is currently at the mercy of an administration that lacks any credibility or consistency on this matter. It is an administration that will go down in history as that of the ignominy of the Iraq invasion, of Guantánamo, of Abu Ghraib and of the extraordinary rendition act.
Eleanor Roosevelt and other honourable defenders of human rights must be turning in their graves. Where the Bush Administration went wrong was in attempting to hold the creation of the new Council to ransom in last minute negotiations. We must make sure that, if it attempts to boycott the proceedings of the new Council, it does not succeed. It is the EU’s responsibility to continue to pursue a sound and clear-sighted working relationship with Mr Eliasson, via the Austrian Presidency and future presidencies, and via Mr Solana and Mr Barroso, whose voices we should like to hear louder and clearer on this issue. Europe needs to use all of its considerable influence to ensure that the Human Rights Council is up and running at the earliest opportunity.
(Mr President, it is unacceptable that in the face of commonplace abuses of human rights the world lacks an organisation through which to condemn these events.
The UN Human Rights Commission has, over the last few years, unfortunately become a symbol of the indolence of this organisation. It was an Old Boys’ Club, where countries notorious for human rights abuses such as China, Sudan, Zimbabwe or Russia could meet. Their main aim, however, was to prevent any kind of discussion of their own activities.
The proposal for a Human Rights Council is an attempt to create an institution which would react more rapidly to crises throughout the world and whose activities would go beyond simply sending a symbolic UN mission to the country that is the subject of criticism. The project is not perfect, but it seems that the Human Rights Council’s duty of carrying out an assessment of the situation in each of its member states will at least prevent the abuses that have hitherto been perpetrated by its own members.
The creation of a Human Rights Council is without doubt the best solution available to the problem of the UN Commission whose integrity has been compromised. The European Union should give the new institution its full support so that it can deal effectively with global challenges in the field of human rights protection.
– Mr President, ladies and gentlemen, I should like to express my most sincere thanks for the opinions expressed here. They largely confirm that the position of the EU was the right one. The expectations of the new Council are high, and a consistent position on its use is required to enable it to meet those expectations and to function properly.
Of course, we cannot abolish the laws of political reality from one day to the next, but I do believe that we have a chance. The EU must play a key role in this. I am obliged to the House for the support that you have expressed here.
It has been pointed out repeatedly that the election of members of the Human Rights Council is of the utmost importance. We all regret that the original proposal for a two-thirds majority could not be pushed through. Nevertheless, I should like to reiterate that the EU’s commitment, which I mentioned earlier, to vote only for countries who have a clean human rights record, is extremely important. We are not talking here about just 25 or 27 votes, but rather, if we include associated countries – indeed, the community of democratic nations as a whole – we are talking about a large number, which is capable of blocking membership of countries who are in fact flagrant human rights violators.
Mr Coveney said that the figure of 47 members of the new Human Rights Council is too high, that the instrument is too large. That is open to debate. It should be borne in mind that, at all events, the membership of the Human Rights Council is a little smaller than that of the Commission on Human Rights. Compared with 191 Member States of the United Nations, I personally consider the figure of 47 perfectly appropriate. Incidentally, that has in fact meant rather fewer seats for the Western group, owing to the fact that members are to now be elected not at Ecosoc but directly in the General Assembly. That, too, is regrettable, but we have to take the rough with the smooth. If we want a powerful, relatively small instrument, we have to accept that we shall have somewhat fewer votes.
I actually agree with everything Mr Schmidt said. The demand by the United States that the five permanent members of the Security Council be given automatic membership of the Human Rights Council was a relatively early proposal that was no longer supported in the latter phase. It would certainly not have had the support of the EU, and as such was never really going to be able to command a majority.
Mrs Flautre pointed out that the important dossiers that are still being dealt with by the Commission on Human Rights must be completed. The EU will of course ensure that the outstanding issues are brought to a close, namely in such a way as to benefit human rights, and such that these dossiers can be taken over immediately by the Human Rights Council.
. Mr President, ladies and gentlemen, the fact that the motion for a resolution creating the Human Rights Council was adopted by such a resounding majority – 70 votes in favour, 4 against and 3 abstentions – would certainly give the impression that this Council will have a certain credibility.
There is no doubt that 9 May, election day for members of the Council, will be a landmark day in the emergence of the fledgling council. On this point, I trust that candidate countries will submit their candidacies one month ahead of the vote, as the Union has requested they do.
The Council is set to meet for the first time in Geneva on 16 June, and I trust that we shall be attending the session in good numbers. Whilst the Human Rights Council is undeniably a happy outcome of the last UN summit, it is also true that the big winner has in fact been multilateral architecture, with the creation, also in December 2005, of the Peacebuilding Committee, which is similarly set to meet soon.
The year 2006 is set to be a good one for multilateralism. In both cases, the EU has shown its commitment to effective multilateralism. It has also demonstrated leadership and its ability also to wield some influence in this UN reform. I feel that we can continue down this path together.
– To wind up the debate, I have received four motions for resolutions(1), pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
– The next item is the joint debate on the following reports:
– the report by Friedrich-Wilhelm Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on agricultural products and foodstuffs as traditional specialities guaranteed (COM(2005)0694 – C6-0026/2006 – 2005/0270(CNS) (A6-0033/2006), and
– the report by Friedrich-Wilhelm Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (COM(2005)0698 – C6-0027/2006 – 2005/0275(CNS)) (A6-0034/2006).
I should like to remind speakers in this debate of what I said for the previous one, namely that this is a very long late-night sitting and that I shall therefore be ruthless when it comes to speaking time. Please understand, therefore, if I have to take disciplinary action to keep you to the time officially allocated to you to speak. This remark naturally does not apply to Mrs Kroes, to whom I now give the floor.
. Mr President, I want to start by thanking Mr Graefe zu Baringdorf and the members of the Committee on Agriculture and Rural Development for all the work they have carried out on both reports, the first on protection of geographical indications and designations of origin and the second on traditional specialities guaranteed.
The Commission appreciates the efficient organisation of your work, which has enabled adoption of the reports within a short period of time. In my opening statement I address both reports, thereby focusing on the general background that has led to these Commission proposals.
Firstly, as regards the report on the protection of geographical indications and designations of origin, almost 14 years ago the European Community established a voluntary system of geographical indications for agricultural products and foodstuffs other than wines and spirits. Since 1993, over 700 names have been registered. Almost 300 requests are currently waiting for registration; this gives an idea of the success of this system.
This success may explain the interest shown by our trade partners in this regulation. The conclusions of the recent WTO panels on cases brought by the US and Australia impose on us the obligation to open the Community scheme to direct applications and objections from individuals in third countries.
This is the fundamental reason for the proposal you have on the table: to ensure conformity with the conclusions of the panels. On the basis of experience gained in managing the registration process, we realised that the current system would not survive an additional burden of direct applications from operators in third countries. Thus we had to streamline the system and make it more efficient.
If we simply conform to WTO rules without increasing the efficiency of the functioning of the system, the whole approval process could come to a standstill. I should add that, in order to avoid any risk of a new complaint at WTO level, the procedure for third-country and EU denominations should be as similar as possible.
We have all been surprised by the extent of the changes required under the WTO ruling. While the Community won the panel on the substantive trademark issue, we lost on the procedural questions. We also included one clear policy change, namely promoting the use of Community logos for enhancing the credibility of the system. Apart from that, however, there are no policy initiatives, as the primary purpose of the proposal is to conform to the WTO panel findings within the deadline.
The many demands and suggestions for policy development set out in the amendments adopted in the Committee on Agriculture and Rural Development are issues that deserve more time to be adequately addressed.
Let me turn now to the other proposal, which concerns traditional specialities guaranteed. In spite of the modest number of products registered, some producers have shown their interest in this regulation. There are only 50 names registered as traditional specialities guaranteed, but there are 19 applications pending at Community level and a number of others under examination in the Member States. This regulation has not been amended since its adoption in 1992. The procedures have been designed neither for 25 nor for 27 Member States, or for handling a significant number of applications.
There is a similar need to streamline and standardise the content of applications so that more efficient procedures are adopted and so that producers who make the effort to engage in quality schemes are not disappointed by approvals being delayed for several years.
I also consider it important to correct a number of inconsistencies and to reflect substantial advances in legal drafting standards since 1992. At the same time, we propose simplifications and clarifications and other improvements identical to those proposed for geographical indications and designations of origin.
Finally, we are keen to make it clear in this regulation that WTO rules are respected and to forestall any criticism.
In conclusion, these proposals achieve WTO conformity and introduce limited but necessary housekeeping that is designed to streamline and clarify procedures. We can thereby underpin the mechanisms and better serve producers and consumers who rely on denominations. However, particularly in the light of the WTO deadline of 3 April 2006, we did not propose deeper policy changes. Those will be addressed in due course within the framework of a wide reflection on agricultural quality policy.
– Mr President, I am glad that the Commissioner is here to represent the Commission at today’s debate on this report. Her colleague, Commissioner Fischer Boel, cannot be present, but that should not prevent us from making this a good discussion.
The Commissioner said that this is not the beginning of a legislative process, but that we are just responding to a request from the WTO. The beginnings of a legislative framework for quality assurance came in 1992, as much as 14 years ago, but, of course, that was not the start of high-quality production in the areas that were protected at that time. It was rather the case that, as with organic farming, the matter of the products at issue here had been introduced onto the market long ago, over a period of decades, by producers, and proceeded to gain consumer acceptance. There then followed harmonisation and streamlining measures, clarifications and safeguards.
With regard to quality policy, there are only two areas within agriculture that are designated ‘quality’. These are the area under discussion today, and organic farming. Everything else is covered by the concept of food safety. Here, however, we are talking about and focusing on quality, in particular.
As the Commissioner has already mentioned, this is no trifling matter, it is a billion-euro business. Granting regions and businesses protection of geographical indications, designations of origin or specialities creates genuine added value. It is understandable that others will covet this added value.
The dispute is with the United States, in particular – and when I say United States, I mean the large multinationals. These are looking very carefully at whether the products now being protected here as designations of origin can perhaps be incorporated into their empires as trademarks. In exactly the same way as Coca-Cola, they want to include Feta cheese, Parmesan, Spreewälder Gurken (Spreewald Gherkins), Karlsbader Oblaten (Karlsbad Wafers), Thüringer Rostbratwurst, and also Tiroler Speck – from both Austria and South Tyrol (Südtiroler Speck) – with their trademarks; not because they consider them particularly good, but because there is money to be made from them. That is why they, too, have joined the discussion in the WTO, and now we are presenting our response.
The good thing about the discussion is that the WTO has said from the outset, as a matter of principle, that our rules are in accordance with its own rules. What is not in accordance with its rules, and where improvements need to be made, is the issue of third country access to these protected quality indications. We are making good this shortcoming, and I also think that this makes sense.
I should also like to point out, however, that another kind of desire also comes to the fore here. For example, producers of Parma ham or Tiroler Speck may think to themselves: if we were to buy the pigs on the wider market, it would be cheaper than having to produce them in the region or stipulating that the regions from which we obtain them be specifically geared towards such production – because this would naturally mean an increase in production costs.
If we do not do that, however, we run the risk, in the international discussions within the WTO – and the multinationals will keep on and on at us about it – of lapsing into arbitrariness, of undermining our own quality indications and thus ultimately losing the protection. This being the case, it would be a highly dubious business to believe it is possible to buy raw materials at cheaper prices, and that is why we have stipulated and are stipulating that there be a special relationship between the regions in this regard.
By way of conclusion, I should like to say a few words of a procedural nature. As the Commissioner is also aware, the Council has already made a decision. We are once again holding a discussion here despite the fact that everything has already been decided, and that is unacceptable. The matter has to be debated first. I hope that we can also make that clear in the Constitution once it has been ratified.
We considered referring this matter back to committee out of pure annoyance, because, once again, we have been overlooked and our expert work is being ignored. However, we believe that this would project an outward lack of unity on our part in the WTO proceedings, and enable others to say: aha, they are not even agreed among themselves. Since we are in favour of strengthening and securing the EU position, we shall let it pass, but we should like to make clear where the Council’s weaknesses lie in some regards, and would ask Commissioner Kroes to communicate that in her role as Commissioner, so that she reconsiders her decisions.
. Mr President, Commissioner, ladies and gentlemen, the subject of geographical indications and of traditional specialities for agricultural products and foodstuffs is an important instrument for the development and sustainability of quality products.
On the whole, I consider the work carried out by the Commission to be very positive. Given that two phases of analysis of the question had been foreseen, one on a national and one on a Community level, it was absolutely necessary to make sure they were coordinated.
I am convinced that the greater responsibilities given by the Member States, the precise terms articulating the procedure and the new system of oppositions, address the need for faster and more efficient recognition, that is to say for a quick check that is also endowed with the crucial characteristic of completeness.
The opportunity for third countries to access the European system for the protection of agricultural products makes it necessary to protect the consumer from a false association between Community symbols and the actual origin of a product. The indication of the origin of a product on a label, along with the diversification of the colour of Community logos and the authorisation of the use of expressions for processed products, are all innovations that address the need for greater protection of consumers. Furthermore, I believe that these measures will encourage producers to take greater and fuller advantage of the labelling of excellent products by following the approach to food quality that the European Union promotes.
Lastly, I support Amendments 48 and 50, which are aimed at allowing the involvement of regional authorities in the national checking phase and greater protection of the protected designation of origin (PDO) and the protected geographical indication (PGI) with respect to other forms of protection like trademarks. I hope that my fellow Members will share this point of view by approving these two amendments tomorrow.
Finally, I wish to thank the Commission, which has put this before Parliament, in which regard I also pick up what my fellow Member said earlier, for these procedures and for their recognition of the production of quality products. They have addressed a widespread need for fast action, but also, and above all, the protection of the excellence of rural areas in Europe.
. – Mr President, as the rapporteur has said quite rightly, I believe that quality is European agriculture’s great asset.
In view of the global market in which we increasingly have to compete, as a result of extremely low labour costs, scant environmental and hygiene requirements – in other words, lower prices – I believe that quality must set us apart. We therefore need guaranteed and certified quality by means of a simpler and easily recognisable system in which the consumers have confidence, both inside and outside of Europe – and that is what we are working on.
Furthermore, it is essential that these denominations are recognised outside of the Union, in the WTO, so that we can establish a market in high-quality agricultural products. We are working on that, and I believe that the work that has been done in the Committee on Agriculture and Rural Development supports this position.
The first challenge facing us is to strengthen our system of consumers and producers even further. We need a faster system, with clearly defined time periods and procedures, in which competences are properly allocated. I believe that the way the sector itself perceives it is as important as the way the consumers perceive it, and it must be shown the economic advantages of a high-quality market: the security of a system of denomination which properly controls the products that do not comply with the conditions set, and a quick and not too burdensome procedure.
I believe that the issue that we are dealing with is very important, particularly for countries such as my own, which are pioneers of ecological agriculture. As I have said, I believe that this issue deserves more in-depth consideration, and we must do this once the requirements of the WTO – and this must happen as soon as possible – have been complied with, simplifying access to the system for third-country products.
During the subsequent examination and reflection that we will hold in this House, I believe that it is essential to listen to the sector and to be attentive to its needs, thinking at all times of directing our products and our quality towards the global market, these being the values of a truly competitive European agri-food sector.
. Mr President, Mr Graefe zu Baringdorf has once again done his duty as rapporteur with his usual enthusiasm, and on that I should like to congratulate him. I concur with the thrust of his conclusions. In the light of increasing liberalisation of trade in agricultural products, it is necessary for us to recognise more geographical indications and designations of origin for agricultural products and foodstuffs at international level. His conclusions are completely justified therefore.
What also comes into play for me is what precisely the definition of a geographical indication in Europe itself is. Mr Graefe zu Baringdorf mentioned the example of Parma ham, that that should originate in that region. I have always been puzzled by the fact that Germany, rather than the Netherlands, is the largest producer of Edam cheese, and I believe that that state of affairs should change.
If we regulate this in the WTO – and I am pleased that he sees eye to eye with me on this – and we ask the others to recognise our products, it seems only natural to me that we also recognise theirs. I am not entirely of the same mind as Mr Graefe zu Baringdorf when he says that at present, there are only two quality categories of agricultural products in the European Union, namely those with geographical indications and those that are produced organically. Whilst this may be true at the moment, we must go much further.
It is necessary to introduce a European quality mark for agricultural products. If we ask our farmers to respect animal welfare standards, environmental objectives, and suchlike, then it would be very unfair to expect those farmers to compete with the rest of the world, with farmers who do not need to adhere to those same standards. Since customers must be able to distinguish them in the shops, we must develop a quality mark for products other than geographical and organic ones.
. Mr President, Commissioner, on the topic of a proposal for a Council regulation on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, I would like to draw attention to something that is said in the Graefe zu Baringdorf report, namely that intellectual property is the last raw material remaining to Europeans. It is precisely for this reason that we may express wonder and regret over the fact that we have so far had no targeted plan for developing a system specifically for the protection of intellectual property. The new instrument should finally eliminate the persistent disputes at the WTO between the EU and some of its trading partners. Once this matter has been resolved, we can only hope that the Commission will then return to the issue of geographical indications and designations of origin with clear conceptual aims.
I would like to add that designations of origin and geographical indications constitute an integral component of intellectual property, according to the World Intellectual Property Organisation. Under the Rules of Procedure of the European Parliament, the issue of intellectual property belongs unambiguously and exclusively to the remit of the Committee on Legal Affairs. It is therefore odd both from a procedural and a practical viewpoint that the drafting of this report was entrusted to the Committee on Agriculture and Rural Development, without including in it even an opinion from the Committee on Legal Affairs.
. (Mr President, the aims of both proposals for regulations seem well-founded. It is difficult not to support an increase in the income of farmers, fair conditions for competition and protection from fake copies of original products. There are, however, doubts as to whether the aims set are realistic.
Let us consider the result to date of existing solutions. Within the framework of guaranteed, traditional specialities only 15 agricultural and food products have so far been registered throughout the Union. Is it really necessary to create complex procedures and expand bureaucracy for the benefit of a dozen or a few dozen products? Will the farmer-producer really gain anything by it? Within the framework of the system for the protection of geographical indications and designations of origin over 700 names have been registered across the EU including 150 cheeses, 160 types of meat or meat products, 150 types of fruit and vegetables and 80 types of olive oil. There are 300 new applications pending examination. By creating this legislation, will we not soon find ourselves in a ridiculous position, bordering on the laughable? In a few years we will have thousands of original product names wanting to conquer supermarkets across the whole of the EU. As customers, we will be worn down by them and the costly bureacratic system will turn out to be inefficient when dealing with applications.
Would it not be better to give up the idea of regulating local delicacies? If we turn delicacies into mass products, they will no longer be delicacies. Let them remain a natural attraction of particular places or regions, but without the support of the European Union.
. ( Mr President, on behalf of the UEN Group I would like to congratulate Mr Graefe zu Baringdorf on his excellent reports. I am delighted that we will achieve the necessary simplifications in the registration procedures for local food produce and that we will have more of these products available, or rather that they will be more familiar to us, as we are of course talking about traditional products that have been on the market for a long time.
The real future of Europe lies in supporting traditional, regional products which represent the achievements of local communities. It is something at which we can excel, at which we can surpass others and thanks to which we can build a European market that is a common market and yet is rich thanks to the variety of regional specialities. It is a great opportunity for regional producers. Most of all, however, it is good news for consumers as these products are made according to traditional recipes and using methods that go back generations and are healthier and better than mass-produced goods. It is also the best way to face the challenge presented by biotechnology companies. They want to force us to consume their mass-produced food which is the result of genetic engineering.
We should be clear on this matter. We want to consume products that are healthy, varied and produced using traditional, regional methods, and we do not want to be forced to consume food products made using methods that cheat nature.
Mr President, for the last few decades the common agricultural policy has encouraged farmers to produce more, regardless of quality. As a result, they have two Mercedes in the yard and shops are full of produce which is neither palatable nor cheap. We have to pay more for so-called ‘organic’ products in order to buy what should be normal food.
It is cynical to say that consumers today regard quality as more important than quantity. They simply want to eat food once again that they have not seen for a long time and to which they have a right. We, meanwhile, are spending most of our budget on the common agricultural policy, mainly in the old Member States.
Let us hope that, by simplifying the current procedures, these regulations relating to the protection of geographical indications, designations of origin and traditional specialities will favour farmers who produce healthy and tasty produce.
I would like to thank the Commission and the rapporteur for addressing this important issue. I hope that farmers, especially those from the new Member States who have not yet had the time or money to take up agricultural production on an industrial scale, will be rewarded for their traditional production methods. We do not have such splendid processing methods as those for which French cuisine is renowned, but we do have healthy, tasty farm produce and food.
– Mr President, Commissioner, there is no need for me to spell out how much we value our system of protected geographical indications (PGO) and protected designations of origin (PDO) and how keen we are to defend them and ensure compliance with them, within and outside the Union.
As things stand, following the repeated and, to my mind, all-too-frequent reforms of the common agricultural policy, producers in many of our regions only survive on account of the quality of their products and their expertise. Happily, consumers are increasingly appreciative of this and are prepared to pay reasonable prices, thereby helping to keep people in work up- and downstream and, in turn, contributing to rural development.
It has been well documented that the United States and Australia had the nerve to attack our successful regulation on the issue at the World Trade Organisation (WTO). Over 700 product designations have been registered since 1993, the commercial value of which is put at over EUR 10 billion. I feel I should mention at this point the registration of , which Mr Ebner, who has given me his two minutes of speaking time in this debate, holds especially dear.
The WTO’s competent body has fortunately come to the conclusion that our regulation was not in breach of WTO rules. All we have to do is adapt it by 20 April – there is no time to waste, in other words – so as to place third country nationals on an equal footing with EU citizens as regards the application procedure and the right to object.
I wish to congratulate our rapporteur, Mr Graefe zu Baringdorf, and to commend him on the excellent spirit of collaboration, which is not always in evidence between factions across the political divide in Parliament. I welcome the fact that – with Mr Graefe zu Baringdorf and with other luminaries of the Committee on Agriculture and Rural Development, including the chairman, Mr Daul – we have succeeded in reaching agreement on amendments aimed at clarifying and simplifying matters and at making them more specific, as well as at ensuring respect, via adequate monitoring, for this intellectual property of our farmers, which is one of the last raw materials possessed by Europeans.
What we especially want to do – by means of specific deadlines: six months for the Commission to examine applications, four months to raise objections – is to avoid there being damaging delays for the operators involved. We want to see Community symbols, our logos, distinguished by specific colours and to ensure that these are not used by third countries. Lastly, we wish to ensure that if the registration of a PDO or PGI is cancelled, it cannot be registered as a trade mark for five years. This is to prevent any economic pressure being put on producers.
I know that many Members of this Chamber have had many ideas and suggestions for improving the law, but we would call on the Council, as time is ticking away, to implement initially only the changes made necessary by the WTO’s ruling. According to ...
(Mr President, I would like to congratulate the rapporteur on two excellent reports. I would also like to express my conviction that it is precisely these new regulations adopted by Parliament that will further the development of agricultural food production, and in particular the revitalisation of rural areas by promoting their traditions and cultural values and increasing employment outside of the farming sector. I think that a transparent and simplified registration procedure and a clear division of competences between the Member States and the Commission will provide more effective protection for consumers and producers, citizens of the Union and, most of all, for those who manufacture these products. They will be protected from fake copies, the misuse of original names, the copying of lists of ingredients and other fraudulent practices used by people looking to make a quick profit.
The proposed regulations do indeed contribute to guaranteeing a credible system to protect the quality of registered products which are trusted and whose popularity is growing in the Union and across the world. These products will now not only feature the producer’s label but also the label of the European Union.
Mr President, ladies and gentlemen, Europe must be in a position to guarantee and protect the quality of its agricultural and food production. In order to achieve this objective it is necessary to defend traditional specialities and geographical indications, even against attacks launched from inside the World Trade Organisation by the United States and Australia.
The rapporteur has done an excellent job to improve the two regulations. We need to protect products in order to have a real impact on improving food safety and prevent the homogenisation of flavour, which is occurring on a global scale. All too often, sadly, we find examples of counterfeiting: the largest market in southern Italy, Vittoria in Sicily, is every day flooded with counterfeit products that are put on the market as protected geographical indication products, for example Pachino cherry tomatoes.
For this reason, we believe that labelling is needed to reveal the indication of the place of origin and processing of a product. We must question ourselves, however, over one matter: all too often those in favour of the PDO and PGI scheme are more concerned with commercialisation than with production.
Mr President, I should like to thank the rapporteur for helping to protect regional individuality and rural self-sufficiency.
Europe has such rich and varied produce and food, and we certainly need to protect that from trade liberalisation absolutists. The family recipe, the local flavour, the hand-made product, the quality and unique character need our protection to keep our regions as rich as they are now.
But what use will all this valuable work be if, concurrently, we allow GM to infiltrate our crops, and thus our food and produce? Here we are trying to protect the individuality of products and the uniqueness of local ingredients. How can we claim that our ingredients are local if they are all modified in a laboratory? Those seeds are certainly not your family's variation; they are an identikit Monsanto seed of a particular batch number, exactly the same seed as millions of others around the globe.
How can we then claim that our products are unique, that they are our rich regional flavour, or that they are from our region at all? Would honesty not require us to label our produce as 'Monsanto Corporation, produced in St Louis, Missouri'? We must allow regions to choose whether they wish to be GM and we must protect those which do not.
We must not only appreciate and preserve local specialities but also the farmers' markets at which they are still sometimes locally sold. We must ensure that, in regulating food marketing, we do not kill off the remaining traditional local farmers' markets.
( Mr President, it is fortunate that we are holding a joint debate on Mr Graefe zu Baringdorf’s reports. In one of the reports, in point 5 of the justification, the text reads that ‘the aim of the proposals is to simplify the procedure and to provide an accurate definition of the remits of the different bodies during the examination process for the proposal’. This, along with other annotations, such as those under point 9, gives us hope that in the final Council regulations we will be able to avoid red tape and legal inconsistencies. This is particularly important with regard to the regulation on the protection of geographical indications and designations of origin for agricultural products and foodstuffs. We have to remember that geographical indications are part of the heritage of certain local communities and individual nations and that they are responsible for protecting them.
The protection of geographical indications and designations of origin of foodstuffs at a Community level should only fulfil a supporting function and prevent dishonest practices. However, ‘only national bodies shall have the authority’ to impose penalties at a national level, as stated in Article 11(3).
Regional products and foodstuffs have to support regional development and broaden the range of tourist attractions, including agro-tourism. No one wants a Union where everyone everywhere dresses the same, eats the same food and speaks in the same manner.
Mr President, I welcome these reports because protecting regional specialities is right and necessary. Regions have a right to exploit and protect such specialities for their own economic benefit.
I note that it is estimated that, in those Member States where this is done, around EUR 5 billion a year is raised, in terms of added value, by promoting such geographical indications. Of course, there is also a knock-on effect in terms of impact and job creation and in population retention in rural areas.
My sole regret is that, to date, my region – Northern Ireland – has not yet availed itself of this facility, though I would have to say, biased as I am, that we are rich in such commodities.
Ulster beef, which all Europeans will soon be able to savour again when the beef ban is lifted, has a taste and quality which makes it renowned and which caused the Greenfield label to be synonymous with the highest quality. Our wheaten and soda breads are must-taste delicacies and Armagh Bramley apples have a very distinct reputation.
I would therefore call on the British Government in this debate to avail itself forthwith of the opportunities available under these regulations.
In terms of these regulations, a complaint which I have encountered is that the process of application is unduly burdensome and bureaucratic. I would therefore make a plea that the maximum effort should be made to simplify the process so that regional products may be protected and promoted more swiftly, and I welcome what the Commissioner had to say in that regard.
In the context of the WTO, it is vital that Europe defends the rights accrued under those regulations and does not give in to the pressures coming from third countries. I agree strongly with our rapporteur that the EU must use all its clout and diplomatic skill to defend geographical indications. Whilst we should take encouragement from the WTO Dispute Settlement Body's rejection of recent attacks by the United States and Australia, we cannot afford any sense of complacency.
– Mr President, Commissioner, ladies and gentlemen, I, too, should like to join in thanking the rapporteur for his really excellent reports, and also the shadow rapporteurs for their very efficient cooperation on this.
I regard both of these reports as among the very important dossiers of this parliamentary term: particularly the report on protected geographical indications and protected designations of origin. As the Commissioner mentioned, there are already over 700 products that have been registered and 300 procedures that have been commenced. That represents a key aspect as far as European agriculture and rural areas are concerned.
I believe that intellectual property is also relevant to these products, and that these products, as it were, contribute towards the identity of a region. If we open up our markets to products from third countries, we must be able to make this conditional on these countries applying the same standards in terms of quality and social aspects as prevail within the EU. The fact is that we are living in a global world, but nevertheless fair competition can only be afforded if the same requirements and rules apply within the WTO and are put into practice.
Generally speaking, however, we must take care that the procedure involves careful scrutiny, and that there is no levelling down. Quality has its price. As Horst Köhler, President of the Federal Republic of Germany, said yesterday, the EU’s higher prices must be matched by superiority in quality. To cite an example, in Austria, there are 180 000 farmers engaged in production. These demonstrably safeguard approximately 600 000 jobs upstream and downstream. This also reveals how important active farming enterprises and family-run farms engaged in production are to rural areas.
– Mr President, I should first like to congratulate the rapporteur and my fellow members of the Committee on Agriculture and Rural Development on this report, one of the strong points of which is that it emphasises a key concept, which is that Europe’s farming will only survive on the basis of quality. Consequently, at the heart of any political measure taken by the EU, not least in international fora such as the World Trade Organisation, must be the defence of labels and other protected designations, as this is the only way of guaranteeing the sustainable competitiveness of European products in a globalised world.
I personally come from a region that has more than 30 products registered under the protected designation of origin (PDO), protected geographical indication (PGI) and traditional speciality guaranteed (TSG) schemes. These designations are without question an asset for the producers who benefit from them. It is a similar idea to one we have always used in another sector, which does not fall under the scope of this text but which requires support and protection from Europe. I refer, of course, to the winemaking sector, which accounts for tens of thousands of jobs in my region, southern France, and hundreds of thousands of jobs around Europe, and which is currently enduring a major crisis. If nothing is done, including at European level, there is a danger that Europe will lose its soul.
( Mr President, today we are discussing how to protect traditional, speciality agricultural products.
The regulation mentions the time scale of a single generation of production required in order for a product to qualify as a product that is produced using traditional methods. Concerns have been raised regarding the amendment which restricts the definition to products that were in use before World War II. This discriminates against Eastern European Countries.
As a consequence of World War II, Poland lost half of its territory and several million people were displaced to lands that had been regained. Therefore, the continuity of tradition was broken. During Communist rule, production of traditional products for trading purposes was also banned. Only for the past decade or so, after independence was regained, have communities in specific regions returned to traditional, healthy production methods for foodstuffs, for example traditional Polish sausages and hams. This had previously been impossible.
Another extremely important question is the issue of certainty regarding whether foodstuffs will be sufficiently monitored with respect to quality and whether a situation can be avoided where the increasing supply of genetically modified plants across Europe leads to traditional products becoming tainted. There are, after all, countries in Europe where genetically modified plants have spread beyond all control and will certainly soon threaten traditional products because of the change in the ingredients list. The annexed register of products classed as traditional products should also be expanded to include delicatessen goods.
Mr President, the report on designations of origin and geographical indications presented to us by the Commission states that its intention in drawing it up has been to clarify procedures and to bring Community legislation into line with a judgment of the World Trade Organisation.
The protection of geographical indications is naturally extremely important. It is essential in order to provide consumers with accurate information concerning the quality, origin and production methods of the products they consume. It therefore seems logical that we should avoid confusing consumers, and the use of the Community logo on third-country products should not therefore be authorised.
Furthermore, the Members of this House have an obligation to the diversity and wealth of European gastronomic heritage, which has so far enjoyed an international reputation.
We must conform to the judgment of the tribunal of the World Trade Organisation − there is no question about that; that is what it is for − and we must modify the Regulation in order to guarantee that it complies with those requirements.
Nevertheless, until the WTO includes in its debate the international system of geographical indications and thus until we have an international register of geographical indications, it does not make much sense for the modifications of our Community Regulation to go any further than is strictly necessary.
Furthermore, we must ensure that the changes to the Regulation do not lead to delays in the register or lead to discrimination between the European Union and third countries, because the procedure for Community authorisation demands compliance with very strict quality and food safety requirements. Would the Commission be able to ensure that third-country products conform to those same standards? In all honesty, I do not believe so.
I therefore believe that the amendment from the Group of the European People’s Party (Christian Democrats) and European Democrats should be supported and I also believe that the differing views on health systems amongst the Member States must ensure that the farmers and producers are not the only ones who have to pay for the extension of the legislation on food hygiene to designations of origin.
– Mr President, Commissioner, ladies and gentlemen, I should also like to congratulate our rapporteur. The establishment of the protected designation of origin (PDO), the protected geographical indication (PGI) and the traditional speciality guaranteed (TSG) is a step in the right direction for the development of rural areas. It will help both to preserve natural and cultural heritage, and to extend the range of high-quality products to a growing number of demanding and well-informed consumers.
I can bear witness to this from the experience of my country, in which more than 100 products have become subject to these arrangements, and most of them have registered reasonable commercial success. In some cases, the success of the market represents both the rehabilitation of indigenous breeds that had been heading for extinction and of operating methods which would otherwise have been seriously at risk or would have disappeared.
The thrust of the proposals before us will help to enhance the existing regulatory framework and bring it into line with WTO rules, with which we wish to comply. I wish to underline that clearer identification of Community symbols by means of colouring, identification of the origin and place of processing of products from third countries, and the fact that the Commission’s decision was upheld, render the process more credible and will lead to cheaper prices and less bureaucracy.
Mr President, before I address the subject of today’s debate, it is important that I record in this House the fact that the Irish sugar industry will cease production totally. The announcement was made today in Ireland. When we talk about the WTO, Ireland is their first casualty in terms of sugar beet production. Three hundred workers will lose their jobs and 3 500 farmers will be very badly affected. Is this the warning sign of what lies ahead, as the power of the WTO to shape our agriculture in Europe intensifies? If sugar beet is sacrificed today, as it has been in Ireland, what about EU beef farming tomorrow?
With regard to this report, I thank the rapporteur for his good work. However, I fear that we sometimes talk about this issue with great intensity – as we should – but ignore the bigger picture of commodity production in the European Union, which also needs protection.
I regret that in Ireland we have only three products that are registered under the PGI description, but we have many hundreds of small food companies that could take the protection offered by these regulations. I would urge them to do so. We will need more and more speciality products if we are to meet the challenges in terms of the reform of the CAP and the pressures of the WTO. We need to recognise that the continuation of food production in Europe depends on a commitment to the sector and a recognition that it cannot be expected to survive the onslaught of unlimited market access by low-cost commodities produced outside the Union at different and lower standards.
By all means let us protect and encourage those who want to produce speciality foods, but let us also recognise that EU agriculture produces high-specification commodities which are also in need of protection.
– Mr President, I must first add my tribute to the rapporteur, Mr Graefe zu Baringdorf, for his remarkable work aimed at providing better information and better protection for producers, manufacturers and consumers. His report managed, on the one hand, to steer clear of conservative protectionism, and, on the other, to show recognition and respect for our expertise. This will not please everyone, however, and the best proof of this is the firm line taken in the United States and Australia, which want geographical indications only to be admitted under exceptional circumstances and are seeking to have them restricted to certain wines and spirits.
The EU must do all it can to defend these geographical indications and must use all its diplomatic acumen, especially in the forthcoming negotiations on the transposition of the Hong Kong decisions. Geographical indications are an excellent way of delivering a qualitative approach to international trade. Unfortunately, there has not been a single sign of the geographical indications being sustainably enshrined at the WTO. The Commission must be capable of playing an important role in this respect. We need to be aware that quality and recognition bring hope for the future of Europe’s farming.
– Mr President, I am obliged to my fellow Members, and should like to pass on some of this great praise to my collaborators. Mr Mulder, I was also pleased with your contribution. We agree with each other in substance, but I am also pleased that you have praised my commitment. Of course, we are both now getting on a bit and have been in this business a long time; yet we are still concerned with things, we have not tired of fighting for what we think is right. When you complain that there are only two types of quality indication, I share your criticism. This must be extended; we must not only afford safety in the sense that people will not die from eating something, but also respect pleasure in eating, as well as quality, origin and the endeavours of generations.
This combination of free-market economy and quality assurance is exactly what we need. Market orientation is a good thing, of course, but it needs to be combined with an appreciation of what is being achieved here. In reply to the question a little while ago as to whether this is a purely administrative matter, I can only say: no, it is not an administrative matter, it is a system developed over generations that is now being given legislative and administrative safeguards. That is rather different from having something imposed on us.
If there were no benefit to be gained from this, we would not be having this discussion within the WTO. It is natural that the multinationals are keeping a watchful eye on the added value being created here – and that is considerable. Among us, Ireland – of which I have now twice heard mention – has unfortunately yet to set a good example, and I would urge it to encourage those of its regions manufacturing products in this way to submit a request. There must be no omissions in this regard. This is one aspect of the information that we, Parliament included, are able to provide.
I should also like to mention the cooperation with Mrs Lulling. She may not be the eldest, but she is the longest-serving among us. Anyone who has worked with her knows that this is not always an easy task. This is not only to do with political orientation, but also with Mrs Lulling as a person. Nevertheless, we have managed to table joint amendments in some fields. I should like to mention some of the particularly important of those here.
For some obscure reason, the Council has introduced a provision that any natural or legal person having a legitimate interest can have a registration of a designation of origin or of a special quality indication cancelled. Indeed, since we are talking about added value here, the desire to transform this into trademarks will naturally arise. To show that we are not carrying out a commercial activity here, we have tabled a joint amendment. I would ask the Commission to really ensure that the Council incorporates this.
If a protected designation is cancelled, it cannot be transformed into a trademark for a period of five years. This gives us some leeway, and makes it that little bit more expensive for those who wish to transform designations into trademarks and are offering the people or the regions something in return. We must proceed very carefully in such situations. I hope that the Commissioner will take this further. I should like to express my sincere thanks for such a constructive discussion here today.
. Mr President, the rapporteur has received flowers from quite a number of honourable Members and, on behalf of the Commission, I should like to add a couple of flowers to the bouquet. Thank you again for the interesting exchange of views. Let me comment on some of the points raised during this debate.
As a general comment – Mr Graefe zu Baringdorf and Mr Castiglione touched upon this point – I should like to stress again that with these proposals the Commission wants to bring our legislation into conformity with the findings of the WTO panels. This includes numerous aspects of the procedure and elements of simplification, so the system can support the implementation of the WTO findings. That was a point mentioned by Mr Allister and, in my opinion, it addresses his concerns.
In response to Mr Mulder, I reiterate the intention of the Commission to further review the various policy issues not related to the WTO findings and the wider issue of the agricultural quality policy in the EC over the next year. I have learnt a lot this evening, including the point Mr Mulder made about Edam cheese. I should explain to Mr Mulder that Edam is a type of cheese that can be produced anywhere. It is a Codex standard. However, North Holland Edam is protected, and that is a Dutch quality product. So eat more Edam from North Holland!
Let me comment in more detail on the exchange of views and address some of the issues you have raised. Concerning the logos, the three logos established by Commission rules are already different from one another. I also want to make it clear that any advantage given to EC producers – and I believe the use of a Community symbol is such an advantage – will be equally open to third country producers. That answer is for Mr Castiglione and Mrs Herranz García. However, the Commission agrees that this needs to be further explored. This will be done within the framework of the wider policy review, which the Commission intends to conduct as soon as this proposal has been implemented.
Several amendments deal with the obligations of the Member States and the Commission, which Mr Podkański mentioned. The Commission has no intention of altering the current distribution of competence between the Member States and the Commission.
Amendments 23 and 24 ask for a time period for the Commission to scrutinise and publish applications. I agree that the Commission should carry out its duties within a reasonable period of time. Mrs Lulling and Mrs Salinas García touched upon that. I agree that we should take into account the definition of a reasonable period of time, which is not easy, given the complexity of applications. It is certainly not realistic to have all the applications scrutinised and published in six months; twelve months would be more acceptable.
Your amendments on controls reflect the aim of the Commission proposal, which is to ensure that there is a clear understanding that all over the EC there are authorities in charge of enforcing the Community rules on geographical indications and traditional specialities. There is also no doubt that these controls will be carried out within the framework of Regulation (EC) No 882/2004 on official controls performed to ensure the verification of compliance with feed and food law.
There are points that concern only the geographical indications report that I want to mention. These are the use of ingredients in processed products and the origin of raw materials. I confirm that your proposals concerning the use of protected names in relation to ingredients for processed products meet some of the Commission’s concerns. However, the general rules on labelling already cover cases of misleading information. Further restrictions on the use of registered names for processed products would mean a major policy change that deserves to be adequately and thoroughly assessed.
I took note of various amendments concerning the labelling of origin or other conditions applicable to raw materials. The Commission shares Mr Graefe zu Baringdorf’s objective that people should not be misled in this respect. However, we have to be very prudent. Any policy change in this field may affect rights already granted to users of certain designations.
Finally, I shall make a few points on the TSG report. The current regulation on traditional specialities guaranteed has no definition for the term ‘traditional’. We propose to introduce the obligation to prove usage for a time period of at least 25 years. We believe that this is a good compromise.
As a result, the Commission can in principle accept the following amendments in the report on geographical indications: Amendments 1, 10, 11, 15, 25, 29 and 31. Of the last-minute amendments tabled for this part-session, the Commission can in principle accept Amendments 41, 43, 49 and 54. In the report on traditional specialities, it can accept Amendments 6, 10, 13 and 16. The Commission cannot accept the other amendments to these reports.
– The joint debate is closed.
The vote will take place tomorrow.
– The next item is the debate on the oral question by Mr Gargani to the Commission on behalf of the Committee on Legal Affairs on legal professions and general interest in the functioning of legal systems (O-0003/2006 – B6-0005/2006).
. – Mr President, ladies and gentlemen, I am actually here to represent my colleague Mr Gargani, who, as Chairman of the Committee on Legal Affairs, is the real draftsman of this question. Nevertheless, it is an honour for me to do so.
Before I give detailed reasons for this question, I should like to say a few words about the background. The history of this issue, namely that of liberal professions, in particular legal professions – to whom this question relates – goes back several years. Parliament dealt with this issue in the previous parliamentary term on the basis of two questions for oral answer in the corresponding resolutions, particularly in the light of the activities of the Internal Market and Services Directorate General under Mario Monti, the former Commissioner for competition, and also in view of the study by the Vienna Institute for Advanced Studies that sparked off this whole debate.
I do not wish to conceal the fact that the Committee on Legal Affairs actually always held a broad conviction – even across the political spectrum – that this Vienna study took a very biased approach, one biased towards economic aspects, and did not take sufficient account of the specific role of the liberal professions, particularly the legal professions, in administering justice. The Committee also feared – and this was borne out to some extent by the documents – that the Commission had not always drawn the correct conclusions from the documents of the Vienna study and, furthermore, was consciously conducting a policy that we doubted was the right course in the case of some particular issues. After all, liberal professions, with their particular importance, quite simply cannot be compared with the supermarket round the corner in terms of competition policy and competition law. Their origins are different, their importance to the functioning of society is different.
Presenting another question for oral answer today, following the latest Commission interim report presented by Commissioner Kroes – an accompanying resolution will follow in the coming week – practically continues the tradition from the previous parliamentary term.
I should like to make it crystal clear at this juncture that we, too, are of course well aware that antiquated customs should be dispensed with. We are no longer living in the Middle Ages, and the guild system is a thing of the past. Nonetheless, particular account must of course be taken of the distinguishing features of the liberal professions: in particular the legal professions, which are what interests the Committee on Legal Affairs. These features form part of the judicial system, and have to function. If the system does not function, the public suffers, being afforded insufficient legal protection, and this means that an intrinsic part of democracy, namely the rule of law, is also called into question. That is why the rules for the liberal professions have to be scrutinised very carefully and in great detail, and why we have to consider carefully what is needed in order to afford legal protection and access to justice for all citizens that is as effective and safe as possible, including in practice. Naturally, this should be done with particular regard to the case law of the European Court of Justice.
I should now like to turn to a specific problem which has, of course, also been addressed in conjunction with this question, and which was one of the reasons that the Committee on Legal Affairs wanted a further debate on this issue today in plenary. That problem is the specific role of tariffs in the liberal legal professions, since, in many EU Member States, these have a special nature and importance, especially in connection with the rules for reimbursement of legal expenses, and also in situations in which companies providing legal-expenses insurance wish to make reimbursements themselves on behalf of their clients. Such things are virtually impossible without tariffs, and are also deeply rooted in the legal traditions of many Member States. As such, they should not be called into question without good cause, because they also represent a fundamental aspect of consumer protection. This should be made quite clear at this juncture.
The case law of the European Court of Justice has taken great care when dealing with such issues in the past. Just recently – a few weeks ago – we saw a specific instance in which the Advocate General, too, attempted to show due care in such issues. It is very important to us that the Commission cease dealing with this fundamental issue – which is extremely important to the functioning of the legal professions in many Member States – in this way, as the Commission’s documents would suggest. The Commission cannot treat the liberal professions in the same way as it does supermarkets. These professions have a special importance and role.
Some EU Member States have now abolished tariffs and, interestingly, this has meant an increase in prices for lawyers and consumers, for example – in some cases they are considerably higher, on average, than those in Member States who still have such a system. Particularly with regard to the price trend, this system has ensured that legal protection for consumers continues to be accessible and financially sustainable.
We would now welcome a reply to our oral question from Commissioner Kroes, who has already had the opportunity to discuss this issue with us in committee, on behalf of the Commission. We shall then have the opportunity to respond to it, both in the context of the debate and, in the coming week, in the context of the resolution.
. Mr President, the Commission thanks the Committee on Legal Affairs for its question and Mr Lehne for doing a great job here this evening. He presented his views quite clearly.
The Commission recognises the special role of the legal sector in the good administration of justice and in promoting access to justice – by the way, in response to the example cited by Mr Lehne, the Commission also recognises that supermarkets are very important and very honourable members of our community – we are certainly not challenging this. But we are saying that we need to look afresh at the current regulation of the sector to see what can be modernised to promote new types of services and new ways of doing things. That is in the interests of the users of these key services.
So we are proposing that Member States use a proportionality test to see how far current regulations are all really serving the public interest. This approach fully respects the subsidiarity principle. It allows for national circumstances, and the special characteristics of the legal sector, to be taken fully into account.
The Commission certainly agrees with the need for some regulation. I repeat: our initiative is about better regulation, not deregulation. We also recognise that it is the Member States’ right to determine the balance between state rules and self-regulation by professional bodies.
On the question of the right of Member States to fix tariffs, I would underline the position of the Commission in its report of February 2004. In our view the judgment suggests that state measures delegating regulatory powers to professional bodies in order to fix tariffs can be challenged under the competition rules – for example, Articles 3(1)(g), 10(2) and 81 EC – if the state does not have the final word and exercise effective control of the implementation of these tariffs. We are expecting further clarification on this when the Court delivers its preliminary ruling in the case (case C-202/04).
Finally, there are the internal market rules. These are at issue in another case pending before the European Court of Justice, the case (case C-04/04), again concerning the Member States’ responsibility for price fixing. The Commission considers that minimum prices for lawyers’ services are a restriction on the freedom to provide services because they neutralise the competitive advantage of service providers from other Member States. Moreover, we see no justification for minimum prices under the proportionality test, since they do not per se guarantee quality, access to justice, or good ethical conduct.
. Mr President, the question from the Committee on Legal Affairs is appropriate since relations between lawyers and notaries, and the legal professions in general — as Mr Lehne has said — and their clients must be given special consideration.
The European Commission must not deal with these cases as if they were a question of a mere business relationship between client and service provider. The relationship between a solicitor or notary and their client affects the administration of justice, a sensitive issue in terms of democracy, as Mr Lehne has also pointed out.
The work of the professional associations of legal professions in the different countries is very beneficial to relations, not just corporate relations, but also those in defence of the public interest. The judgment of the Court of Justice of the European Communities, which Mrs Kroes is so keen to see, has so far recognised that systems such as the Spanish system conform to European legislation, whose fee rates are merely guidelines, rather than minimums, which help the judicial administration to set costs, which is ultimately always controlled judicially.
Neither should the opposition of many lawyers from many countries to the pact be questioned. This pact violates the dignity of work and shows a lack of consideration and respect for the profession. The prohibition of the pact has also been accepted by the national courts, Mrs Kroes.
I would call upon the European Commission to respect the work of institutions which, like the colleges of lawyers and notaries, have generally speaking been working well for more than two centuries, despite the ups and downs and interruptions of history. Do not forget that constitutions, such as the Spanish Constitution, recognise the essential role of professional associations and the fundamental work they do.
The European Commission should be loyal to the European tradition, and not to the newer United States tradition. We must support small legal practices. Do not make any mistakes.
. Mr President, as will be clear, most of the members of the Committee on Legal Affairs are very passionate about the legal profession. For many of us, myself included, it was our profession before we came here and, in that sense, we have an interest. Yet however passionate I might have been about my former profession and its independence, I am more passionate about access to justice and legal services in general and how we make those services available to serve the public interest.
The public interest in access to justice must, I believe, be our overriding goal and not the protection or convenience of lawyers who may find it more comfortable to continue to provide services in the way they have always done. The profession needs to be independent, but its protectionism should only serve the public interest.
It seems to me that, in Europe, we have a wonderful opportunity to look around and see what exactly best serves the public interest. For example, I have always thought that the fee scales in Germany at the lower end work well to ensure that claimants with low value problems can pursue justice. In my own country, this is often a problem because the costs are so high and, where we have some form of fixed fee, the fees are so low that lawyers decline the work. These are delicate balances, but Europe gives us the chance to look at many answers that may be available to these problems and to pick the best for the society we try to serve, and we should not be frightened or protective about looking for the best. I believe that so long as the Commission shares that aim, we should be able to work together.
. Mr President, I am totally in agreement with Mrs Wallis’s conclusion. Let us look for the best and do it together. That is the only way we can face all the clients and potential clients of those professionals that we are talking about.
I should like to re-emphasise some key messages about our aspirations in this area. Our initiative is about better regulation. What does that mean? It means a regulation that is balanced and no more restrictive than is strictly necessary. We want to promote, not hinder, access to justice. That is what really makes sense. Opening the way to greater competition in that sector will do just that; it will result in the emergence of new and innovative types of services. That is surely a great advantage. It will benefit all by releasing the potential of the sector in terms of growth, in terms of jobs, as well as providing better-quality services and more choice for consumers.
I should like to make a more detailed comment on the crucial question of price fixing, which has been put on the table as the main issue this evening. Generally, I do not see how wide-scale price fixing, even for in-court work, can be objectively justified for all consumers and business users. There may be certain limited circumstances in which price regulation is justified: for example, where there is a need to provide special protection for certain disadvantaged groups, including the lower paid. That may require very limited and carefully targeted price regulation. More generally though, consumers and business users are likely to be better off with a number of offers from different service providers to compare and to choose from.
In systems where legal costs are borne by the defeated party, I can, however, see some merit in having a guide for judges when they need to decide on costs. I am not saying that removing price regulation or that lower levels of regulation will automatically lead to lower prices, more choice for consumers or the creation of new jobs.
As to the removal of price regulation in the UK leading to high legal costs, I am not aware of any evidence to show that price deregulation in the UK has meant problems for UK citizens in accessing legal advice and representation, or that UK legal fees have escalated disproportionately as a result. In fact the Law Society in the UK noted in 1999 that introducing greater competition into the area of conveyancing of property transfer led to price falls of up to 24% in the 1990s and opened the way for consumers to shop around to get the best deal. In the country I know best, research in 2002 found that the introduction of competition in conveyancing resulted in fees falling.
Finally, a word on quality. We all want European consumers to have access to quality legal services. That is essential if access to justice for all is to be a reality. But I do not think fixed prices are always essential for this. I am not aware of any evidence to suggest that removing fixed tariffs has led to a deterioration in the quality of legal services in Member States where this has happened, though quality has a price. A fixed price does not in itself guarantee quality. The motto I will take over from Mrs Wallis is: ‘let us look for the best and do it together’.
– The debate is closed.
The vote will take place in Brussels on Thursday, 23 March.
– The next item is the statement by the Commission on preparations for the COP-MOP meeting on biological diversity and security (Curitiba, Brazil).
. Mr President, the European Commission is committed to implementing and further strengthening international obligations related to biodiversity. The Millennium Ecosystem Assessment has underlined the need to take drastic steps if we want to avoid irreparable loss of the ecosystem services on which human wellbeing depends. If we do not pay attention to the links between economic development and biodiversity, we will also put at risk the achievement of the Millennium Development Goals.
The Millennium Ecosystem Assessment concludes that ‘an unprecedented effort is needed to achieve the 2010 target of a significant reduction in the rate of biodiversity loss at all levels’. That global 2010 biodiversity target was adopted by the Convention on Biological Diversity and endorsed at the Johannesburg World Summit on Sustainable Development. High-level political commitment is therefore needed to strengthen and implement the Convention on Biological Diversity and achieve the 2010 target. The eighth conference of the parties to the UN Convention on Biological Diversity will take place during the next two weeks in Curitiba, Brazil. The COP-8 is preceded by the third meeting of the parties to the Cartagena Protocol on Biosafety. Those are major international environmental events and Commissioner Dimas will attend the ministerial segment of the eighth conference of the parties from 26 to 30 March.
The Environment Council of last Wednesday adopted conclusions setting out the EU priorities for the eighth conference of the parties. The conclusions are: first, strengthening the implementation of the Convention on Biological Diversity and monitoring progress towards achieving the 2010 biodiversity target; secondly, making progress in implementing the programme of work on protected areas of the Convention on Biological Diversity, and in particular on its objective to establish a global network of comprehensive, ecologically representative and effectively managed national and regional protected area systems. That should be done by 2010 for terrestrial areas and by 2012 for marine areas. That will also require progress regarding marine areas that lie beyond national jurisdiction. The Convention on Biological Diversity should establish scientific criteria for the identification of marine areas and species in the high seas requiring most urgent protection. The third conclusion concerns making progress with the negotiations of an international regime on access and benefit-sharing.
As regards the ongoing third meeting of the parties to the Cartagena Protocol on Biosafety, our priorities are to finalise the adoption of documentation requirements for cross-border movements of GMOs, to develop further guidance on risk assessment and to discuss additional measures on compliance. Capacity-building issues will also be centre-stage at the third meeting of the parties.
The Commission is strongly committed to the inclusion of Members of the European Parliament as observers in Community delegations negotiating multilateral agreements and has already done so on a number of occasions.
The Commission therefore welcomes the participation of Members of the European Parliament at COP-8 and believes that they can make an important contribution. Within the limits imposed by the available staff resources at the COP, the Commission will keep Members of Parliament regularly informed of developments in the negotiations, in accordance with the interinstitutional agreement.
. Mr President, it is now 13 years since the UN Convention on Biological Diversity was signed, and yet biological diversity on earth is becoming poorer and poorer. When the eighth conference of the parties to the agreement begins next week, the world situation will be one where some 16 000 animal species and 60 000 plant species are under threat of extinction. We are exploiting our ecosystems in an unsustainable way. Globally, the major factor causing the impoverishment of diversity is land use which changes the natural environment to make it more profitable. Every year, some 2% of the earth’s original natural environments become agricultural and forestry land or part of the built environment.
Because the problems of habitats, their species and the impoverishment of hereditary diversity are generally only seen after some time has passed, the nature of the biodiversity ceiling as part of global change has not received sufficient attention. As a result of the deterioration in ecosystems, their function and the free services they provide for humans, such as the production of clean water and the maintenance of the hydrological cycle, carbon binding, the pollination of edible plants and the recycling of nutrients, could be very adversely affected. Ecologists and economists have calculated that the value of the free services provided by nature amounts to the incredible sum of approximately EUR 23 billion a year, which is more than the combined national product of the entire world. The services provided by an ecosystem can to some extent be returned, for example, by afforestation of logging areas prone to erosion, but forest plantations will not compensate for the diversity of natural forests. We therefore share the same clear desire: we want to halt the impoverishment of nature. Where, however, will the wisdom be found to embark on effective ways of doing so?
The resolution contains many worthy recommendations, but when you look at nature itself, you cannot help but marvel at its wisdom. Nature itself is infinitely productive, creative and even extravagant, but at the same time efficient and practical. Nature provides a model for what a natural economic system of production is actually like, and what to aim for with an ecological product design. Nature is not concerned about integrated product policy from start to finish: for nature, everything is always the start of something new. We need the same sort of wisdom – but also an unbiased approach – to be able to overcome the difficulties that lie ahead.
. – Mr President, there is broad consensus on the need to strengthen international environmental management. Climate change is the biggest of the global environmental problems, but unfortunately not the only one. The decline in the number of species in the world is already threatening the viability of our society. For this reason, we need real results from the forthcoming UN Conference of Parties regarding biological diversity in the EU.
The Convention on Biological Diversity is the most widely adopted existing international agreement on the conservation of biological diversity. It has 188 signatories, including all 25 Member States of the European Union. In order to ensure that the Convention has the widest possible impact, it is essential that it should be implemented effectively in the various policy areas, and that it is compatible with other international agreements on the environment and that they can all be coordinated together.
The biggest problem for effective implementation, however, is the insufficient number of indicators describing biological diversity. We do not know what is happening in our environment or how we might best respond to this challenge. The Commission needs to work hard to produce these indicators. The European Union must be the one to point the way in strengthening the global dimension of sustainable development. We should be prepared to agree on targets which are binding on all of us, in order that we might be able to stop the impoverishment of nature and safeguard its riches; not just for us, but for our children as well.
. – Why do we need to preserve biological diversity? The answer is simple – because it is directly linked to us – people. Man is a part of biological diversity; man affects living organisms which surround him and is affected by them himself. However, every day, namely man destroys an unknown number of life form species, as his actions induce climate change, increase pollution of the environment and destroy the natural habitats of plants and animals. Human activities, for which there is no analogy in nature, are usually disastrous from the point of view of biological diversity. An assessment of available data held by various European states on the condition of bird and mammal populations and changes in their abundance shows that the long-term conservation of many of these species cannot be guaranteed without an urgent and determined change in biological protection strategy and policy. The so-called simplified environmental protection strategy, which has previously been used, only tries to take into account the needs of those species most at risk of extinction. Such strategy is no longer suitable. I take a very positive view of the European Union's ambitious goal of halting the decline in biological diversity by 2010. To realise this goal it is necessary to create a biological indicator system, which would help to assess the progress in the implementation of obligations undertaken under the Convention on Biological Diversity. We must draw up national action plans and coordinate the collection, analysis and publication of data on an international scale. Clearly this also requires financial investment. Today is World Consumer Rights Day. It is symbolic that today of all days we are discussing the conservation of biological diversity. The ever growing promotion of consumerism, which as it has been affirmed, increases economic growth and the welfare of every person, increasingly harms the environment on a daily basis.
. Mr President, this resolution provides a vital opportunity for Parliament to send a strong resolution to the parties meeting in Brazil about the value that Europe’s citizens place on the world’s natural resources and biodiversity. I want to focus on just two such resources.
The world’s last ancient forests are being lost at a rate of more than 13 million hectares a year with devastating impact. A global network of protected forest areas must be established and funded, and countries must set measurable time-ban targets to ensure that the use, consumption and trade of biodiversity resources come only from sustainable sources.
We must also urgently speak out on the issue of crops engineered using terminator technologies. These crops produce sterile seeds so farmers will be unable to save seeds from one year’s crops to sow the next, forcing them into buying seeds each year from biotech corporations whose control over seeds is already enormous: just ten corporations control more than 50% of global seed sales. The consequences for food security, especially in developing countries and for the livelihoods of poor farmers, would be huge. Any proposals to undermine the moratorium on field testing and marketing of these suicide seeds must be firmly rejected, and that is what our group has tabled an amendment on tomorrow to strengthen that point.
– Mr President, in the last two centuries, population growth, the exploitation of natural resources, and environmental pollution have resulted in a rapidly increasing loss of growth. As has been said many times today, man is dependent on biodiversity. Forests, for example, not only supply us with the raw material wood and increase the oxygen content of air, but also clean our water and prevent erosion and flooding: a function of which awareness is growing in all corners of the world as the impact of climate change is increasingly felt.
As the Commissioner said, a decision was taken at the World Summit on Sustainable Development in 2002 to reduce the rate of biodiversity loss. At that time, the European Parliament delegation strongly criticised this insufficiently ambitious demand. Within the EU, we went beyond that demand and said that, by 2010, the trend towards biodiversity loss was to be reversed.
I believe that the Commission and the Member States should continue to play a leading role and ensure that, at the 8th Conference of the Parties to the Convention on Biological Diversity, agreement is reached on measurable objectives and a specific time frame for the achievement of such objectives.
The EU and the Member States should also pay particular attention to marine biodiversity, and the EU must look at its own performance on this. I should like to make just a fleeting mention of the European fisheries policy, a subject that is currently being discussed with our ACP colleagues on account of the alarming fall in stocks of various fish species.
– To wind up the debate, I have received one motion for a resolution(1), pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.